EXHIBIT 10.48

2010 FORMS OF EMPLOYEE STOCK OPTION, RESTRICTED STOCK

AND RESTRICTED SHARE UNIT AGREEMENTS

FORMS OF EMPLOYEE STOCK OPTION AGREEMENTS

THE PNC FINANCIAL SERVICES GROUP, INC.

2006 INCENTIVE AWARD PLAN

NONSTATUTORY STOCK OPTION AGREEMENT

 

OPTIONEE:   «First  Name  MI» «Last  Name» GRANT DATE:               , 20    
OPTION PRICE:   $             per share COVERED SHARES:   «Shares»

1. Definitions; Grant of Option. Certain terms used in this Nonstatutory Stock
Option Agreement (the “Agreement”) are defined in Annex A hereto (which is
incorporated herein as part of the Agreement) or elsewhere in the Agreement, and
such definitions will apply except where the context otherwise indicates.

Pursuant to The PNC Financial Services Group, Inc. 2006 Incentive Award Plan
(the “Plan”) and subject to the terms of the Agreement, PNC hereby grants to
Optionee an Option to purchase from PNC that number of shares of PNC common
stock specified above as the “Covered Shares,” exercisable at the Option Price.

In the Agreement, “PNC” means The PNC Financial Services Group, Inc. and
“Corporation” means PNC and its Consolidated Subsidiaries. Headings used in the
Agreement are for convenience only and are not part of the Agreement.

2. Terms of the Option.

2.1 Type of Option. The Option is intended to be a Nonstatutory Stock Option.

2.2 Option Period. Except as otherwise set forth in Section 2.3, the Option is
exercisable in whole or in part as to any Covered Shares as to which it is
outstanding and has become exercisable at any time and from time to time through
the Expiration Date as defined in Section A.18 of Annex A hereto, including and
subject to the early termination provisions set forth in said definition.

To the extent that the Option or relevant portion thereof is then outstanding
and the Expiration Date has not yet occurred, the Option will become exercisable
as to Covered Shares as set forth in this Section 2.2.

(a) Unless the Option has previously become exercisable pursuant to another
subsection of this Section 2.2, the Option will become exercisable as follows:

(i) as to one-third (1/3rd) of the Covered Shares (rounded down to the nearest
whole Share), commencing on the first (1st) anniversary date of the Grant Date
provided that Optionee is still an employee of the Corporation on such
anniversary date or is a Retiree whose Retirement date occurred on or after the
six (6) month anniversary date of the Grant Date;

 



--------------------------------------------------------------------------------

(ii) as to one-half (1/2) of the remaining Covered Shares (rounded down to the
nearest whole Share), commencing on the second (2nd) anniversary date of the
Grant Date provided that Optionee is still an employee of the Corporation on
such anniversary date or is a Retiree whose Retirement date occurred on or after
the first (1st) anniversary date of the Grant Date; and

(iii) as to the remaining Covered Shares, commencing on the third
(3rd) anniversary date of the Grant Date provided that Optionee is still an
employee of the Corporation on such anniversary date or is a Retiree whose
Retirement date occurred on or after the first (1st) anniversary date of the
Grant Date.

(b) If Optionee’s employment is terminated by the Corporation by reason of
Disability and not for Cause, the Option will become exercisable as to all
outstanding Covered Shares as to which it has not otherwise become exercisable
commencing on Optionee’s Termination Date.

(c) If Optionee’s employment with the Corporation is terminated by reason of
Optionee’s death, the Option will immediately become exercisable as to all
outstanding Covered Shares as to which it has not otherwise become exercisable,
and the Option may be exercised by Optionee’s properly designated beneficiary,
by the person or persons entitled to do so under Optionee’s will, or by the
person or persons entitled to do so under the applicable laws of descent and
distribution.

(d) If, after the occurrence of a Change of Control Triggering Event but prior
to the occurrence of a Change of Control Failure or of the Change of Control
triggered by the Change of Control Triggering Event, Optionee’s employment with
the Corporation is terminated by the Corporation without Cause or by Optionee
with Good Reason, the Option will become exercisable as to all outstanding
Covered Shares as to which it has not otherwise become exercisable commencing on
Optionee’s Termination Date.

(e) Notwithstanding any other provision of this Section 2.2, to the extent that
the Option is outstanding but has not yet become fully exercisable at the time a
Change of Control occurs, the Option will become exercisable as to all then
outstanding Covered Shares as to which it has not otherwise become exercisable,
effective as of the day immediately prior to the occurrence of the Change of
Control, provided that, at the time the Change of Control occurs, Optionee is
either (i) an employee of the Corporation or (ii) a former employee of the
Corporation whose Option, or portion thereof, has not yet become exercisable but
is then outstanding and continues to qualify for becoming exercisable pursuant
to the terms of Section 2.2(a)(i), (ii) and/or (iii).

(f) The Committee or its delegate may in their sole discretion, but need not,
accelerate the date as of which all or any portion of the Option first becomes
exercisable subject, if applicable, to such limitations as may be set forth in
the Plan.

If Optionee is employed by a Consolidated Subsidiary that ceases to be a
subsidiary of PNC or ceases to be a consolidated subsidiary of PNC under
generally accepted accounting principles and Optionee does not continue to be
employed by PNC or a Consolidated Subsidiary, then for purposes of the
Agreement, Optionee’s employment with the Corporation terminates effective at
the time this occurs.

2.3 Judicial Criminal Proceedings. If any criminal charges are brought against
Optionee, in an indictment or in other analogous formal charges commencing
judicial criminal proceedings, alleging the commission of a felony that relates
to or arises out of Optionee’s employment or other service relationship with the
Corporation, then to the extent that the Option is then outstanding and
exercisable or would otherwise become exercisable, the Committee may determine
to suspend the exercisability of the Option or to require the escrow of the
proceeds of any exercise of the Option.

Any such suspension or escrow is subject to the following restrictions:

(a) It may last only until the earliest to occur of the following:

(i) resolution of the criminal proceedings in a manner that results in a
conviction (including a plea of guilty or of nolo contendere) of Optionee for,
or any entry by Optionee into a pre-trial disposition with respect to, the
commission of a felony that relates to or arises out of Optionee’s employment or
other service relationship with the Corporation;



--------------------------------------------------------------------------------

(ii) resolution of the criminal proceedings in one of the following ways:
(A) the charges as they relate to such alleged felony have been dismissed (with
or without prejudice); (B) Optionee has been acquitted of such alleged felony;
or (C) a criminal proceeding relating to such alleged felony has been completed
without resolution (for example, as a result of a mistrial) and the relevant
time period for recommencing criminal proceedings relating to such alleged
felony has expired without any such recommencement;

(iii) Optionee’s death;

(iv) the occurrence of a Change of Control; or

(v) termination of the suspension or escrow in the discretion of the Committee;
and

(b) It may be imposed only if the Committee makes reasonable provision for the
retention or realization of the value of the Option to Optionee as if no
suspension or escrow had been imposed upon any termination of the suspension or
escrow under clauses (a)(ii) or (v) above.

2.4 Nontransferability; Designation of Beneficiary; Payment to Legal
Representative.

(a) The Option is not transferable or assignable by Optionee.

(b) During Optionee’s lifetime, the Option may be exercised only by Optionee or,
in the event of Optionee’s legal incapacity, by his or her legal representative,
as determined in good faith by PNC.

(c) During Optionee’s lifetime, Optionee may file with PNC, at such address and
in such manner as PNC may from time to time direct, on a form to be provided by
PNC on request, a designation of a beneficiary or beneficiaries (a “properly
designated beneficiary”) to hold and exercise Optionee’s stock options, to the
extent outstanding and exercisable, in accordance with their respective stock
option agreements and the Plan in the event of Optionee’s death.

(d) If Optionee dies prior to the full exercise or expiration of the Option and
has not filed a designation of beneficiary form as specified above, the Option
will be held and may be exercised by the person or persons entitled to do so
under Optionee’s will or under the applicable laws of descent and distribution,
as to which PNC will be entitled to rely in good faith on instructions from
Optionee’s executor, administrator, or other legal representative.

(e) Any delivery of shares or other payment made or action taken hereunder by
PNC in good faith to or on the instructions of Optionee’s executor,
administrator, or other legal representative shall extinguish all right to
payment hereunder.

3. Capital Adjustments. Upon the occurrence of a corporate transaction or
transactions (including, without limitation, stock dividends, stock splits,
spin-offs, split-offs, recapitalizations, mergers, consolidations or
reorganizations of or by PNC (each, a “Corporate Transaction”)), the Committee
shall make those adjustments, if any, in the number, class or kind of Covered
Shares as to which the Option is outstanding and has not yet been exercised and
in the Option Price that it deems appropriate in its discretion to reflect the
Corporate Transaction(s) such that the rights of Optionee are neither enlarged
nor diminished as a result of such Corporate Transaction or Transactions,
including without limitation cancellation of the Option immediately prior to the
effective time of the Corporate Transaction and payment, in cash, in
consideration therefor, of an amount equal to the product of (a) the excess, if
any, of the per share value of the consideration payable to a PNC common
shareholder in connection with such Corporate Transaction over the Option Price
and (b) the total number of Covered Shares subject to the Option that were
outstanding and unexercised immediately prior to the effective time of the
Corporate Transaction.

 



--------------------------------------------------------------------------------

All determinations hereunder shall be made by the Committee in its sole
discretion and shall be final, binding and conclusive for all purposes on all
parties, including without limitation the holder of the Option.

No fractional shares will be issued on exercise of the Option. PNC shall
determine the manner in which any fractional shares will be treated.

4. Exercise of Option.

4.1 Notice and Effective Date. The Option, to the extent outstanding and
exercisable, may be exercised, in whole or in part, by delivering to PNC written
notice of such exercise, in such form as PNC may from time to time prescribe,
and by paying in full the aggregate Option Price with respect to that portion of
the Option being exercised and satisfying any amounts required to be withheld
pursuant to applicable tax laws in connection with such exercise.

In addition, notwithstanding Sections 4.2 and 4.3, Optionee may elect to
complete his or her Option exercise through a brokerage service/margin account
pursuant to the broker-assisted cashless option exercise procedure under
Regulation T of the Board of Governors of the Federal Reserve System and in such
manner as may be permitted by PNC from time to time consistent with said
Regulation T.

The effective date of such exercise will be the Exercise Date. Until PNC
notifies Optionee to the contrary, the form attached to the Agreement as Annex B
shall be used to exercise the Option and the form attached to the Agreement as
Annex C shall be used to make tax payment elections.

In the event that the Option is exercised, pursuant to Section 2.4, by any
person or persons other than Optionee, such notice of exercise must be
accompanied by appropriate proof of the derivative right of such person or
persons to exercise the Option.

4.2 Payment of Option Price. Upon exercise of the Option, in whole or in part,
Optionee may pay the aggregate Option Price (a) in cash or (b) if and to the
extent then permitted by PNC, using whole shares of PNC common stock (either by
physical delivery to PNC of certificates for the shares or through PNC’s share
attestation procedure) having an aggregate Fair Market Value on the Exercise
Date not exceeding that portion of the aggregate Option Price being paid using
such shares, or through a combination of cash and shares of PNC common stock;
provided, however, that shares of PNC common stock used to pay all or any
portion of the aggregate Option Price may not be subject to any contractual
restriction, pledge or other encumbrance and must be shares that have been owned
by Optionee for at least six (6) months prior to the Exercise Date and, in the
case of restricted stock, for which it has been at least six (6) months since
the restrictions lapsed, or, in either case, for such other period as may be
specified or permitted by PNC.

4.3 Payment of Taxes. Optionee may elect to satisfy any or all applicable
federal, state, or local tax liabilities incurred in connection with exercise of
the Option (a) by payment of cash, (b) if and to the extent then permitted by
PNC and subject to such terms and conditions as PNC may from time to time
establish, through the retention by PNC of sufficient whole shares of PNC common
stock otherwise issuable upon such exercise to satisfy the minimum amount of
taxes required to be withheld in connection with such exercise, or (c) if and to
the extent then permitted by PNC and subject to such terms and conditions as PNC
may from time to time establish, using whole shares of PNC common stock (either
by physical delivery to PNC of certificates for the shares or through PNC’s
share attestation procedure) that are not subject to any contractual
restriction, pledge or other encumbrance and that have been owned by Optionee
for at least six (6) months prior to the Exercise Date and, in the case of
restricted stock, for which it has been at least six (6) months since the
restrictions lapsed, or, in either case, for such other period as may be
specified or permitted by PNC.

For purposes of this Section 4.3, shares of PNC common stock that are used to
satisfy applicable taxes will be valued at their Fair Market Value on the date
the tax withholding obligation arises. In no event will the



--------------------------------------------------------------------------------

Fair Market Value of the shares of PNC common stock otherwise issuable upon
exercise of the Option but retained pursuant to Section 4.3(b) exceed the
minimum amount of taxes required to be withheld in connection with the Option
exercise.

4.4 Effect. The exercise, in whole or in part, of the Option will cause a
reduction in the number of unexercised Covered Shares as to which the Option is
outstanding equal to the number of shares of PNC common stock with respect to
which the Option is exercised.

5. Restrictions on Exercise and on Shares Issued on Exercise. Notwithstanding
any other provision of the Agreement, the Option may not be exercised at any
time that PNC does not have in effect a registration statement under the
Securities Act of 1933 as amended relating to the offer of shares of PNC common
stock under the Plan unless PNC agrees to permit such exercise. Upon the
issuance of any shares of PNC common stock pursuant to exercise of the Option at
a time when such a registration statement is not in effect, Optionee will, upon
the request of PNC, agree in writing that Optionee is acquiring such shares for
investment only and not with a view to resale and that Optionee will not sell,
pledge, or otherwise dispose of such shares unless and until (a) PNC is
furnished with an opinion of counsel to the effect that registration of such
shares pursuant to the Securities Act of 1933 as amended is not required by that
Act or by rules and regulations promulgated thereunder, (b) the staff of the SEC
has issued a no-action letter with respect to such disposition, or (c) such
registration or notification as is, in the opinion of counsel for PNC, required
for the lawful disposition of such shares has been filed and has become
effective; provided, however, that PNC is not obligated hereby to file any such
registration or notification. PNC may place a legend embodying such restrictions
on the certificate(s) evidencing such shares.

6. Rights as Shareholder. Optionee will have no rights as a shareholder with
respect to any Covered Shares until the Exercise Date and then only with respect
to those shares of PNC common stock issued upon such exercise of the Option and
not retained by PNC as provided in Section 4.3.

7. Employment. Neither the granting of the Option evidenced by the Agreement nor
any term or provision of the Agreement will constitute or be evidence of any
understanding, expressed or implied, on the part of PNC or any subsidiary to
employ Optionee for any period.

8. Subject to the Plan. The Option evidenced by the Agreement and the exercise
thereof are subject to the terms and conditions of the Plan, which is
incorporated by reference herein and made a part hereof, but the terms of the
Plan will not be considered an enlargement of any benefits under the Agreement.
In addition, the Option is subject to any rules and regulations promulgated by
or under the authority of the Committee.

9. Optionee Covenants.

9.1 General. Optionee and PNC acknowledge and agree that Optionee has received
adequate consideration with respect to enforcement of the provisions of Sections
9 and 10 hereof by virtue of receiving this Option, which gives Optionee an
opportunity potentially to benefit from an increase in the future value of PNC
common stock (regardless of whether any such benefit is ultimately realized);
that such provisions are reasonable and properly required for the adequate
protection of the business of PNC and its subsidiaries; and that enforcement of
such provisions will not prevent Optionee from earning a living.

9.2 Non-Solicitation; No-Hire. Optionee agrees to comply with the provisions of
subsections (a) and (b) of this Section 9.2 while employed by the Corporation
and for a period of one year after Optionee’s Termination Date regardless of the
reason for such termination of employment.

(a) Non-Solicitation. Optionee shall not, directly or indirectly, either for
Optionee’s own benefit or purpose or for the benefit or purpose of any Person
other than PNC or any of its subsidiaries, solicit, call on, do business with,
or actively interfere with PNC’s or any subsidiary’s relationship with, or
attempt to divert or entice away, any Person that Optionee should reasonably
know (i) is a customer of PNC or any subsidiary for which PNC or any subsidiary
provides any services as of the Termination Date, or (ii) was a



--------------------------------------------------------------------------------

customer of PNC or any subsidiary for which PNC or any subsidiary provided any
services at any time during the twelve (12) months preceding the Termination
Date, or (iii) was, as of the Termination Date, considering retention of PNC or
any subsidiary to provide any services.

(b) No-Hire. Optionee shall not, directly or indirectly, either for Optionee’s
own benefit or purpose or for the benefit or purpose of any Person other than
PNC or any of its subsidiaries, employ or offer to employ, call on, or actively
interfere with PNC’s or any subsidiary’s relationship with, or attempt to divert
or entice away, any employee of PNC or any of its subsidiaries, nor shall
Optionee assist any other Person in such activities.

Notwithstanding the above, if Optionee’s employment with the Corporation is
terminated by the Corporation without Cause or by Optionee with Good Reason and
such Termination Date occurs during a Coverage Period or, if Optionee was a
party to a Change of Control Employment Agreement that was in effect at the time
of such termination of employment, within three years after the occurrence of a
Change of Control, then commencing immediately after such Termination Date, the
provisions of subsections (a) and (b) of this Section 9.2 shall no longer apply
and shall be replaced with the following subsection (c):

(c) No-Hire. Optionee agrees that Optionee shall not, for a period of one year
after the Termination Date, employ or offer to employ, solicit, actively
interfere with PNC’s or any PNC affiliate’s relationship with, or attempt to
divert or entice away, any officer of PNC or any PNC affiliate.

9.3 Confidentiality. During Optionee’s employment with the Corporation, and
thereafter regardless of the reason for termination of such employment, Optionee
will not disclose or use in any way any confidential business or technical
information or trade secret acquired in the course of such employment, all of
which is the exclusive and valuable property of the Corporation whether or not
conceived of or prepared by Optionee, other than (a) information generally known
in the Corporation’s industry or acquired from public sources, (b) as required
in the course of employment by the Corporation, (c) as required by any court,
supervisory authority, administrative agency or applicable law, or (d) with the
prior written consent of PNC.

9.4 Ownership of Inventions. Optionee shall promptly and fully disclose to PNC
any and all inventions, discoveries, improvements, ideas or other works of
inventorship or authorship, whether or not patentable, that have been or will be
conceived and/or reduced to practice by Optionee during the term of Optionee’s
employment with the Corporation, whether alone or with others, and that are
(a) related directly or indirectly to the business or activities of PNC or any
of its subsidiaries or (b) developed with the use of any time, material,
facilities or other resources of PNC or any subsidiary (“Developments”).
Optionee agrees to assign and hereby does assign to PNC or its designee all of
Optionee’s right, title and interest, including copyrights and patent rights, in
and to all Developments. Optionee shall perform all actions and execute all
instruments that PNC or any subsidiary shall deem necessary to protect or record
PNC’s or its designee’s interests in the Developments. The obligations of this
Section 9.4 shall be performed by Optionee without further compensation and
shall continue beyond the Termination Date.

10. Enforcement Provisions. Optionee understands and agrees to the following
provisions regarding enforcement of the Agreement.

10.1 Governing Law and Jurisdiction. The Agreement is governed by and construed
under the laws of the Commonwealth of Pennsylvania, without reference to its
conflict of laws provisions. Any dispute or claim arising out of or relating to
the Agreement or claim of breach hereof shall be brought exclusively in the
federal court for the Western District of Pennsylvania or in the Court of Common
Pleas of Allegheny County, Pennsylvania. By execution of the Agreement, Optionee
and PNC hereby consent to the exclusive jurisdiction of such courts, and waive
any right to challenge jurisdiction or venue in such courts with regard to any
suit, action, or proceeding under or in connection with the Agreement.

10.2 Equitable Remedies. A breach of the provisions of any of Sections 9.2, 9.3
or 9.4 will cause the Corporation irreparable harm, and the Corporation will
therefore be entitled to issuance of immediate, as well as permanent, injunctive
relief restraining Optionee, and each and every person and entity acting in
concert or participating with Optionee, from initiation and/or continuation of
such breach.



--------------------------------------------------------------------------------

10.3 Tolling Period. If it becomes necessary or desirable for the Corporation to
seek compliance with the provisions of Section 9.2 by legal proceedings, the
period during which Optionee shall comply with said provisions will extend for a
period of twelve (12) months from the date the Corporation institutes legal
proceedings for injunctive or other relief.

10.4 No Waiver. Failure of PNC to demand strict compliance with any of the
terms, covenants or conditions of the Agreement shall not be deemed a waiver of
such term, covenant or condition, nor shall any waiver or relinquishment of any
such term, covenant or condition on any occasion or on multiple occasions be
deemed a waiver or relinquishment of such term, covenant or condition.

10.5 Severability. The restrictions and obligations imposed by Sections 9.2, 9.3
and 9.4 are separate and severable, and it is the intent of Optionee and PNC
that if any restriction or obligation imposed by any of these provisions is
deemed by a court of competent jurisdiction to be void for any reason
whatsoever, the remaining provisions, restrictions and obligations shall remain
valid and binding upon Optionee.

10.6 Reform. In the event any of Sections 9.2, 9.3 and 9.4 are determined by a
court of competent jurisdiction to be unenforceable because unreasonable either
as to length of time or area to which said restriction applies, it is the intent
of Optionee and PNC that said court reduce and reform the provisions thereof so
as to apply the greatest limitations considered enforceable by the court.

10.7 Waiver of Jury Trial. Each of Optionee and PNC hereby waives any right to
trial by jury with regard to any suit, action or proceeding under or in
connection with any of Sections 9.2, 9.3 and 9.4.

10.8 Applicable Law. Notwithstanding anything in the Agreement, PNC will not be
required to comply with any term, covenant or condition of the Agreement if and
to the extent prohibited by law, including but not limited to federal banking
and securities regulations, or as otherwise directed by one or more regulatory
agencies having jurisdiction over PNC or any of its subsidiaries. Further, to
the extent, if any, applicable to Optionee, Optionee agrees to reimburse PNC for
any amounts Optionee may be required to reimburse PNC or its subsidiaries
pursuant to Section 304 of the Sarbanes-Oxley Act of 2002, and agrees that PNC
need not comply with any term, covenant or condition of the Agreement to the
extent that doing so would require that Optionee reimburse PNC or its
subsidiaries for such amounts pursuant to Section 304 of the Sarbanes-Oxley Act
of 2002.

10.9. Compliance with Internal Revenue Code Section 409A. It is the intention of
the parties that the Option and the Agreement comply with the provisions of
Section 409A of the Internal Revenue Code to the extent, if any, that such
provisions are applicable to the Agreement, and the Agreement will be
administered by PNC in a manner consistent with this intent.

If any payments or benefits hereunder may be deemed to constitute nonconforming
deferred compensation subject to taxation under the provisions of Section 409A,
Optionee agrees that PNC may, without the consent of Optionee, modify the
Agreement and the Option to the extent and in the manner PNC deems necessary or
advisable or take such other action or actions, including an amendment or action
with retroactive effect, that PNC deems appropriate in order either to preclude
any such payments or benefits from being deemed “deferred compensation” within
the meaning of Section 409A or to provide such payments or benefits in a manner
that complies with the provisions of Section 409A such that they will not be
taxable thereunder.

11. Effective Date. If Optionee does not accept the grant of the Option by
executing and delivering a copy of the Agreement to PNC, without altering or
changing the terms of the Agreement in any way, within thirty (30) days of
receipt by Optionee of a copy of the Agreement, PNC may, in its sole discretion,
withdraw its offer and cancel the Option and the Agreement at any time prior to
Optionee’s delivery to PNC of a copy of the Agreement executed by Optionee.



--------------------------------------------------------------------------------

Otherwise, upon execution and delivery of the Agreement by both PNC and
Optionee, the Option and the Agreement are effective as of the Grant Date.

IN WITNESS WHEREOF, PNC has caused the Agreement to be signed on its behalf
effective as of the Grant Date.

 

THE PNC FINANCIAL SERVICES GROUP, INC. By:  

 

  Chairman and Chief Executive Officer ATTEST: By:  

 

  Corporate Secretary

Accepted and agreed to as of the Grant Date

 

 

Optionee

Annex A - Certain Definitions

Annex B - Notice of Exercise

Annex C - Tax Payment Election Form

ANNEX A

CERTAIN DEFINITIONS

*  *  *

A.1 “Agreement” means the Nonstatutory Stock Option Agreement between PNC and
Optionee evidencing the grant of the Option to Optionee pursuant to the Plan.

A.2 “Board” means the Board of Directors of PNC.

A.3 “Cause.”

(a) “Cause” during a Coverage Period. If the termination of Optionee’s
employment with the Corporation occurs during a Coverage Period, then, for
purposes of the Agreement, “Cause” means:

(i) the willful and continued failure of Optionee to substantially perform
Optionee’s duties with the Corporation (other than any such failure resulting
from incapacity due to physical or mental illness), after a written demand for
substantial performance is delivered to Optionee by the Board or the CEO that
specifically identifies the manner in which the Board or the CEO believes that
Optionee has not substantially performed Optionee’s duties; or



--------------------------------------------------------------------------------

(ii) the willful engaging by Optionee in illegal conduct or gross misconduct
that is materially and demonstrably injurious to PNC or any of its subsidiaries.

For purposes of the preceding clauses (i) and (ii), no act or failure to act, on
the part of Optionee, shall be considered willful unless it is done, or omitted
to be done, by Optionee in bad faith and without reasonable belief that
Optionee’s action or omission was in the best interests of the Corporation. Any
act, or failure to act, based upon the instructions or prior approval of the
Board, the CEO or Optionee’s superior or based upon the advice of counsel for
the Corporation, shall be conclusively presumed to be done, or omitted to be
done, by Optionee in good faith and in the best interests of the Corporation.

The cessation of employment of Optionee will be deemed to be a termination of
Optionee’s employment with the Corporation for Cause for purposes of the
Agreement only if and when there shall have been delivered to Optionee, as part
of the notice of Optionee’s termination, a copy of a resolution duly adopted by
the affirmative vote of not less than a majority of the entire membership of the
Board, at a Board meeting called and held for the purpose of considering such
termination, finding on the basis of clear and convincing evidence that, in the
good faith opinion of the Board, Optionee is guilty of conduct described in
clause (i) or (ii) above and, in either case, specifying the particulars thereof
in detail. Such resolution shall be adopted only after (1) reasonable notice of
such Board meeting is provided to Optionee, together with written notice that
PNC believes that Optionee is guilty of conduct described in clause (i) or
(ii) above and, in either case, specifying the particulars thereof in detail,
and (2) Optionee is given an opportunity, together with counsel, to be heard
before the Board.

(b) “Cause” other than during a Coverage Period. If the termination of
Optionee’s employment with the Corporation occurs other than during a Coverage
Period, then, for purposes of the Agreement, “Cause” means:

(i) the willful and continued failure of Optionee to substantially perform
Optionee’s duties with the Corporation (other than any such failure resulting
from incapacity due to physical or mental illness), after a written demand for
substantial performance is delivered to Optionee by PNC that specifically
identifies the manner in which it is believed that Optionee has not
substantially performed Optionee’s duties;

(ii) a material breach by Optionee of (1) any code of conduct of PNC or one of
its subsidiaries or (2) other written policy of PNC or a subsidiary, in either
case required by law or established to maintain compliance with applicable law;

(iii) any act of fraud, misappropriation, material dishonesty, or embezzlement
by Optionee against PNC or one of its subsidiaries or any client or customer of
PNC or a subsidiary;

(iv) any conviction (including a plea of guilty or of nolo contendere) of
Optionee for, or entry by Optionee into a pre-trial disposition with respect to,
the commission of a felony; or

(v) entry of any order against Optionee, by any governmental body having
regulatory authority with respect to the business of PNC or any of its
subsidiaries, that relates to or arises out of Optionee’s employment or other
service relationship with the Corporation.

The cessation of employment of Optionee will be deemed to have been a
termination of Optionee’s employment with the Corporation for Cause for purposes
of the Agreement only if and when the CEO or his or her designee (or, if
Optionee is the CEO, the Board) determines that Optionee is guilty of conduct
described in clause (i), (ii) or (iii) above or that an event described in
clause (iv) or (v) above has occurred with respect to Optionee and, if so,
determines that the termination of Optionee’s employment with the Corporation
will be deemed to have been for Cause.



--------------------------------------------------------------------------------

A.4 “CEO” means the chief executive officer of PNC.

A.5 “Change of Control” means:

(a) Any individual, entity or group (within the meaning of Section 13(d)(3) or
14(d)(2) of the Securities Exchange Act of 1934, as amended (the “Exchange
Act”)) (a “Person”) becomes the beneficial owner (within the meaning of Rule
13d-3 promulgated under the Exchange Act) of 20% or more of either (A) the
then-outstanding shares of common stock of PNC (the “Outstanding PNC Common
Stock”) or (B) the combined voting power of the then-outstanding voting
securities of PNC entitled to vote generally in the election of directors (the
“Outstanding PNC Voting Securities”); provided, however, that, for purposes of
this Section A.5(a), the following acquisitions shall not constitute a Change of
Control: (1) any acquisition directly from PNC, (2) any acquisition by PNC,
(3) any acquisition by any employee benefit plan (or related trust) sponsored or
maintained by PNC or any company controlled by, controlling or under common
control with PNC (an “Affiliated Company”), (4) any acquisition pursuant to an
Excluded Combination (as defined in Section A.5(c)) or (5) an acquisition of
beneficial ownership representing between 20% and 40%, inclusive, of the
Outstanding PNC Voting Securities or Outstanding PNC Common Stock shall not be
considered a Change of Control if the Incumbent Board as of immediately prior to
any such acquisition approves such acquisition either prior to or immediately
after its occurrence;

(b) Individuals who, as of the date hereof, constitute the Board (the “Incumbent
Board”) cease for any reason to constitute at least a majority of the Board
(excluding any Board seat that is vacant or otherwise unoccupied); provided,
however, that any individual becoming a director subsequent to the date hereof
whose election, or nomination for election by PNC’s shareholders, was approved
by a vote of at least two-thirds of the directors then comprising the Incumbent
Board shall be considered as though such individual was a member of the
Incumbent Board, but excluding, for this purpose, any such individual whose
initial assumption of office occurs as a result of an actual or threatened
election contest with respect to the election or removal of directors or other
actual or threatened solicitation of proxies or consents by or on behalf of a
Person other than the Board;

(c) Consummation of a reorganization, merger, statutory share exchange or
consolidation or similar transaction involving PNC or any of its subsidiaries, a
sale or other disposition of all or substantially all of the assets of PNC, or
the acquisition of assets or stock of another entity by PNC or any of its
subsidiaries (each, a “Business Combination”), excluding, however, a Business
Combination following which all or substantially all of the individuals and
entities that were the beneficial owners of the Outstanding PNC Common Stock and
the Outstanding PNC Voting Securities immediately prior to such Business
Combination beneficially own, directly or indirectly, more than 60% of the
then-outstanding shares of common stock (or, for a non-corporate entity,
equivalent securities) and the combined voting power of the then-outstanding
voting securities entitled to vote generally in the election of directors (or,
for a non-corporate entity, equivalent governing body), as the case may be, of
the entity resulting from such Business Combination (including, without
limitation, an entity that, as a result of such transaction, owns PNC or all or
substantially all of PNC’s assets either directly or through one or more
subsidiaries) in substantially the same proportions as their ownership
immediately prior to such Business Combination of the Outstanding PNC Common
Stock and the Outstanding PNC Voting Securities, as the case may be (such a
Business Combination, an “Excluded Combination”); or

(d) Approval by the shareholders of PNC of a complete liquidation or dissolution
of PNC.

A.6 “Change of Control Employment Agreement” means the written agreement, if
any, between Optionee and PNC providing, among other things, for certain
payments and benefits upon a qualifying termination of employment following a
change of control.



--------------------------------------------------------------------------------

A.7 “Change of Control Failure” means the following:

(a) with respect to a Change of Control Triggering Event described in Section
A.8(a), PNC’s shareholders vote against the transaction approved by the Board or
the agreement to consummate the transaction is terminated; or

(b) with respect to a Change of Control Triggering Event described in Section
A.8(b), the proxy contest fails to replace or remove a majority of the members
of the Board.

A.8 “Change of Control Triggering Event” means the occurrence of either of the
following:

(a) the Board or PNC’s shareholders approve a transaction described in
Subsection (c) of the definition of Change of Control contained in Section A.5;
or

(b) the commencement of a proxy contest in which any Person seeks to replace or
remove a majority of the members of the Board.

A.9 “Committee” means the Personnel and Compensation Committee of the Board or
such person or persons as may be designated or appointed by that committee as
its delegate or designee.

A.10 “Competitive Activity” means, for purposes of the Agreement, any
participation in, employment by, ownership of any equity interest exceeding one
percent (1%) in, or promotion or organization of, any Person other than PNC or
any of its subsidiaries (1) engaged in business activities similar to some or
all of the business activities of PNC or any subsidiary as of Optionee’s
Termination Date or (2) engaged in business activities that Optionee knows PNC
or any subsidiary intends to enter within the first twelve (12) months after
Optionee’s Termination Date or, if later and if applicable, after the date
specified in clause (ii) of Section A.15(a), in either case whether Optionee is
acting as agent, consultant, independent contractor, employee, officer,
director, investor, partner, shareholder, proprietor or in any other individual
or representative capacity therein.

A.11 “Consolidated Subsidiary” means a corporation, bank, partnership, business
trust, limited liability company or other form of business organization that
(1) is a consolidated subsidiary of PNC under generally accepted accounting
principles and (2) satisfies the definition of “service recipient” under
Section 409A of the Internal Revenue Code.

A.12 “Corporation” means PNC and its Consolidated Subsidiaries.

A.13 “Coverage Period” means a period (a) commencing on the earlier to occur of
(i) the date of a Change of Control Triggering Event and (ii) the date of a
Change of Control and (b) ending on the date that is two (2) years after the
date of the Change of Control; provided, however, that in the event that a
Coverage Period commences on the date of a Change of Control Triggering Event,
such Coverage Period will terminate upon the earlier to occur of (x) the date of
a Change of Control Failure and (y) the date that is two (2) years after the
date of the Change of Control triggered by the Change of Control Triggering
Event. After the termination of any Coverage Period, another Coverage Period
will commence upon the earlier to occur of clauses (a)(i) and (a)(ii) in the
preceding sentence.

A.14 “Covered Shares” means the number of shares of PNC common stock that
Optionee has the option to purchase from PNC pursuant to the Option.

A.15 “Detrimental Conduct” means, for purposes of the Agreement:

(a) Optionee has engaged, without the prior written consent of PNC (with consent
to be given at PNC’s sole discretion), in any Competitive Activity in the
continental United States at any time



--------------------------------------------------------------------------------

during the period commencing on Optionee’s Termination Date and extending
through (and including) the first (1st) anniversary of the later of
(i) Optionee’s Termination Date and, if different, (ii) the first date after
Optionee’s Termination Date as of which Optionee ceases to have a service
relationship with the Corporation;

(b) any act of fraud, misappropriation, or embezzlement by Optionee against PNC
or one of its subsidiaries or any client or customer of PNC or one of its
subsidiaries; or

(c) any conviction (including a plea of guilty or of nolo contendere) of
Optionee for, or any entry by Optionee into a pre-trial disposition with respect
to, the commission of a felony that relates to or arises out of Optionee’s
employment or other service relationship with the Corporation.

Optionee will be deemed to have engaged in Detrimental Conduct for purposes of
the Agreement only if and when the Committee (if Optionee was an “executive
officer” of PNC as defined in SEC Regulation S-K when he or she ceased to be an
employee of the Corporation) or the CEO or his or her designee (if Optionee was
not such an executive officer), whichever is applicable, determines that
Optionee has engaged in conduct described in clause (a) or clause (b) above or
that an event described in clause (c) above has occurred with respect to
Optionee, and, if so, determines that Optionee will be deemed to have engaged in
Detrimental Conduct.

A.16 “Disabled” or “Disability” means, except as may otherwise be required by
Section 409A of the Internal Revenue Code, that Optionee either (i) is unable to
engage in any substantial gainful activity by reason of any medically
determinable physical or mental impairment that can be expected to result in
death or can be expected to last for a continuous period of not less than 12
months, or (ii) is, by reason of any medically determinable physical or mental
impairment that can be expected to result in death or can be expected to last
for a continuous period of not less than 12 months, receiving (and has received
for at least three months) income replacement benefits under any
Corporation-sponsored disability benefit plan. If Optionee has been determined
to be eligible for Social Security disability benefits, Optionee shall be
presumed to be Disabled as defined herein.

A.17 “Exercise Date” means the date (which must be a business day for PNC Bank,
National Association) on which PNC receives written notice, in such form as PNC
may from time to time prescribe, of the exercise, in whole or in part, of the
Option pursuant to the terms of the Agreement, subject to receipt by PNC of full
payment of the aggregate Option Price, calculation by PNC of the applicable
withholding taxes, and receipt by PNC of payment for any taxes required to be
withheld in connection with such exercise as provided in Sections 4.1, 4.2 and
4.3 of the Agreement.

A.18 “Expiration Date.”

(a) Expiration Date. Expiration Date means the date on which the Option expires,
which will be the tenth (10th) anniversary of the Grant Date unless the Option
expires earlier pursuant to any of the provisions set forth in Sections A.18(b)
through A.18(d) (with the Option expiring on the first date determined under any
of such sections);

provided, however, if there is a Change of Control, then notwithstanding
Sections A.18(c) and A.18(d), to the extent that the Option is outstanding and
exercisable or becomes exercisable at the time the Change of Control occurs, the
Option will not expire at the earliest before the close of business on the
ninetieth (90th) day after the occurrence of the Change of Control (or the tenth
(10th) anniversary of the Grant Date if earlier), provided that either
(1) Optionee is an employee of the Corporation at the time the Change of Control
occurs and Optionee’s employment with the Corporation is not terminated for
Cause or (2) Optionee is a former employee of the Corporation whose Option, or
portion thereof, is outstanding at the time the Change of Control occurs by
virtue of the application of one or more of the exceptions set forth in Section
A.18(c) and at least one of such exceptions is still applicable at the time the
Change of Control occurs.



--------------------------------------------------------------------------------

In no event will the Option remain outstanding beyond the tenth
(10th) anniversary of the Grant Date.

(b) Termination for Cause. Upon a termination of Optionee’s employment with the
Corporation for Cause, unless the Committee determines otherwise, the Option
will expire at the close of business on Optionee’s Termination Date with respect
to all Covered Shares, whether or not the Option has become exercisable and
whether or not Optionee is eligible to Retire or Optionee’s employment also
terminates for another reason.

(c) Ceasing to be an Employee other than by Termination for Cause. If Optionee
ceases to be an employee of the Corporation other than by termination of
Optionee’s employment for Cause, then unless the Committee determines otherwise,
the Option will expire at the close of business on Optionee’s Termination Date
with respect to all Covered Shares, whether or not the Option has become
exercisable, except to the extent that the provisions set forth in subsection
(1), (2), (3), (4) or (5) of this Section A.18(c) apply to Optionee’s
circumstances and such applicable subsection specifies a later expiration date
for all or a portion of the Option. If more than one of such exceptions is
applicable to the Option or a portion thereof, then the Option or such portion
of the Option will expire in accordance with the provisions of the subsection
that specifies the latest expiration date.

(1) Retirement. If the termination of Optionee’s employment with the Corporation
meets the definition of Retirement, then the Option will expire on the tenth
(10th) anniversary of the Grant Date with respect to any Covered Shares as to
which the Option is exercisable on the Retirement date or thereafter becomes
exercisable pursuant to Section 2.2 of the Agreement.

(2) Death. If Optionee’s employment with the Corporation is terminated by reason
of Optionee’s death, then the Option will expire on the tenth (10th) anniversary
of the Grant Date.

(3) Termination during a Coverage Period without Cause or with Good Reason. If
Optionee’s employment with the Corporation is terminated (other than by reason
of Optionee’s death) during a Coverage Period by the Corporation without Cause
or by Optionee with Good Reason, then the Option will expire on the third
(3rd) anniversary of such Termination Date (but in no event later than on the
tenth (10th) anniversary of the Grant Date).

(4) Disability. If Optionee’s employment is terminated by the Corporation by
reason of Disability, then the Option will expire on the third (3rd) anniversary
of such Termination Date (but in no event later than on the tenth
(10th) anniversary of the Grant Date).

(5) Displacement Benefits Plan or Agreement or Arrangement in lieu of or in
addition to Displacement Benefits Plan. In the event that (a) Optionee’s
employment with the Corporation is terminated by the Corporation, and Optionee
is offered and has entered into the standard Waiver and Release Agreement with
PNC or one of its subsidiaries under an applicable PNC or subsidiary
Displacement Benefits Plan, or any successor plan by whatever name known
(“Displacement Benefits Plan”), or Optionee is offered and has entered into a
similar waiver and release agreement between PNC or one of its subsidiaries and
Optionee pursuant to the terms of an agreement or arrangement entered into by
PNC or a subsidiary and Optionee in lieu of or in addition to the Displacement
Benefits Plan, and (b) Optionee has not revoked such waiver and release
agreement, and (c) the time for revocation of such waiver and release agreement
by Optionee has lapsed, then the Option will expire at the close of business on
the ninetieth (90th) day after Optionee’s Termination Date (but in no event
later than on the tenth (10th) anniversary of the Grant Date) with respect to
any Covered Shares as to which the Option has already become exercisable;
provided, however, that if Optionee returns to employment with the Corporation
no later than said ninetieth (90th) day, then for purposes of the Agreement, the
entire Option, whether or not it has become exercisable, will be treated as if
the termination of Optionee’s employment with the Corporation had not occurred.



--------------------------------------------------------------------------------

If the Option (or portion thereof) has become exercisable while Optionee was
still an employee of the Corporation but will expire on Optionee’s Termination
Date unless the conditions set forth in this Section A.18(c)(5) are met, then
such Option or portion thereof will not terminate on the Termination Date, but
Optionee will not be able to exercise the Option after such Termination Date
unless and until all of the conditions set forth in this Section A.18(c)(5) have
been met and the Option will terminate on the ninetieth (90th) day after
Optionee’s Termination Date (but in no event later than on the tenth
(10th) anniversary of the Grant Date).

(d) Detrimental Conduct. If the Option would otherwise remain outstanding after
Optionee’s Termination Date with respect to any of the Covered Shares pursuant
to one or more of the exceptions set forth in the subsections of Section
A.18(c), then notwithstanding the provisions of such exception or exceptions,
the Option will expire on the date that PNC determines that Optionee has engaged
in Detrimental Conduct, if earlier than the date on which the Option would
otherwise expire; provided, however, that:

(1) no determination that Optionee has engaged in Detrimental Conduct may be
made on or after the date of Optionee’s death, and Detrimental Conduct will not
apply to conduct by or activities of beneficiaries or other successors to the
Option in the event of Optionee’s death;

(2) in the event that Optionee’s employment with the Corporation is terminated
(other than by reason of Optionee’s death) during a Coverage Period by the
Corporation without Cause or by Optionee with Good Reason, no determination that
Optionee has engaged in Detrimental Conduct for purposes of the Agreement may be
made on or after such Termination Date; and

(3) no determination that Optionee has engaged in Detrimental Conduct may be
made after the occurrence of a Change of Control.

A.19 “Fair Market Value” as it relates to a share of PNC common stock as of any
given date means the average of the reported high and low trading prices on the
New York Stock Exchange (or such successor reporting system as PNC may select)
for a share of PNC common stock on such date, or, if no PNC common stock trades
have been reported on such exchange for that day, the average of such prices on
the next preceding day and the next following day for which there were reported
trades.

A.20 “GAAP” or “generally accepted accounting principles” means accounting
principles generally accepted in the United States of America.

A.21 “Good Reason” means:

(a) (i) the assignment to Optionee of any duties inconsistent in any respect
with, or any other diminution in, Optionee’s position (including status,
offices, titles and reporting requirements), authority, duties or
responsibilities such that Optionee’s position, authority, duties or
responsibilities are not at least commensurate in all material respects with the
most significant of those held, exercised and assigned to Optionee at any time
during the 120-day period immediately preceding the Change of Control, or if a
Change of Control has not yet occurred but there has been a Change of Control
Triggering Event, (ii) the assignment to Optionee of any duties inconsistent in
any material respect with, or any other material diminution in, Optionee’s
position (including status, offices, titles and reporting requirements),
authority, duties or responsibilities immediately prior to the Change of Control
Triggering Event, excluding in either case for this purpose an isolated,
insubstantial and inadvertent action not taken in bad faith and that is remedied
by the Corporation promptly after receipt of notice thereof given by Optionee;



--------------------------------------------------------------------------------

(b) a reduction by the Corporation in Optionee’s annual base salary to an annual
rate (i) that is less than 12 times the highest monthly base salary paid or
payable, including any base salary that has been earned but deferred, to
Optionee by the Corporation in respect of the 12-month period immediately
preceding the month in which the Change of Control occurs or, if a Change of
Control has not yet occurred but there has been a Change of Control Triggering
Event, (ii) that is less than 12 times the monthly base salary paid or payable,
including any base salary that has been earned but deferred, to Optionee by the
Corporation in respect of the month immediately preceding the month in which the
Change of Control Triggering Event occurs;

(c) the Corporation’s requiring Optionee to be based at any office or location
that is more than fifty (50) miles from Optionee’s office or location
immediately prior to either the Change of Control Triggering Event or the Change
of Control;

(d) other than an isolated, insubstantial and inadvertent failure not occurring
in bad faith and that is remedied by the Corporation promptly after receipt of
notice thereof given by Optionee, the failure by the Corporation to continue
Optionee’s participation in annual bonus, long-term cash incentive, equity
incentive, savings and retirement plans, practices, policies and programs that
provide Optionee with annual bonus opportunities, long-term incentive
opportunities (measured with respect to both regular and special incentive
opportunities, to the extent, if any, that such distinction is applicable),
savings opportunities and retirement benefit opportunities, in each case, no
less favorable, in the aggregate, than the most favorable of those provided by
the Corporation for Optionee under such plans, practices, policies and programs
as in effect (i) at any time during the 120-day period immediately preceding the
Change of Control, or if a Change of Control has not yet occurred but there has
been a Change of Control Triggering Event, (ii) immediately prior to the Change
of Control Triggering Event; or

(e) other than an isolated, insubstantial and inadvertent failure not occurring
in bad faith and that is remedied by the Corporation promptly after receipt of
notice thereof given by Optionee, the failure by the Corporation to continue to
provide Optionee with benefits under welfare benefit plans, practices, policies
and programs provided by the Corporation (including, without limitation,
medical, prescription, dental, vision, disability, employee life, group life,
accidental death and travel accident insurance plans and programs) no less
favorable, in the aggregate, than those provided to Optionee under the most
favorable of such plans, practices, policies and programs in effect for Optionee
(i) at any time during the 120-day period immediately preceding the Change of
Control, or if a Change of Control has not yet occurred but there has been a
Change of Control Triggering Event, (ii) immediately prior to the Change of
Control Triggering Event.

A.22 “Grant Date” means the date set forth as the Grant Date on page 1 of the
Agreement and is the date as of which the Option is authorized to be granted by
the Committee in accordance with the Plan.

A.23 “Internal Revenue Code” means the Internal Revenue Code of 1986 as amended,
and the rules and regulations promulgated thereunder.

A.24 “Option” means the option to purchase shares of PNC common stock granted to
Optionee under the Plan in Section 1 of the Agreement in accordance with the
terms of Article 6 of the Plan.

A.25 “Option Period” means the period during which the Option may be exercised,
as set forth in Section 2.2 of the Agreement.

A.26 “Option Price” means the dollar amount per share of PNC common stock at
which the Option may be exercised. The Option Price is set forth on page 1 of
the Agreement.



--------------------------------------------------------------------------------

A.27 “Optionee” means the person to whom the Option is granted and is identified
as Optionee on page 1 of the Agreement.

A.28 “Plan” means The PNC Financial Services Group, Inc. 2006 Incentive Award
Plan.

A.29 “PNC” means The PNC Financial Services Group, Inc.

A.30 “Retire” or “Retirement” means, for purposes of this Option and all PNC
stock options held by Optionee, whether granted under the Plan or under an
earlier PNC plan, termination of Optionee’s employment with the Corporation at
any time and for any reason (other than termination by reason of Optionee’s
death or by the Corporation for Cause and, if the Committee or the CEO or his or
her designee so determines prior to such divestiture, other than by reason of
termination in connection with a divestiture of assets or a divestiture of one
or more subsidiaries of the Corporation) on or after the first date on which
Optionee has both attained at least age fifty-five (55) and completed five
(5) years of service, where a year of service is determined in the same manner
as the determination of a year of vesting service calculated under the
provisions of The PNC Financial Services Group, Inc. Pension Plan.

A.31 “Retiree” means an Optionee who has Retired.

A.32 “SEC” means the U.S. Securities and Exchange Commission.

A.33 “Service relationship” or “having a service relationship with the
Corporation” means being engaged by the Corporation in any capacity for which
Optionee receives compensation from the Corporation, including but not limited
to acting for compensation as an employee, consultant, independent contractor,
officer, director or advisory director.

A.34 “Share” means a share of authorized but unissued PNC common stock or a
reacquired share of PNC common stock, including shares purchased by PNC on the
open market for purposes of the Plan or otherwise.

A.35 “Termination Date” means Optionee’s last date of employment with the
Corporation. If Optionee is employed by a Consolidated Subsidiary that ceases to
be a subsidiary of PNC or ceases to be a consolidated subsidiary of PNC under
generally accepted accounting principles and Optionee does not continue to be
employed by PNC or a Consolidated Subsidiary, then for purposes of the
Agreement, Optionee’s employment with the Corporation terminates effective at
the time this occurs.

THE PNC FINANCIAL SERVICES GROUP, INC.

2006 INCENTIVE AWARD PLAN

NONSTATUTORY STOCK OPTION AGREEMENT

 

OPTIONEE:   «First  Name  MI» «Last  Name» GRANT DATE:               , 20    
OPTION PRICE:   $             per share COVERED SHARES:   «Shares»



--------------------------------------------------------------------------------

1. Definitions; Grant of Option. Certain terms used in this Nonstatutory Stock
Option Agreement (the “Agreement”) are defined in Annex A hereto (which is
incorporated herein as part of the Agreement) or elsewhere in the Agreement, and
such definitions will apply except where the context otherwise indicates.

Pursuant to The PNC Financial Services Group, Inc. 2006 Incentive Award Plan
(the “Plan”) and subject to the terms of the Agreement, PNC hereby grants to
Optionee an Option to purchase from PNC that number of shares of PNC common
stock specified above as the “Covered Shares,” exercisable at the Option Price.

In the Agreement, “PNC” means The PNC Financial Services Group, Inc. and
“Corporation” means PNC and its Consolidated Subsidiaries. Headings used in the
Agreement are for convenience only and are not part of the Agreement.

2. Terms of the Option.

2.1 Type of Option. The Option is intended to be a Nonstatutory Stock Option.

2.2 Option Period. Except as otherwise set forth in Section 2.3, the Option is
exercisable in whole or in part as to any Covered Shares as to which it is
outstanding and has become exercisable at any time and from time to time through
the Expiration Date as defined in Section A.18 of Annex A hereto, including and
subject to the early termination provisions set forth in said definition.

To the extent that the Option is then outstanding and the Expiration Date has
not yet occurred, the Option will become exercisable as to Covered Shares as set
forth in this Section 2.2.

(b) Unless the Option has previously become exercisable pursuant to another
subsection of this Section 2.2, the Option will become exercisable commencing on
the third (3rd) anniversary date of the Grant Date, provided that Optionee is
still an employee of the Corporation on such anniversary date.

(b) If Optionee’s employment is terminated by the Corporation by reason of
Disability and not for Cause, the Option will become exercisable as to all
outstanding Covered Shares as to which it has not otherwise become exercisable
commencing on Optionee’s Termination Date.

(c) If Optionee’s employment with the Corporation is terminated by reason of
Optionee’s death, the Option will immediately become exercisable as to all
outstanding Covered Shares as to which it has not otherwise become exercisable,
and the Option may be exercised by Optionee’s properly designated beneficiary,
by the person or persons entitled to do so under Optionee’s will, or by the
person or persons entitled to do so under the applicable laws of descent and
distribution.

(e) If, after the occurrence of a Change of Control Triggering Event but prior
to the occurrence of a Change of Control Failure or of the Change of Control
triggered by the Change of Control Triggering Event, Optionee’s employment with
the Corporation is terminated by the Corporation without Cause or by Optionee
with Good Reason, the Option will become exercisable as to all outstanding
Covered Shares as to which it has not otherwise become exercisable commencing on
Optionee’s Termination Date.

(e) Notwithstanding any other provision of this Section 2.2, to the extent that
the Option is outstanding but has not yet become exercisable at the time a
Change of Control occurs, the Option will become exercisable as to all then
outstanding Covered Shares as to which it has not otherwise become exercisable,
effective as of the day immediately prior to the occurrence of the Change of
Control, provided that, at the time the Change of Control occurs, Optionee is an
employee of the Corporation.

(f) The Committee or its delegate may in their sole discretion, but need not,
accelerate the date as of which all or any portion of the Option first becomes
exercisable, subject, if applicable, to such limitations as may be set forth in
the Plan.

If Optionee is employed by a Consolidated Subsidiary that ceases to be a
subsidiary of PNC or ceases to be a consolidated subsidiary of PNC under
generally accepted accounting principles and Optionee does not continue to be
employed by PNC or a Consolidated Subsidiary, then for purposes of the
Agreement, Optionee’s employment with the Corporation terminates effective at
the time this occurs.



--------------------------------------------------------------------------------

2.3 Judicial Criminal Proceedings. If any criminal charges are brought against
Optionee, in an indictment or in other analogous formal charges commencing
judicial criminal proceedings, alleging the commission of a felony that relates
to or arises out of Optionee’s employment or other service relationship with the
Corporation, then to the extent that the Option is then outstanding and
exercisable or would otherwise become exercisable, the Committee may determine
to suspend the exercisability of the Option or to require the escrow of the
proceeds of any exercise of the Option.

Any such suspension or escrow is subject to the following restrictions:

(a) It may last only until the earliest to occur of the following:

(i) resolution of the criminal proceedings in a manner that results in a
conviction (including a plea of guilty or of nolo contendere) of Optionee for,
or any entry by Optionee into a pre-trial disposition with respect to, the
commission of a felony that relates to or arises out of Optionee’s employment or
other service relationship with the Corporation;

(ii) resolution of the criminal proceedings in one of the following ways:
(A) the charges as they relate to such alleged felony have been dismissed (with
or without prejudice); (B) Optionee has been acquitted of such alleged felony;
or (C) a criminal proceeding relating to such alleged felony has been completed
without resolution (for example, as a result of a mistrial) and the relevant
time period for recommencing criminal proceedings relating to such alleged
felony has expired without any such recommencement;

(iii) Optionee’s death;

(iv) the occurrence of a change of control; or

(v) termination of the suspension or escrow in the discretion of the Committee;
and

(b) It may be imposed only if the Committee makes reasonable provision for the
retention or realization of the value of the Option to Optionee as if no
suspension or escrow had been imposed upon any termination of the suspension or
escrow under clauses (a)(ii) or (v) above.

2.4 Nontransferability; Designation of Beneficiary; Payment to Legal
Representative.

(a) The Option is not transferable or assignable by Optionee.

(b) During Optionee’s lifetime, the Option may be exercised only by Optionee or,
in the event of Optionee’s legal incapacity, by his or her legal representative,
as determined in good faith by PNC.

(c) During Optionee’s lifetime, Optionee may file with PNC, at such address and
in such manner as PNC may from time to time direct, on a form to be provided by
PNC on request, a designation of a beneficiary or beneficiaries (a “properly
designated beneficiary”) to hold and exercise Optionee’s stock options, to the
extent outstanding and exercisable, in accordance with their respective stock
option agreements and the Plan in the event of Optionee’s death.

(d) If Optionee dies prior to the full exercise or expiration of the Option and
has not filed a designation of beneficiary form as specified above, the Option
will be held and may be exercised by the person or persons entitled to do so
under Optionee’s will or under the applicable laws of descent and distribution,
as to which PNC will be entitled to rely in good faith on instructions from
Optionee’s executor, administrator, or other legal representative.



--------------------------------------------------------------------------------

(e) Any delivery of shares or other payment made or action taken hereunder by
PNC in good faith to or on the instructions of Optionee’s executor,
administrator, or other legal representative shall extinguish all right to
payment hereunder.

3. Capital Adjustments. Upon the occurrence of a corporate transaction or
transactions (including, without limitation, stock dividends, stock splits,
spin-offs, split-offs, recapitalizations, mergers, consolidations or
reorganizations of or by PNC (each, a “Corporate Transaction”)), the Committee
shall make those adjustments, if any, in the number, class or kind of Covered
Shares as to which the Option is outstanding and has not yet been exercised and
in the Option Price that it deems appropriate in its discretion to reflect the
Corporate Transaction(s) such that the rights of Optionee are neither enlarged
nor diminished as a result of such Corporate Transaction or Transactions,
including without limitation cancellation of the Option immediately prior to the
effective time of the Corporate Transaction and payment, in cash, in
consideration therefor, of an amount equal to the product of (a) the excess, if
any, of the per share value of the consideration payable to a PNC common
shareholder in connection with such Corporate Transaction over the Option Price
and (b) the total number of Covered Shares subject to the Option that were
outstanding and unexercised immediately prior to the effective time of the
Corporate Transaction.

All determinations hereunder shall be made by the Committee in its sole
discretion and shall be final, binding and conclusive for all purposes on all
parties, including without limitation the holder of the Option.

No fractional shares will be issued on exercise of the Option. PNC shall
determine the manner in which any fractional shares will be treated.

4. Exercise of Option.

4.1 Notice and Effective Date. The Option, to the extent outstanding and
exercisable, may be exercised, in whole or in part, by delivering to PNC written
notice of such exercise, in such form as PNC may from time to time prescribe,
and by paying in full the aggregate Option Price with respect to that portion of
the Option being exercised and satisfying any amounts required to be withheld
pursuant to applicable tax laws in connection with such exercise.

In addition, notwithstanding Sections 4.2 and 4.3, Optionee may elect to
complete his or her Option exercise through a brokerage service/margin account
pursuant to the broker-assisted cashless option exercise procedure under
Regulation T of the Board of Governors of the Federal Reserve System and in such
manner as may be permitted by PNC from time to time consistent with said
Regulation T.

The effective date of such exercise will be the Exercise Date. Until PNC
notifies Optionee to the contrary, the form attached to the Agreement as Annex B
shall be used to exercise the Option and the form attached to the Agreement as
Annex C shall be used to make tax payment elections.

In the event that the Option is exercised, pursuant to Section 2.4, by any
person or persons other than Optionee, such notice of exercise must be
accompanied by appropriate proof of the derivative right of such person or
persons to exercise the Option.

4.2 Payment of Option Price. Upon exercise of the Option, in whole or in part,
Optionee may pay the aggregate Option Price (a) in cash or (b) if and to the
extent then permitted by PNC, using whole shares of PNC common stock (either by
physical delivery to PNC of certificates for the shares or through PNC’s share
attestation procedure) having an aggregate Fair Market Value on the Exercise
Date not exceeding that portion of the aggregate Option Price being paid using
such shares, or through a combination of cash and shares of PNC common stock;
provided, however, that shares of PNC common stock used to pay all or any
portion of the aggregate Option Price may not be subject to any contractual
restriction, pledge or other encumbrance and must be shares that have been owned
by Optionee for at least six (6) months prior to the Exercise Date and, in the
case of restricted stock, for which it has been at least six (6) months since
the restrictions lapsed, or, in either case, for such other period as may be
specified or permitted by PNC.



--------------------------------------------------------------------------------

4.3 Payment of Taxes. Optionee may elect to satisfy any or all applicable
federal, state, or local tax liabilities incurred in connection with exercise of
the Option (a) by payment of cash, (b) if and to the extent then permitted by
PNC and subject to such terms and conditions as PNC may from time to time
establish, through the retention by PNC of sufficient whole shares of PNC common
stock otherwise issuable upon such exercise to satisfy the minimum amount of
taxes required to be withheld in connection with such exercise, or (c) if and to
the extent then permitted by PNC and subject to such terms and conditions as PNC
may from time to time establish, using whole shares of PNC common stock (either
by physical delivery to PNC of certificates for the shares or through PNC’s
share attestation procedure) that are not subject to any contractual
restriction, pledge or other encumbrance and that have been owned by Optionee
for at least six (6) months prior to the Exercise Date and, in the case of
restricted stock, for which it has been at least six (6) months since the
restrictions lapsed, or, in either case, for such other period as may be
specified or permitted by PNC.

For purposes of this Section 4.3, shares of PNC common stock that are used to
satisfy applicable taxes will be valued at their Fair Market Value on the date
the tax withholding obligation arises. In no event will the Fair Market Value of
the shares of PNC common stock otherwise issuable upon exercise of the Option
but retained pursuant to Section 4.3(b) exceed the minimum amount of taxes
required to be withheld in connection with the Option exercise.

4.4 Effect. The exercise, in whole or in part, of the Option will cause a
reduction in the number of unexercised Covered Shares as to which the Option is
outstanding equal to the number of shares of PNC common stock with respect to
which the Option is exercised.

5. Restrictions on Exercise and on Shares Issued on Exercise. Notwithstanding
any other provision of the Agreement, the Option may not be exercised at any
time that PNC does not have in effect a registration statement under the
Securities Act of 1933 as amended relating to the offer of shares of PNC common
stock under the Plan unless PNC agrees to permit such exercise. Upon the
issuance of any shares of PNC common stock pursuant to exercise of the Option at
a time when such a registration statement is not in effect, Optionee will, upon
the request of PNC, agree in writing that Optionee is acquiring such shares for
investment only and not with a view to resale and that Optionee will not sell,
pledge, or otherwise dispose of such shares unless and until (a) PNC is
furnished with an opinion of counsel to the effect that registration of such
shares pursuant to the Securities Act of 1933 as amended is not required by that
Act or by rules and regulations promulgated thereunder, (b) the staff of the SEC
has issued a no-action letter with respect to such disposition, or (c) such
registration or notification as is, in the opinion of counsel for PNC, required
for the lawful disposition of such shares has been filed and has become
effective; provided, however, that PNC is not obligated hereby to file any such
registration or notification. PNC may place a legend embodying such restrictions
on the certificate(s) evidencing such shares.

6. Rights as Shareholder. Optionee will have no rights as a shareholder with
respect to any Covered Shares until the Exercise Date and then only with respect
to those shares of PNC common stock issued upon such exercise of the Option and
not retained by PNC as provided in Section 4.3.

7. Employment. Neither the granting of the Option evidenced by the Agreement nor
any term or provision of the Agreement will constitute or be evidence of any
understanding, expressed or implied, on the part of PNC or any subsidiary to
employ Optionee for any period.

8. Subject to the Plan. The Option evidenced by the Agreement and the exercise
thereof are subject to the terms and conditions of the Plan, which is
incorporated by reference herein and made a part hereof, but the terms of the
Plan will not be considered an enlargement of any benefits under the Agreement.
In addition, the Option is subject to any rules and regulations promulgated by
or under the authority of the Committee.

9. Optionee Covenants.

9.1 General. Optionee and PNC acknowledge and agree that Optionee has received
adequate consideration with respect to enforcement of the provisions of Sections
9 and 10 hereof by virtue of



--------------------------------------------------------------------------------

receiving this Option, which gives Optionee an opportunity potentially to
benefit from an increase in the future value of PNC common stock (regardless of
whether any such benefit is ultimately realized); that such provisions are
reasonable and properly required for the adequate protection of the business of
PNC and its subsidiaries; and that enforcement of such provisions will not
prevent Optionee from earning a living.

9.2 Non-Solicitation; No-Hire. Optionee agrees to comply with the provisions of
subsections (a) and (b) of this Section 9.2 while employed by the Corporation
and for a period of one year after Optionee’s Termination Date regardless of the
reason for such termination of employment.

(b) Non-Solicitation. Optionee shall not, directly or indirectly, either for
Optionee’s own benefit or purpose or for the benefit or purpose of any Person
other than PNC or any of its subsidiaries, solicit, call on, do business with,
or actively interfere with PNC’s or any subsidiary’s relationship with, or
attempt to divert or entice away, any Person that Optionee should reasonably
know (i) is a customer of PNC or any subsidiary for which PNC or any subsidiary
provides any services as of the Termination Date, or (ii) was a customer of PNC
or any subsidiary for which PNC or any subsidiary provided any services at any
time during the twelve (12) months preceding the Termination Date, or (iii) was,
as of the Termination Date, considering retention of PNC or any subsidiary to
provide any services.

(b) No-Hire. Optionee shall not, directly or indirectly, either for Optionee’s
own benefit or purpose or for the benefit or purpose of any Person other than
PNC or any of its subsidiaries, employ or offer to employ, call on, or actively
interfere with PNC’s or any subsidiary’s relationship with, or attempt to divert
or entice away, any employee of PNC or any of its subsidiaries, nor shall
Optionee assist any other Person in such activities.

Notwithstanding the above, if Optionee’s employment with the Corporation is
terminated by the Corporation without Cause or by Optionee with Good Reason and
such Termination Date occurs during a Coverage Period or, if Optionee was a
party to a Change of Control Employment Agreement that was in effect at the time
of such termination of employment, within three years after the occurrence of a
Change of Control, then commencing immediately after such Termination Date, the
provisions of subsections (a) and (b) of this Section 9.2 shall no longer apply
and shall be replaced with the following subsection (c):

(c) No-Hire. Optionee agrees that Optionee shall not, for a period of one year
after the Termination Date, employ or offer to employ, solicit, actively
interfere with PNC’s or any PNC affiliate’s relationship with, or attempt to
divert or entice away, any officer of PNC or any PNC affiliate.

9.3 Confidentiality. During Optionee’s employment with the Corporation, and
thereafter regardless of the reason for termination of such employment, Optionee
will not disclose or use in any way any confidential business or technical
information or trade secret acquired in the course of such employment, all of
which is the exclusive and valuable property of the Corporation whether or not
conceived of or prepared by Optionee, other than (a) information generally known
in the Corporation’s industry or acquired from public sources, (b) as required
in the course of employment by the Corporation, (c) as required by any court,
supervisory authority, administrative agency or applicable law, or (d) with the
prior written consent of PNC.

9.4 Ownership of Inventions. Optionee shall promptly and fully disclose to PNC
any and all inventions, discoveries, improvements, ideas or other works of
inventorship or authorship, whether or not patentable, that have been or will be
conceived and/or reduced to practice by Optionee during the term of Optionee’s
employment with the Corporation, whether alone or with others, and that are
(a) related directly or indirectly to the business or activities of PNC or any
of its subsidiaries or (b) developed with the use of any time, material,
facilities or other resources of PNC or any subsidiary (“Developments”).
Optionee agrees to assign and hereby does assign to PNC or its designee all of
Optionee’s right, title and interest, including copyrights and patent rights, in
and to all Developments. Optionee shall perform all actions and execute all
instruments that PNC or any subsidiary shall deem necessary to protect or record
PNC’s or its designee’s interests in the Developments. The obligations of this
Section 9.4 shall be performed by Optionee without further compensation and
shall continue beyond the Termination Date.



--------------------------------------------------------------------------------

10. Enforcement Provisions. Optionee understands and agrees to the following
provisions regarding enforcement of the Agreement.

10.1 Governing Law and Jurisdiction. The Agreement is governed by and construed
under the laws of the Commonwealth of Pennsylvania, without reference to its
conflict of laws provisions. Any dispute or claim arising out of or relating to
the Agreement or claim of breach hereof shall be brought exclusively in the
federal court for the Western District of Pennsylvania or in the Court of Common
Pleas of Allegheny County, Pennsylvania. By execution of the Agreement, Optionee
and PNC hereby consent to the exclusive jurisdiction of such courts, and waive
any right to challenge jurisdiction or venue in such courts with regard to any
suit, action, or proceeding under or in connection with the Agreement.

10.2 Equitable Remedies. A breach of the provisions of any of Sections 9.2, 9.3
or 9.4 will cause the Corporation irreparable harm, and the Corporation will
therefore be entitled to issuance of immediate, as well as permanent, injunctive
relief restraining Optionee, and each and every person and entity acting in
concert or participating with Optionee, from initiation and/or continuation of
such breach.

10.3 Tolling Period. If it becomes necessary or desirable for the Corporation to
seek compliance with the provisions of Section 9.2 by legal proceedings, the
period during which Optionee shall comply with said provisions will extend for a
period of twelve (12) months from the date the Corporation institutes legal
proceedings for injunctive or other relief.

10.4 No Waiver. Failure of PNC to demand strict compliance with any of the
terms, covenants or conditions of the Agreement shall not be deemed a waiver of
such term, covenant or condition, nor shall any waiver or relinquishment of any
such term, covenant or condition on any occasion or on multiple occasions be
deemed a waiver or relinquishment of such term, covenant or condition.

10.5 Severability. The restrictions and obligations imposed by Sections 9.2, 9.3
and 9.4 are separate and severable, and it is the intent of Optionee and PNC
that if any restriction or obligation imposed by any of these provisions is
deemed by a court of competent jurisdiction to be void for any reason
whatsoever, the remaining provisions, restrictions and obligations shall remain
valid and binding upon Optionee.

10.6 Reform. In the event any of Sections 9.2, 9.3 and 9.4 are determined by a
court of competent jurisdiction to be unenforceable because unreasonable either
as to length of time or area to which said restriction applies, it is the intent
of Optionee and PNC that said court reduce and reform the provisions thereof so
as to apply the greatest limitations considered enforceable by the court.

10.7 Waiver of Jury Trial. Each of Optionee and PNC hereby waives any right to
trial by jury with regard to any suit, action or proceeding under or in
connection with any of Sections 9.2, 9.3 and 9.4.

10.8 Applicable Law. Notwithstanding anything in the Agreement, PNC will not be
required to comply with any term, covenant or condition of the Agreement if and
to the extent prohibited by law, including but not limited to federal banking
and securities regulations, or as otherwise directed by one or more regulatory
agencies having jurisdiction over PNC or any of its subsidiaries. Further, to
the extent, if any, applicable to Optionee, Optionee agrees to reimburse PNC for
any amounts Optionee may be required to reimburse PNC or its subsidiaries
pursuant to Section 304 of the Sarbanes-Oxley Act of 2002, and agrees that PNC
need not comply with any term, covenant or condition of the Agreement to the
extent that doing so would require that Optionee reimburse PNC or its
subsidiaries for such amounts pursuant to Section 304 of the Sarbanes-Oxley Act
of 2002.

10.9. Compliance with Internal Revenue Code Section 409A. It is the intention of
the parties that the Option and the Agreement comply with the provisions of
Section 409A of the Internal Revenue Code to the extent, if any, that such
provisions are applicable to the Agreement, and the Agreement will be
administered by PNC in a manner consistent with this intent.



--------------------------------------------------------------------------------

If any payments or benefits hereunder may be deemed to constitute nonconforming
deferred compensation subject to taxation under the provisions of Section 409A,
Optionee agrees that PNC may, without the consent of Optionee, modify the
Agreement and the Option to the extent and in the manner PNC deems necessary or
advisable or take such other action or actions, including an amendment or action
with retroactive effect, that PNC deems appropriate in order either to preclude
any such payments or benefits from being deemed “deferred compensation” within
the meaning of Section 409A or to provide such payments or benefits in a manner
that complies with the provisions of Section 409A such that they will not be
taxable thereunder.

11. Effective Date. If Optionee does not accept the grant of the Option by
executing and delivering a copy of the Agreement to PNC, without altering or
changing the terms of the Agreement in any way, within thirty (30) days of
receipt by Optionee of a copy of the Agreement, PNC may, in its sole discretion,
withdraw its offer and cancel the Option and the Agreement at any time prior to
Optionee’s delivery to PNC of a copy of the Agreement executed by Optionee.

Otherwise, upon execution and delivery of the Agreement by both PNC and
Optionee, the Option and the Agreement are effective as of the Grant Date.

IN WITNESS WHEREOF, PNC has caused the Agreement to be signed on its behalf
effective as of the Grant Date.

 

THE PNC FINANCIAL SERVICES GROUP, INC. By:  

 

  Chairman and Chief Executive Officer ATTEST: By:  

 

  Corporate Secretary

Accepted and agreed to as of the Grant Date

 

 

Optionee

Annex A - Certain Definitions

Annex B - Notice of Exercise

Annex C - Tax Payment Election Form

ANNEX A

CERTAIN DEFINITIONS

*  *  *

A.1 “Agreement” means the Nonstatutory Stock Option Agreement between PNC and
Optionee evidencing the grant of the Option to Optionee pursuant to the Plan.

A.2 “Board” means the Board of Directors of PNC.

A.3 “Cause.”



--------------------------------------------------------------------------------

(a) “Cause” during a Coverage Period. If the termination of Optionee’s
employment with the Corporation occurs during a Coverage Period, then, for
purposes of the Agreement, “Cause” means:

(i) the willful and continued failure of Optionee to substantially perform
Optionee’s duties with the Corporation (other than any such failure resulting
from incapacity due to physical or mental illness), after a written demand for
substantial performance is delivered to Optionee by the Board or the CEO that
specifically identifies the manner in which the Board or the CEO believes that
Optionee has not substantially performed Optionee’s duties; or

(ii) the willful engaging by Optionee in illegal conduct or gross misconduct
that is materially and demonstrably injurious to PNC or any of its subsidiaries.

For purposes of the preceding clauses (i) and (ii), no act or failure to act, on
the part of Optionee, shall be considered willful unless it is done, or omitted
to be done, by Optionee in bad faith and without reasonable belief that
Optionee’s action or omission was in the best interests of the Corporation. Any
act, or failure to act, based upon the instructions or prior approval of the
Board, the CEO or Optionee’s superior or based upon the advice of counsel for
the Corporation, shall be conclusively presumed to be done, or omitted to be
done, by Optionee in good faith and in the best interests of the Corporation.

The cessation of employment of Optionee will be deemed to be a termination of
Optionee’s employment with the Corporation for Cause for purposes of the
Agreement only if and when there shall have been delivered to Optionee, as part
of the notice of Optionee’s termination, a copy of a resolution duly adopted by
the affirmative vote of not less than a majority of the entire membership of the
Board, at a Board meeting called and held for the purpose of considering such
termination, finding on the basis of clear and convincing evidence that, in the
good faith opinion of the Board, Optionee is guilty of conduct described in
clause (i) or (ii) above and, in either case, specifying the particulars thereof
in detail. Such resolution shall be adopted only after (1) reasonable notice of
such Board meeting is provided to Optionee, together with written notice that
PNC believes that Optionee is guilty of conduct described in clause (i) or
(ii) above and, in either case, specifying the particulars thereof in detail,
and (2) Optionee is given an opportunity, together with counsel, to be heard
before the Board.

(b) “Cause” other than during a Coverage Period. If the termination of
Optionee’s employment with the Corporation occurs other than during a Coverage
Period, then, for purposes of the Agreement, “Cause” means:

(i) the willful and continued failure of Optionee to substantially perform
Optionee’s duties with the Corporation (other than any such failure resulting
from incapacity due to physical or mental illness), after a written demand for
substantial performance is delivered to Optionee by PNC that specifically
identifies the manner in which it is believed that Optionee has not
substantially performed Optionee’s duties;

(ii) a material breach by Optionee of (1) any code of conduct of PNC or one of
its subsidiaries or (2) other written policy of PNC or a subsidiary, in either
case required by law or established to maintain compliance with applicable law;

(iii) any act of fraud, misappropriation, material dishonesty, or embezzlement
by Optionee against PNC or one of its subsidiaries or any client or customer of
PNC or a subsidiary;

(iv) any conviction (including a plea of guilty or of nolo contendere) of
Optionee for, or entry by Optionee into a pre-trial disposition with respect to,
the commission of a felony; or



--------------------------------------------------------------------------------

(v) entry of any order against Optionee, by any governmental body having
regulatory authority with respect to the business of PNC or any of its
subsidiaries, that relates to or arises out of Optionee’s employment or other
service relationship with the Corporation.

The cessation of employment of Optionee will be deemed to have been a
termination of Optionee’s employment with the Corporation for Cause for purposes
of the Agreement only if and when the CEO or his or her designee (or, if
Optionee is the CEO, the Board) determines that Optionee is guilty of conduct
described in clause (i), (ii) or (iii) above or that an event described in
clause (iv) or (v) above has occurred with respect to Optionee and, if so,
determines that the termination of Optionee’s employment with the Corporation
will be deemed to have been for Cause.

A.4 “CEO” means the chief executive officer of PNC.

A.5 “Change of Control” means:

(a) Any individual, entity or group (within the meaning of Section 13(d)(3) or
14(d)(2) of the Securities Exchange Act of 1934, as amended (the “Exchange
Act”)) (a “Person”) becomes the beneficial owner (within the meaning of Rule
13d-3 promulgated under the Exchange Act) of 20% or more of either (A) the
then-outstanding shares of common stock of PNC (the “Outstanding PNC Common
Stock”) or (B) the combined voting power of the then-outstanding voting
securities of PNC entitled to vote generally in the election of directors (the
“Outstanding PNC Voting Securities”); provided, however, that, for purposes of
this Section A.5(a), the following acquisitions shall not constitute a Change of
Control: (1) any acquisition directly from PNC, (2) any acquisition by PNC,
(3) any acquisition by any employee benefit plan (or related trust) sponsored or
maintained by PNC or any company controlled by, controlling or under common
control with PNC (an “Affiliated Company”), (4) any acquisition pursuant to an
Excluded Combination (as defined in Section A.5(c)) or (5) an acquisition of
beneficial ownership representing between 20% and 40%, inclusive, of the
Outstanding PNC Voting Securities or Outstanding PNC Common Stock shall not be
considered a Change of Control if the Incumbent Board as of immediately prior to
any such acquisition approves such acquisition either prior to or immediately
after its occurrence;

(b) Individuals who, as of the date hereof, constitute the Board (the “Incumbent
Board”) cease for any reason to constitute at least a majority of the Board
(excluding any Board seat that is vacant or otherwise unoccupied); provided,
however, that any individual becoming a director subsequent to the date hereof
whose election, or nomination for election by PNC’s shareholders, was approved
by a vote of at least two-thirds of the directors then comprising the Incumbent
Board shall be considered as though such individual was a member of the
Incumbent Board, but excluding, for this purpose, any such individual whose
initial assumption of office occurs as a result of an actual or threatened
election contest with respect to the election or removal of directors or other
actual or threatened solicitation of proxies or consents by or on behalf of a
Person other than the Board;

(c) Consummation of a reorganization, merger, statutory share exchange or
consolidation or similar transaction involving PNC or any of its subsidiaries, a
sale or other disposition of all or substantially all of the assets of PNC, or
the acquisition of assets or stock of another entity by PNC or any of its
subsidiaries (each, a “Business Combination”), excluding, however, a Business
Combination following which all or substantially all of the individuals and
entities that were the beneficial owners of the Outstanding PNC Common Stock and
the Outstanding PNC Voting Securities immediately prior to such Business
Combination beneficially own, directly or indirectly, more than 60% of the
then-outstanding shares of common stock (or, for a non-corporate entity,
equivalent securities) and the combined voting power of the then-outstanding
voting securities entitled to vote generally in the election of directors (or,
for a non-corporate entity, equivalent governing body), as the case may be, of
the entity resulting from such Business Combination (including, without
limitation, an entity that, as a result of such transaction, owns PNC or all or
substantially all of PNC’s assets either directly or through one or more
subsidiaries) in substantially the same proportions as their ownership
immediately prior to such Business Combination of the Outstanding PNC Common
Stock and the Outstanding PNC Voting Securities, as the case may be (such a
Business Combination, an “Excluded Combination”); or



--------------------------------------------------------------------------------

(d) Approval by the shareholders of PNC of a complete liquidation or dissolution
of PNC.

A.6 “Change of Control Employment Agreement” means the written agreement, if
any, between Optionee and PNC providing, among other things, for certain
payments and benefits upon a qualifying termination of employment following a
change of control.

A.7 “Change of Control Failure” means the following:

(a) with respect to a Change of Control Triggering Event described in Section
A.8(a), PNC’s shareholders vote against the transaction approved by the Board or
the agreement to consummate the transaction is terminated; or

(b) with respect to a Change of Control Triggering Event described in Section
A.8(b), the proxy contest fails to replace or remove a majority of the members
of the Board.

A.8 “Change of Control Triggering Event” means the occurrence of either of the
following:

(a) the Board or PNC’s shareholders approve a transaction described in
Subsection (c) of the definition of Change of Control contained in Section A.5;
or

(b) the commencement of a proxy contest in which any Person seeks to replace or
remove a majority of the members of the Board.

A.9 “Committee” means the Personnel and Compensation Committee of the Board or
such person or persons as may be designated or appointed by that committee as
its delegate or designee.

A.10 “Competitive Activity” means, for purposes of the Agreement, any
participation in, employment by, ownership of any equity interest exceeding one
percent (1%) in, or promotion or organization of, any Person other than PNC or
any of its subsidiaries (1) engaged in business activities similar to some or
all of the business activities of PNC or any subsidiary as of Optionee’s
Termination Date or (2) engaged in business activities that Optionee knows PNC
or any subsidiary intends to enter within the first twelve (12) months after
Optionee’s Termination Date or, if later and if applicable, after the date
specified in clause (ii) of Section A.15(a), in either case whether Optionee is
acting as agent, consultant, independent contractor, employee, officer,
director, investor, partner, shareholder, proprietor or in any other individual
or representative capacity therein.

A.11 “Consolidated Subsidiary” means a corporation, bank, partnership, business
trust, limited liability company or other form of business organization that
(1) is a consolidated subsidiary of PNC under generally accepted accounting
principles and (2) satisfies the definition of “service recipient” under
Section 409A of the Internal Revenue Code.

A.12 “Corporation” means PNC and its Consolidated Subsidiaries.

A.13 “Coverage Period” means a period (a) commencing on the earlier to occur of
(i) the date of a Change of Control Triggering Event and (ii) the date of a
Change of Control and (b) ending on the date that is two (2) years after the
date of the Change of Control; provided, however, that in the event that a
Coverage Period commences on the date of a Change of Control Triggering Event,
such Coverage Period will terminate upon the earlier to occur of (x) the date of
a Change of Control Failure and (y) the date that is two (2) years after the
date of the Change of Control triggered by the Change of Control Triggering
Event. After the termination of any Coverage Period, another Coverage Period
will commence upon the earlier to occur of clauses (a)(i) and (a)(ii) in the
preceding sentence.



--------------------------------------------------------------------------------

A.14 “Covered Shares” means the number of shares of PNC common stock that
Optionee has the option to purchase from PNC pursuant to the Option.

A.15 “Detrimental Conduct” means, for purposes of the Agreement:

(a) Optionee has engaged, without the prior written consent of PNC (with consent
to be given at PNC’s sole discretion), in any Competitive Activity in the
continental United States at any time during the period commencing on Optionee’s
Termination Date and extending through (and including) the first
(1st) anniversary of the later of (i) Optionee’s Termination Date and, if
different, (ii) the first date after Optionee’s Termination Date as of which
Optionee ceases to have a service relationship with the Corporation;

(b) any act of fraud, misappropriation, or embezzlement by Optionee against PNC
or one of its subsidiaries or any client or customer of PNC or one of its
subsidiaries; or

(c) any conviction (including a plea of guilty or of nolo contendere) of
Optionee for, or any entry by Optionee into a pre-trial disposition with respect
to, the commission of a felony that relates to or arises out of Optionee’s
employment or other service relationship with the Corporation.

Optionee will be deemed to have engaged in Detrimental Conduct for purposes of
the Agreement only if and when the Committee (if Optionee was an “executive
officer” of PNC as defined in SEC Regulation S-K when he or she ceased to be an
employee of the Corporation) or the CEO or his or her designee (if Optionee was
not such an executive officer), whichever is applicable, determines that
Optionee has engaged in conduct described in clause (a) or clause (b) above or
that an event described in clause (c) above has occurred with respect to
Optionee, and, if so, determines that Optionee will be deemed to have engaged in
Detrimental Conduct.

A.16 “Disabled” or “Disability” means, except as may otherwise be required by
Section 409A of the Internal Revenue Code, that Optionee either (i) is unable to
engage in any substantial gainful activity by reason of any medically
determinable physical or mental impairment that can be expected to result in
death or can be expected to last for a continuous period of not less than 12
months, or (ii) is, by reason of any medically determinable physical or mental
impairment that can be expected to result in death or can be expected to last
for a continuous period of not less than 12 months, receiving (and has received
for at least three months) income replacement benefits under any
Corporation-sponsored disability benefit plan. If Optionee has been determined
to be eligible for Social Security disability benefits, Optionee shall be
presumed to be Disabled as defined herein.

A.17 “Exercise Date” means the date (which must be a business day for PNC Bank,
National Association) on which PNC receives written notice, in such form as PNC
may from time to time prescribe, of the exercise, in whole or in part, of the
Option pursuant to the terms of the Agreement, subject to receipt by PNC of full
payment of the aggregate Option Price, calculation by PNC of the applicable
withholding taxes, and receipt by PNC of payment for any taxes required to be
withheld in connection with such exercise as provided in Sections 4.1, 4.2 and
4.3 of the Agreement.

A.18 “Expiration Date.”

(a) Expiration Date. Expiration Date means the date on which the Option expires,
which will be the tenth (10th) anniversary of the Grant Date unless the Option
expires earlier pursuant to any of the provisions set forth in Sections A.18(b)
through A.18(d) (with the Option expiring on the first date determined under any
of such sections);



--------------------------------------------------------------------------------

provided, however, if there is a Change of Control, then notwithstanding
Sections A.18(c) and A.18(d), to the extent that the Option is outstanding and
exercisable or becomes exercisable at the time the Change of Control occurs, the
Option will not expire at the earliest before the close of business on the
ninetieth (90 th) day after the occurrence of the Change of Control (or the
tenth (10th) anniversary of the Grant Date if earlier), provided that either
(1) Optionee is an employee of the Corporation at the time the Change of Control
occurs and Optionee’s employment with the Corporation is not terminated for
Cause or (2) Optionee is a former employee of the Corporation whose Option is
outstanding at the time the Change of Control occurs by virtue of the
application of one or more of the exceptions set forth in Section A.18(c) and at
least one of such exceptions is still applicable at the time the Change of
Control occurs.

In no event will the Option remain outstanding beyond the tenth
(10th) anniversary of the Grant Date.

(b) Termination for Cause. Upon a termination of Optionee’s employment with the
Corporation for Cause, unless the Committee determines otherwise, the Option
will expire at the close of business on Optionee’s Termination Date with respect
to all Covered Shares, whether or not the Option has become exercisable and
whether or not Optionee is eligible to Retire or Optionee’s employment also
terminates for another reason.

(c) Ceasing to be an Employee other than by Termination for Cause. If Optionee
ceases to be an employee of the Corporation other than by termination of
Optionee’s employment for Cause, then unless the Committee determines otherwise,
the Option will expire at the close of business on Optionee’s Termination Date
with respect to all Covered Shares, whether or not the Option has become
exercisable, except to the extent that the provisions set forth in subsection
(1), (2), (3), (4) or (5) of this Section A.18(c) apply to Optionee’s
circumstances and such applicable subsection specifies a later expiration date
for the Option. If more than one of such exceptions is applicable to the Option,
then the Option will expire in accordance with the provisions of the subsection
that specifies the latest expiration date.

(1) Retirement. If the termination of Optionee’s employment with the Corporation
meets the definition of Retirement and the Option became exercisable while
Optionee was still an employee of the Corporation, then the Option will expire
on the tenth (10th) anniversary of the Grant Date with respect to any Covered
Shares as to which the Option is exercisable on the Retirement date.

(2) Death. If Optionee’s employment with the Corporation is terminated by reason
of Optionee’s death, then the Option will expire on the tenth (10th) anniversary
of the Grant Date.

(3) Termination during a Coverage Period without Cause or with Good Reason. If
Optionee’s employment with the Corporation is terminated (other than by reason
of Optionee’s death) during a Coverage Period by the Corporation without Cause
or by Optionee with Good Reason, then the Option will expire on the third
(3rd) anniversary of such Termination Date (but in no event later than on the
tenth (10th) anniversary of the Grant Date).

(4) Disability. If Optionee’s employment is terminated by the Corporation by
reason of Disability, then the Option will expire on the third (3rd) anniversary
of such Termination Date (but in no event later than on the tenth
(10th) anniversary of the Grant Date).

(5) Displacement Benefits Plan or Agreement or Arrangement in lieu of or in
addition to Displacement Benefits Plan. In the event that the Option became
exercisable while Optionee was still an employee of the Corporation and
(a) Optionee’s employment with the Corporation is terminated by the Corporation,
and Optionee is offered and has entered into the standard Waiver and Release
Agreement with PNC or one of its subsidiaries under an applicable PNC or



--------------------------------------------------------------------------------

subsidiary Displacement Benefits Plan, or any successor plan by whatever name
known (“Displacement Benefits Plan”), or Optionee is offered and has entered
into a similar waiver and release agreement between PNC or one of its
subsidiaries and Optionee pursuant to the terms of an agreement or arrangement
entered into by PNC or a subsidiary and Optionee in lieu of or in addition to
the Displacement Benefits Plan, and (b) Optionee has not revoked such waiver and
release agreement, and (c) the time for revocation of such waiver and release
agreement by Optionee has lapsed, then the Option will expire at the close of
business on the ninetieth (90th) day after Optionee’s Termination Date (but in
no event later than on the tenth (10th) anniversary of the Grant Date) with
respect to any Covered Shares as to which the Option has already become
exercisable; provided, however, that if Optionee returns to employment with the
Corporation no later than said ninetieth (90 th) day, then for purposes of the
Agreement, the entire Option, whether or not it had become exercisable, will be
treated as if the termination of Optionee’s employment with the Corporation had
not occurred.

If the Option became exercisable while Optionee was still an employee of the
Corporation but will expire on Optionee’s Termination Date unless the conditions
set forth in this Section A.18(c)(5) are met, then such Option will not
terminate on the Termination Date, but Optionee will not be able to exercise the
Option after such Termination Date unless and until all of the conditions set
forth in this Section A.18(c)(5) have been met and the Option will terminate on
the ninetieth (90th) day after Optionee’s Termination Date (but in no event
later than on the tenth (10th) anniversary of the Grant Date).

(d) Detrimental Conduct. If the Option would otherwise remain outstanding after
Optionee’s Termination Date with respect to any of the Covered Shares pursuant
to one or more of the exceptions set forth in the subsections of Section
A.18(c), then notwithstanding the provisions of such exception or exceptions,
the Option will expire on the date that PNC determines that Optionee has engaged
in Detrimental Conduct, if earlier than the date on which the Option would
otherwise expire; provided, however, that:

(1) no determination that Optionee has engaged in Detrimental Conduct may be
made on or after the date of Optionee’s death, and Detrimental Conduct will not
apply to conduct by or activities of beneficiaries or other successors to the
Option in the event of Optionee’s death;

(2) in the event that Optionee’s employment with the Corporation is terminated
(other than by reason of Optionee’s death) during a Coverage Period by the
Corporation without Cause or by Optionee with Good Reason, no determination that
Optionee has engaged in Detrimental Conduct for purposes of the Agreement may be
made on or after such Termination Date; and

(3) no determination that Optionee has engaged in Detrimental Conduct may be
made after the occurrence of a Change of Control.

A.19 “Fair Market Value” as it relates to a share of PNC common stock as of any
given date means the average of the reported high and low trading prices on the
New York Stock Exchange (or such successor reporting system as PNC may select)
for a share of PNC common stock on such date, or, if no PNC common stock trades
have been reported on such exchange for that day, the average of such prices on
the next preceding day and the next following day for which there were reported
trades.

A.20 “GAAP” or “generally accepted accounting principles” means accounting
principles generally accepted in the United States of America.

A.21 “Good Reason” means:

(a) (i) the assignment to Optionee of any duties inconsistent in any respect
with, or any other diminution in, Optionee’s position (including status,
offices, titles and reporting requirements),



--------------------------------------------------------------------------------

authority, duties or responsibilities such that Optionee’s position, authority,
duties or responsibilities are not at least commensurate in all material
respects with the most significant of those held, exercised and assigned to
Optionee at any time during the 120-day period immediately preceding the Change
of Control, or if a Change of Control has not yet occurred but there has been a
Change of Control Triggering Event, (ii) the assignment to Optionee of any
duties inconsistent in any material respect with, or any other material
diminution in, Optionee’s position (including status, offices, titles and
reporting requirements), authority, duties or responsibilities immediately prior
to the Change of Control Triggering Event, excluding in either case for this
purpose an isolated, insubstantial and inadvertent action not taken in bad faith
and that is remedied by the Corporation promptly after receipt of notice thereof
given by Optionee;

(b) a reduction by the Corporation in Optionee’s annual base salary to an annual
rate (i) that is less than 12 times the highest monthly base salary paid or
payable, including any base salary that has been earned but deferred, to
Optionee by the Corporation in respect of the 12-month period immediately
preceding the month in which the Change of Control occurs or, if a Change of
Control has not yet occurred but there has been a Change of Control Triggering
Event, (ii) that is less than 12 times the monthly base salary paid or payable,
including any base salary that has been earned but deferred, to Optionee by the
Corporation in respect of the month immediately preceding the month in which the
Change of Control Triggering Event occurs;

(c) the Corporation’s requiring Optionee to be based at any office or location
that is more than fifty (50) miles from Optionee’s office or location
immediately prior to either the Change of Control Triggering Event or the Change
of Control;

(d) other than an isolated, insubstantial and inadvertent failure not occurring
in bad faith and that is remedied by the Corporation promptly after receipt of
notice thereof given by Optionee, the failure by the Corporation to continue
Optionee’s participation in annual bonus, long-term cash incentive, equity
incentive, savings and retirement plans, practices, policies and programs that
provide Optionee with annual bonus opportunities, long-term incentive
opportunities (measured with respect to both regular and special incentive
opportunities, to the extent, if any, that such distinction is applicable),
savings opportunities and retirement benefit opportunities, in each case, no
less favorable, in the aggregate, than the most favorable of those provided by
the Corporation for Optionee under such plans, practices, policies and programs
as in effect (i) at any time during the 120-day period immediately preceding the
Change of Control, or if a Change of Control has not yet occurred but there has
been a Change of Control Triggering Event, (ii) immediately prior to the Change
of Control Triggering Event; or

(e) other than an isolated, insubstantial and inadvertent failure not occurring
in bad faith and that is remedied by the Corporation promptly after receipt of
notice thereof given by Optionee, the failure by the Corporation to continue to
provide Optionee with benefits under welfare benefit plans, practices, policies
and programs provided by the Corporation (including, without limitation,
medical, prescription, dental, vision, disability, employee life, group life,
accidental death and travel accident insurance plans and programs) no less
favorable, in the aggregate, than those provided to Optionee under the most
favorable of such plans, practices, policies and programs in effect for Optionee
(i) at any time during the 120-day period immediately preceding the Change of
Control, or if a Change of Control has not yet occurred but there has been a
Change of Control Triggering Event, (ii) immediately prior to the Change of
Control Triggering Event.

A.22 “Grant Date” means the date set forth as the Grant Date on page 1 of the
Agreement and is the date as of which the Option is authorized to be granted by
the Committee in accordance with the Plan.

A.23 “Internal Revenue Code” means the Internal Revenue Code of 1986 as amended,
and the rules and regulations promulgated thereunder.



--------------------------------------------------------------------------------

A.24 “Option” means the option to purchase shares of PNC common stock granted to
Optionee under the Plan in Section 1 of the Agreement in accordance with the
terms of Article 6 of the Plan.

A.25 “Option Period” means the period during which the Option may be exercised,
as set forth in Section 2.2 of the Agreement.

A.26 “Option Price” means the dollar amount per share of PNC common stock at
which the Option may be exercised. The Option Price is set forth on page 1 of
the Agreement.

A.27 “Optionee” means the person to whom the Option is granted and is identified
as Optionee on page 1 of the Agreement.

A.28 “Plan” means The PNC Financial Services Group, Inc. 2006 Incentive Award
Plan.

A.29 “PNC” means The PNC Financial Services Group, Inc.

A.30 “Retire” or “Retirement” means, for purposes of this Option and all PNC
stock options held by Optionee, whether granted under the Plan or under an
earlier PNC plan, termination of Optionee’s employment with the Corporation at
any time and for any reason (other than termination by reason of Optionee’s
death or by the Corporation for Cause and, if the Committee or the CEO or his or
her designee so determines prior to such divestiture, other than by reason of
termination in connection with a divestiture of assets or a divestiture of one
or more subsidiaries of the Corporation) on or after the first date on which
Optionee has both attained at least age fifty-five (55) and completed five
(5) years of service, where a year of service is determined in the same manner
as the determination of a year of vesting service calculated under the
provisions of The PNC Financial Services Group, Inc. Pension Plan.

A.31 “Retiree” means an Optionee who has Retired.

A.32 “SEC” means the U.S. Securities and Exchange Commission.

A.33 “Service relationship” or “having a service relationship with the
Corporation” means being engaged by the Corporation in any capacity for which
Optionee receives compensation from the Corporation, including but not limited
to acting for compensation as an employee, consultant, independent contractor,
officer, director or advisory director.

A.34 “Share” means a share of authorized but unissued PNC common stock or a
reacquired share of PNC common stock, including shares purchased by PNC on the
open market for purposes of the Plan or otherwise.

A.35 “Termination Date” means Optionee’s last date of employment with the
Corporation. If Optionee is employed by a Consolidated Subsidiary that ceases to
be a subsidiary of PNC or ceases to be a consolidated subsidiary of PNC under
generally accepted accounting principles and Optionee does not continue to be
employed by PNC or a Consolidated Subsidiary, then for purposes of the
Agreement, Optionee’s employment with the Corporation terminates effective at
the time this occurs.



--------------------------------------------------------------------------------

Reload Option Agreement Form for

Original Options Granted 2001-2004

THE PNC FINANCIAL SERVICES GROUP, INC.

1997 LONG-TERM INCENTIVE AWARD PLAN

RELOAD NONSTATUTORY STOCK OPTION AGREEMENT

 

OPTIONEE:   «EMPLOYEE» ORIGINAL OPTION GRANT DATE:   RELOAD OPTION GRANT DATE:  
RELOAD OPTION PRICE:   $ per share COVERED SHARES:  

Terms defined in The PNC Financial Services Group, Inc. 1997 Long-Term Incentive
Award Plan as amended from time to time (“Plan”) are used in this reload
nonstatutory stock option agreement (“Reload Agreement”) as defined in the Plan
unless otherwise defined in the Reload Agreement or an Annex thereto. In the
Reload Agreement, “PNC” means The PNC Financial Services Group, Inc. and
“Corporation” means PNC and its Subsidiaries. For certain definitions, see Annex
A attached hereto and incorporated herein by reference. Headings used in the
Reload Agreement and in the Annexes hereto are for convenience only and are not
part of the Reload Agreement and Annexes.

1. Grant of Reload Option. Optionee, having exercised all or a portion of the
Option granted to Optionee under the Plan as of             , 200     (the
“Original Option”) while employed by the Corporation and in a manner specified
in the Addendum to the Original Option stock option agreement, is hereby
granted, pursuant to the Plan and subject to the terms of the Reload Agreement,
a Reload Option (“Reload Option”) to purchase from PNC that number of shares of
PNC common stock specified above as the “Covered Shares,” exercisable at the
Reload Option Price.

2. Terms of the Reload Option.

2.1 Type of Option. The Reload Option is intended to be a Nonstatutory Stock
Option without Rights.

2.2 Reload Option Period. The Reload Option is exercisable in whole or in part
as to any Covered Shares as to which it is outstanding and has become
exercisable at any time and from time to time through the Expiration Date as
defined in Section A.15 of Annex A hereto, including and subject to the early
termination provisions set forth in said definition.

To the extent that the Reload Option is otherwise outstanding and the Expiration
Date has not yet occurred, the Reload Option will become exercisable as to
Covered Shares as set forth in this Section 2.2.

(a) Unless the Reload Option has previously become exercisable pursuant to
another subsection of this Section 2.2, the Reload Option will become
exercisable commencing on the first (1st) anniversary date of the Reload Option
Grant Date provided that Optionee is still an employee of the Corporation on
such anniversary date or is a Retiree whose Retirement date occurred on or after
the six (6) month anniversary date of the Reload Option Grant Date.

(b) If Optionee’s employment is terminated by the Corporation by reason of
Disability and not for Cause, the Reload Option will become exercisable as to
all outstanding Covered Shares as to which it has not otherwise become
exercisable commencing on Optionee’s Termination Date.

(c) If Optionee’s employment with the Corporation is terminated by reason of
Optionee’s death, the Reload Option will immediately become exercisable as to
all outstanding Covered Shares as to which it has not otherwise become
exercisable, and the Reload Option may be exercised by Optionee’s properly
designated beneficiary, by the person or persons entitled to do so under
Optionee’s will, or by the person or persons entitled to do so under the
applicable laws of descent and distribution.



--------------------------------------------------------------------------------

(f) If, after the occurrence of a Change of Control Triggering Event but prior
to the occurrence of a Change of Control Failure or of the Change of Control
triggered by the Change of Control Triggering Event, Optionee’s employment with
the Corporation is terminated by the Corporation without Cause or by Optionee
with Good Reason, the Reload Option will become exercisable as to all
outstanding Covered Shares as to which it has not otherwise become exercisable
commencing on Optionee’s Termination Date.

(e) Notwithstanding any other provision of this Section 2.2, to the extent that
the Reload Option is outstanding but has not yet become fully exercisable at the
time a Change of Control occurs, the Reload Option will become exercisable as to
all then outstanding Covered Shares as to which it has not otherwise become
exercisable, effective as of the day immediately prior to the occurrence of the
Change of Control, provided that, at the time the Change of Control occurs,
Optionee is either (i) an employee of the Corporation or (ii) a former employee
of the Corporation whose Reload Option, or portion thereof, has not yet become
exercisable but is then outstanding and continues to qualify for becoming
exercisable pursuant to the terms of Section 2.2(a).

(f) The Committee or its delegate may in their sole discretion, but need not,
accelerate the date as of which all or any portion of the Reload Option first
becomes exercisable, subject, if applicable, to such limitations as may be set
forth in the Plan.

If Optionee is employed by a Subsidiary that ceases to be a Subsidiary of PNC
and Optionee does not continue to be employed by PNC or a Subsidiary, then for
purposes of the Reload Agreement, Optionee’s employment with the Corporation
terminates effective at the time this occurs.

2.3 Nontransferability; Designation of Beneficiary; Payment to Legal
Representative.

(a) The Reload Option is not transferable or assignable by Optionee.

(b) During Optionee’s lifetime, the Reload Option may be exercised only by
Optionee or, in the event of Optionee’s legal incapacity, by his or her legal
representative, as determined in good faith by PNC.

(c) During Optionee’s lifetime, Optionee may file with PNC, at such address and
in such manner as PNC may from time to time direct, on a form to be provided by
PNC on request, a designation of a beneficiary or beneficiaries (a “properly
designated beneficiary”) to hold and exercise Optionee’s stock options, to the
extent outstanding and exercisable, in accordance with their respective stock
option agreements and the Plan in the event of Optionee’s death.

(d) If Optionee dies prior to the full exercise or expiration of the Reload
Option and has not filed a designation of beneficiary form as specified above,
the Reload Option will be held and may be exercised by the person or persons
entitled to do so under Optionee’s will or under the applicable laws of descent
and distribution, as to which PNC will be entitled to rely in good faith on
instructions from Optionee’s executor, administrator, or other legal
representative.

(e) Any delivery of shares or other payment made or action taken hereunder by
PNC in good faith to or on the instructions of Optionee’s executor,
administrator, or other legal representative shall extinguish all right to
payment hereunder.

3. Capital Adjustments. Upon the occurrence of a corporate transaction or
transactions (including, without limitation, stock dividends, stock splits,
spin-offs, split-offs, recapitalizations, mergers, consolidations or
reorganizations of or by PNC (each, a “Corporate Transaction”)), the Committee
shall make those adjustments, if any, in the number, class or kind of Covered
Shares as to which the Reload Option is outstanding and has not yet been
exercised and in the Reload Option Price that it deems appropriate in its
discretion to reflect the Corporate Transaction(s) such that the rights of
Optionee are neither enlarged nor diminished as a result of such Corporate
Transaction or Transactions, including without limitation cancellation of the
Reload Option immediately prior to the effective time of the Corporate
Transaction and payment, in cash, in consideration therefor, of an amount equal
to the product of (a) the excess, if any, of the per share value of the
consideration payable to a PNC common shareholder in



--------------------------------------------------------------------------------

connection with such Corporate Transaction over the Reload Option Price and
(b) the total number of Covered Shares subject to the Reload Option that were
outstanding and unexercised immediately prior to the effective time of the
Corporate Transaction.

All determinations hereunder shall be made by the Committee in its sole
discretion and shall be final, binding and conclusive for all purposes on all
parties, including without limitation the holder of the Reload Option.

No fractional shares will be issued on exercise of the Reload Option. PNC shall
determine the manner in which any fractional shares will be treated.

4. Exercise of Reload Option.

4.1 Notice and Effective Date. The Reload Option, to the extent outstanding and
exercisable, may be exercised, in whole or in part, by delivering to PNC written
notice of such exercise, in such form as PNC may from time to time prescribe,
and by paying in full the aggregate Reload Option Price with respect to that
portion of the Reload Option being exercised and satisfying any amounts required
to be withheld pursuant to applicable tax laws in connection with such exercise.

In addition, notwithstanding Sections 4.2 and 4.3, Optionee may elect to
complete his or her Reload Option exercise through a brokerage service/margin
account pursuant to the broker-assisted cashless option exercise procedure under
Regulation T of the Board of Governors of the Federal Reserve System and in such
manner as may be permitted by PNC from time to time consistent with said
Regulation T.

The effective date of such exercise will be the Exercise Date. Until PNC
notifies Optionee to the contrary, the form attached to the Reload Agreement as
Annex B shall be used to exercise the Reload Option and the form attached to the
Reload Agreement as Annex C shall be used to make tax payment elections.

In the event that the Reload Option is exercised, pursuant to Section 2.3, by
any person or persons other than Optionee, such notice of exercise must be
accompanied by appropriate proof of the derivative right of such person or
persons to exercise the Reload Option.

4.2 Payment of Reload Option Price. Upon exercise of the Reload Option, in whole
or in part, Optionee may pay the aggregate Reload Option Price (a) in cash or
(b) if and to the extent then permitted by PNC, using whole shares of PNC common
stock (either by physical delivery to PNC of certificates for the shares or
through PNC’s share attestation procedure) having an aggregate Fair Market Value
on the Exercise Date not exceeding that portion of the aggregate Reload Option
Price being paid using such shares, or through a combination of cash and shares
of PNC common stock; provided, however, that shares of PNC common stock used to
pay all or any portion of the aggregate Reload Option Price may not be subject
to any contractual restriction, pledge or other encumbrance and must be shares
that have been owned by Optionee for at least six (6) months prior to the
Exercise Date and, in the case of restricted stock, for which it has been at
least six (6) months since the restrictions lapsed, or, in either case, for such
other period as may be specified or permitted by PNC.

4.3 Payment of Taxes. Optionee may elect to satisfy any or all applicable
federal, state, or local tax liabilities incurred in connection with exercise of
the Reload Option (a) by payment of cash, (b) if and to the extent then
permitted by PNC and subject to such terms and conditions as PNC may from time
to time establish, through the retention by PNC of sufficient whole shares of
PNC common stock otherwise issuable upon such exercise to satisfy the minimum
amount of taxes required to be withheld in connection with such exercise, or
(c) if and to the extent then permitted by PNC and subject to such terms and
conditions as PNC may from time to time establish, using whole shares of PNC
common stock (either by physical delivery to PNC of certificates for the shares
or through PNC’s share attestation procedure) that are not subject to any
contractual restriction, pledge or other encumbrance and that have been owned by
Optionee for at least six (6) months prior to the Exercise Date and, in the case
of restricted stock, for which it has been at least six (6) months since the
restrictions lapsed, or, in either case, for such other period as may be
specified or permitted by PNC.



--------------------------------------------------------------------------------

For purposes of this Section 4.3, shares of PNC common stock that are used to
satisfy applicable taxes will be valued at their Fair Market Value on the date
the tax withholding obligation arises. In no event will the Fair Market Value of
the shares of PNC common stock otherwise issuable upon exercise of the Reload
Option but retained pursuant to Section 4.3(b) exceed the minimum amount of
taxes required to be withheld in connection with the Reload Option exercise.

4.4 Effect. The exercise, in whole or in part, of the Reload Option will cause a
reduction in the number of unexercised Covered Shares as to which the Reload
Option is outstanding equal to the number of shares of PNC common stock with
respect to which the Reload Option is exercised.

5. Restrictions on Exercise and on Shares Issued on Exercise. Notwithstanding
any other provision of the Reload Agreement, the Reload Option may not be
exercised at any time that PNC does not have in effect a registration statement
under the Securities Act of 1933 as amended relating to the offer of shares of
PNC common stock under the Plan unless PNC agrees to permit such exercise. Upon
the issuance of any shares of PNC common stock pursuant to exercise of the
Reload Option at a time when such a registration statement is not in effect,
Optionee will, upon the request of PNC, agree in writing that Optionee is
acquiring such shares for investment only and not with a view to resale and that
Optionee will not sell, pledge, or otherwise dispose of such shares unless and
until (a) PNC is furnished with an opinion of counsel to the effect that
registration of such shares pursuant to the Securities Act of 1933 as amended is
not required by that Act or by rules and regulations promulgated thereunder,
(b) the staff of the SEC has issued a no-action letter with respect to such
disposition, or (c) such registration or notification as is, in the opinion of
counsel for PNC, required for the lawful disposition of such shares has been
filed and has become effective; provided, however, that PNC is not obligated
hereby to file any such registration or notification. PNC may place a legend
embodying such restrictions on the certificate(s) evidencing such shares.

6. Rights as Shareholder. Optionee will have no rights as a shareholder with
respect to any Covered Shares until the Exercise Date and then only with respect
to those shares of PNC common stock issued upon such exercise of the Reload
Option and not retained by PNC as provided in Section 4.3.

7. Employment. Neither the granting of the Reload Option evidenced by the Reload
Agreement nor any term or provision of the Reload Agreement will constitute or
be evidence of any understanding, expressed or implied, on the part of PNC or
any Subsidiary to employ Optionee for any period.

8. Subject to the Plan. The Reload Option evidenced by the Reload Agreement and
the exercise thereof are subject to the terms and conditions of the Plan, which
is incorporated by reference herein and made a part hereof, but the terms of the
Plan will not be considered an enlargement of any benefits under the Reload
Agreement. In addition, the Reload Option is subject to any rules and
regulations promulgated by or under the authority of the Committee.

9. Optionee Covenants.

9.1 General. Optionee and PNC acknowledge and agree that Optionee has received
adequate consideration with respect to enforcement of the provisions of Sections
9 and 10 hereof by virtue of receiving this Reload Option, which gives Optionee
an opportunity potentially to benefit from an increase in the future value of
PNC common stock (regardless of whether any such benefit is ultimately
realized); that such provisions are reasonable and properly required for the
adequate protection of the business of the Corporation; and that enforcement of
such provisions will not prevent Optionee from earning a living.

9.2 Non-Solicitation; No-Hire. Optionee agrees to comply with the provisions of
subsections (a) and (b) of this Section 9.2 while employed by the Corporation
and for a period of one year after Optionee’s Termination Date regardless of the
reason for such termination of employment.

(c) Non-Solicitation. Optionee shall not, directly or indirectly, either for
Optionee’s own benefit or purpose or for the benefit or purpose of any Person
other than PNC or any Subsidiary, solicit, call on, do



--------------------------------------------------------------------------------

business with, or actively interfere with PNC’s or any Subsidiary’s relationship
with, or attempt to divert or entice away, any Person that Optionee should
reasonably know (i) is a customer of PNC or any Subsidiary for which PNC or any
Subsidiary provides any services as of the Termination Date, or (ii) was a
customer of PNC or any Subsidiary for which PNC or any Subsidiary provided any
services at any time during the twelve (12) months preceding the Termination
Date, or (iii) was, as of the Termination Date, considering retention of PNC or
any Subsidiary to provide any services.

(b) No-Hire. Optionee shall not, directly or indirectly, either for Optionee’s
own benefit or purpose or for the benefit or purpose of any Person other than
PNC or any Subsidiary, employ or offer to employ, call on, or actively interfere
with PNC’s or any Subsidiary’s relationship with, or attempt to divert or entice
away, any employee of the Corporation, nor shall Optionee assist any other
Person in such activities.

Notwithstanding the above, if Optionee’s employment with the Corporation is
terminated by the Corporation without Cause or by Optionee with Good Reason and
such Termination Date occurs during a Coverage Period or, if Optionee was a
party to a Change of Control Employment Agreement that was in effect at the time
of such termination of employment, within three years after the occurrence of a
Change of Control, then commencing immediately after such Termination Date, the
provisions of subsections (a) and (b) of this Section 9.2 shall no longer apply
and shall be replaced with the following subsection (c):

(c) No-Hire. Optionee agrees that Optionee shall not, for a period of one year
after the Termination Date, employ or offer to employ, solicit, actively
interfere with PNC’s or any PNC affiliate’s relationship with, or attempt to
divert or entice away, any officer of PNC or any PNC affiliate.

9.3 Confidentiality. During Optionee’s employment with the Corporation, and
thereafter regardless of the reason for termination of such employment, Optionee
will not disclose or use in any way any confidential business or technical
information or trade secret acquired in the course of such employment, all of
which is the exclusive and valuable property of the Corporation whether or not
conceived of or prepared by Optionee, other than (a) information generally known
in the Corporation’s industry or acquired from public sources, (b) as required
in the course of employment by the Corporation, (c) as required by any court,
supervisory authority, administrative agency or applicable law, or (d) with the
prior written consent of PNC.

9.4 Ownership of Inventions. Optionee shall promptly and fully disclose to PNC
any and all inventions, discoveries, improvements, ideas or other works of
inventorship or authorship, whether or not patentable, that have been or will be
conceived and/or reduced to practice by Optionee during the term of Optionee’s
employment with the Corporation, whether alone or with others, and that are
(a) related directly or indirectly to the business or activities of PNC or any
Subsidiary or (b) developed with the use of any time, material, facilities or
other resources of PNC or any Subsidiary (“Developments”). Optionee agrees to
assign and hereby does assign to PNC or its designee all of Optionee’s right,
title and interest, including copyrights and patent rights, in and to all
Developments. Optionee shall perform all actions and execute all instruments
that PNC or any Subsidiary shall deem necessary to protect or record PNC’s or
its designee’s interests in the Developments. The obligations of this
Section 9.4 shall be performed by Optionee without further compensation and
shall continue beyond the Termination Date.

10. Enforcement Provisions. Optionee understands and agrees to the following
provisions regarding enforcement of the Reload Agreement.

10.1 Governing Law and Jurisdiction. The Reload Agreement is governed by and
construed under the laws of the Commonwealth of Pennsylvania, without reference
to its conflict of laws provisions. Any dispute or claim arising out of or
relating to the Reload Agreement or claim of breach hereof shall be brought
exclusively in the federal court for the Western District of Pennsylvania or in
the Court of Common Pleas of Allegheny County, Pennsylvania. By execution of the
Reload Agreement, Optionee and PNC hereby consent to the exclusive jurisdiction
of such courts, and waive any right to challenge jurisdiction or venue in such
courts with regard to any suit, action, or proceeding under or in connection
with the Reload Agreement.



--------------------------------------------------------------------------------

10.2 Equitable Remedies. A breach of the provisions of any of Sections 9.2, 9.3
or 9.4 will cause the Corporation irreparable harm, and the Corporation will
therefore be entitled to issuance of immediate, as well as permanent, injunctive
relief restraining Optionee, and each and every person and entity acting in
concert or participating with Optionee, from initiation and/or continuation of
such breach.

10.3 Tolling Period. If it becomes necessary or desirable for the Corporation to
seek compliance with the provisions of Section 9.2 by legal proceedings, the
period during which Optionee shall comply with said provisions will extend for a
period of twelve (12) months from the date the Corporation institutes legal
proceedings for injunctive or other relief.

10.4 No Waiver. Failure of PNC to demand strict compliance with any of the
terms, covenants or conditions of the Reload Agreement shall not be deemed a
waiver of such term, covenant or condition, nor shall any waiver or
relinquishment of any such term, covenant or condition on any occasion or on
multiple occasions be deemed a waiver or relinquishment of such term, covenant
or condition.

10.5 Severability. The restrictions and obligations imposed by Sections 9.2, 9.3
and 9.4 are separate and severable, and it is the intent of Optionee and PNC
that if any restriction or obligation imposed by any of these provisions is
deemed by a court of competent jurisdiction to be void for any reason
whatsoever, the remaining provisions, restrictions and obligations shall remain
valid and binding upon Optionee.

10.6 Reform. In the event any of Sections 9.2, 9.3 and 9.4 are determined by a
court of competent jurisdiction to be unenforceable because unreasonable either
as to length of time or area to which said restriction applies, it is the intent
of Optionee and PNC that said court reduce and reform the provisions thereof so
as to apply the greatest limitations considered enforceable by the court.

10.7 Waiver of Jury Trial. Each of Optionee and PNC hereby waives any right to
trial by jury with regard to any suit, action or proceeding under or in
connection with any of Sections 9.2, 9.3 and 9.4.

10.8 Applicable Law. Notwithstanding anything in the Reload Agreement, PNC will
not be required to comply with any term, covenant or condition of the Reload
Agreement if and to the extent prohibited by law, including but not limited to
federal banking and securities regulations, or as otherwise directed by one or
more regulatory agencies having jurisdiction over PNC or any of its
subsidiaries. Further, to the extent, if any, applicable to Optionee, Optionee
agrees to reimburse PNC or its subsidiaries for any amounts Optionee may be
required to reimburse the Corporation pursuant to Section 304 of the
Sarbanes-Oxley Act of 2002, and agrees that PNC need not comply with any term,
covenant or condition of the Reload Agreement to the extent that doing so would
require that Optionee reimburse PNC or its subsidiaries for such amounts
pursuant to Section 304 of the Sarbanes-Oxley Act of 2002.

10.9. Compliance with Internal Revenue Code Section 409A. It is the intention of
the parties that the Reload Option and the Agreement comply with the provisions
of Section 409A of the Internal Revenue Code of 1986 as amended, and the rules
and regulations promulgated thereunder, (“Section 409A”) to the extent, if any,
that such provisions are applicable to the Agreement, and the Agreement will be
administered by PNC in a manner consistent with this intent.

If any payments or benefits hereunder may be deemed to constitute nonconforming
deferred compensation subject to taxation under the provisions of Section 409A,
Optionee agrees that PNC may, without the consent of Optionee, modify the
Agreement and the Reload Option to the extent and in the manner PNC deems
necessary or advisable or take such other action or actions, including an
amendment or action with retroactive effect, that PNC deems appropriate in order
either to preclude any such payments or benefits from being deemed “deferred
compensation” within the meaning of Section 409A or to provide such payments or
benefits in a manner that complies with the provisions of Section 409A such that
they will not be taxable thereunder.

11. No Additional Reload Option. Exercise of the Reload Option will not entitle
Optionee to receive an additional reload option, regardless of the manner in
which the Reload Option is exercised.



--------------------------------------------------------------------------------

12. Effective Date. If Optionee does not accept the grant of the Reload Option
by executing and delivering a copy of the Reload Agreement to PNC, without
altering or changing the terms of the Reload Agreement in any way, within thirty
(30) days of receipt by Optionee of a copy of the Reload Agreement, PNC may, in
its sole discretion, withdraw its offer and cancel the Reload Option and the
Reload Agreement at any time prior to Optionee’s delivery to PNC of a copy of
the Reload Agreement executed by Optionee.

Otherwise, upon execution and delivery of the Reload Agreement by both PNC and
Optionee, the Reload Option and the Reload Agreement are effective as of the
Reload Option Grant Date.

IN WITNESS WHEREOF, PNC has caused the Reload Agreement to be signed on its
behalf effective as of the Reload Option Grant Date.

 

THE PNC FINANCIAL SERVICES GROUP, INC. By:  

 

  Chairman and Chief Executive Officer ATTEST: By:  

 

  Corporate Secretary

Accepted and agreed to as of the Reload Option Grant Date

 

 

Optionee

Annex A - Certain Definitions

Annex B - Notice of Exercise

Annex C - Tax Payment Election Form

ANNEX A

CERTAIN DEFINITIONS

*  *  *

Except where the context otherwise indicates, the following definitions apply to
the Reload Nonstatutory Stock Option Agreement (“Reload Agreement”) to which
this Annex A is attached.

A.1 “Board” means the Board of Directors of PNC.

A.2 “Cause.”



--------------------------------------------------------------------------------

(a) “Cause” during a Coverage Period. If the termination of Optionee’s
employment with the Corporation occurs during a Coverage Period, then, for
purposes of the Reload Agreement, “Cause” means:

(i) the willful and continued failure of Optionee to substantially perform
Optionee’s duties with the Corporation (other than any such failure resulting
from incapacity due to physical or mental illness), after a written demand for
substantial performance is delivered to Optionee by the Board or the CEO that
specifically identifies the manner in which the Board or the CEO believes that
Optionee has not substantially performed Optionee’s duties; or

(ii) the willful engaging by Optionee in illegal conduct or gross misconduct
that is materially and demonstrably injurious to PNC or any Subsidiary.

For purposes of the preceding clauses (i) and (ii), no act or failure to act, on
the part of Optionee, shall be considered willful unless it is done, or omitted
to be done, by Optionee in bad faith and without reasonable belief that
Optionee’s action or omission was in the best interests of the Corporation. Any
act, or failure to act, based upon the instructions or prior approval of the
Board, the CEO or Optionee’s superior or based upon the advice of counsel for
the Corporation, shall be conclusively presumed to be done, or omitted to be
done, by Optionee in good faith and in the best interests of the Corporation.

The cessation of employment of Optionee will be deemed to be a termination of
Optionee’s employment with the Corporation for Cause for purposes of the Reload
Agreement only if and when there shall have been delivered to Optionee, as part
of the notice of Optionee’s termination, a copy of a resolution duly adopted by
the affirmative vote of not less than a majority of the entire membership of the
Board, at a Board meeting called and held for the purpose of considering such
termination, finding on the basis of clear and convincing evidence that, in the
good faith opinion of the Board, Optionee is guilty of conduct described in
clause (i) or (ii) above and, in either case, specifying the particulars thereof
in detail. Such resolution shall be adopted only after (1) reasonable notice of
such Board meeting is provided to Optionee, together with written notice that
PNC believes that Optionee is guilty of conduct described in clause (i) or
(ii) above and, in either case, specifying the particulars thereof in detail,
and (2) Optionee is given an opportunity, together with counsel, to be heard
before the Board.

(b) “Cause” other than during a Coverage Period. If the termination of
Optionee’s employment with the Corporation occurs other than during a Coverage
Period, then, for purposes of the Reload Agreement, “Cause” means:

(i) the willful and continued failure of Optionee to substantially perform
Optionee’s duties with the Corporation (other than any such failure resulting
from incapacity due to physical or mental illness), after a written demand for
substantial performance is delivered to Optionee by PNC that specifically
identifies the manner in which it is believed that Optionee has not
substantially performed Optionee’s duties;

(ii) a material breach by Optionee of (1) any code of conduct of PNC or a
Subsidiary or (2) other written policy of PNC or a Subsidiary, in either case
required by law or established to maintain compliance with applicable law;

(iii) any act of fraud, misappropriation, material dishonesty, or embezzlement
by Optionee against PNC or a Subsidiary or any client or customer of PNC or a
Subsidiary;

(iv) any conviction (including a plea of guilty or of nolo contendere) of
Optionee for, or entry by Optionee into a pre-trial disposition with respect to,
the commission of a felony; or



--------------------------------------------------------------------------------

(v) entry of any order against Optionee, by any governmental body having
regulatory authority with respect to the business of PNC or any Subsidiary, that
relates to or arises out of Optionee’s employment or other service relationship
with the Corporation.

The cessation of employment of Optionee will be deemed to have been a
termination of Optionee’s employment with the Corporation for Cause for purposes
of the Reload Agreement only if and when the CEO or his or her designee (or, if
Optionee is the CEO, the Board) determines that Optionee is guilty of conduct
described in clause (i), (ii) or (iii) above or that an event described in
clause (iv) or (v) above has occurred with respect to Optionee and, if so,
determines that the termination of Optionee’s employment with the Corporation
will be deemed to have been for Cause.

A.3 “CEO” means the chief executive officer of PNC.

A.4 “Change of Control” means:

(a) Any individual, entity or group (within the meaning of Section 13(d)(3) or
14(d)(2) of the Securities Exchange Act of 1934, as amended (the “Exchange
Act”)) (a “Person”) becomes the beneficial owner (within the meaning of Rule
13d-3 promulgated under the Exchange Act) of 20% or more of either (A) the
then-outstanding shares of common stock of PNC (the “Outstanding PNC Common
Stock”) or (B) the combined voting power of the then-outstanding voting
securities of PNC entitled to vote generally in the election of directors (the
“Outstanding PNC Voting Securities”); provided, however, that, for purposes of
this Section A.4(a), the following acquisitions shall not constitute a Change of
Control: (1) any acquisition directly from PNC, (2) any acquisition by PNC,
(3) any acquisition by any employee benefit plan (or related trust) sponsored or
maintained by PNC or any company controlled by, controlling or under common
control with PNC (an “Affiliated Company”), (4) any acquisition pursuant to an
Excluded Combination (as defined in Section A.4(c)) or (5) an acquisition of
beneficial ownership representing between 20% and 40%, inclusive, of the
Outstanding PNC Voting Securities or Outstanding PNC Common Stock shall not be
considered a Change of Control if the Incumbent Board as of immediately prior to
any such acquisition approves such acquisition either prior to or immediately
after its occurrence;

(b) Individuals who, as of the date hereof, constitute the Board (the “Incumbent
Board”) cease for any reason to constitute at least a majority of the Board
(excluding any Board seat that is vacant or otherwise unoccupied); provided,
however, that any individual becoming a director subsequent to the date hereof
whose election, or nomination for election by PNC’s shareholders, was approved
by a vote of at least two-thirds of the directors then comprising the Incumbent
Board shall be considered as though such individual was a member of the
Incumbent Board, but excluding, for this purpose, any such individual whose
initial assumption of office occurs as a result of an actual or threatened
election contest with respect to the election or removal of directors or other
actual or threatened solicitation of proxies or consents by or on behalf of a
Person other than the Board;

(c) Consummation of a reorganization, merger, statutory share exchange or
consolidation or similar transaction involving PNC or any of its subsidiaries, a
sale or other disposition of all or substantially all of the assets of PNC, or
the acquisition of assets or stock of another entity by PNC or any of its
subsidiaries (each, a “Business Combination”), excluding, however, a Business
Combination following which all or substantially all of the individuals and
entities that were the beneficial owners of the Outstanding PNC Common Stock and
the Outstanding PNC Voting Securities immediately prior to such Business
Combination beneficially own, directly or indirectly, more than 60% of the
then-outstanding shares of common stock (or, for a non-corporate entity,
equivalent securities) and the combined voting power of the then-outstanding
voting securities entitled to vote generally in the election of directors (or,
for a non-corporate entity, equivalent governing body), as the case may be, of
the entity resulting from such Business Combination (including, without
limitation, an entity that, as a result of such transaction, owns PNC or all or
substantially all of PNC’s assets either directly or through one or more
subsidiaries) in substantially the same proportions as their ownership
immediately prior to such Business Combination of the Outstanding PNC Common
Stock and the Outstanding PNC Voting Securities, as the case may be (such a
Business Combination, an “Excluded Combination”); or



--------------------------------------------------------------------------------

(d) Approval by the shareholders of PNC of a complete liquidation or dissolution
of PNC.

A.5 “Change of Control Employment Agreement” means the written agreement, if
any, between Optionee and PNC providing, among other things, for certain
payments and benefits upon a qualifying termination of employment following a
change of control.

A.6 “Change of Control Failure” means the following:

(a) with respect to a Change of Control Triggering Event described in Section
A.7(a), PNC’s shareholders vote against the transaction approved by the Board or
the agreement to consummate the transaction is terminated; or

(b) with respect to a Change of Control Triggering Event described in Section
A.7(b), the proxy contest fails to replace or remove a majority of the members
of the Board.

A.7 “Change of Control Triggering Event” means the occurrence of either of the
following:

(a) the Board or PNC’s shareholders approve a transaction described in
Subsection (c) of the definition of Change of Control contained in Section A.4;
or

(b) the commencement of a proxy contest in which any Person seeks to replace or
remove a majority of the members of the Board.

A.8 “Committee” means the Personnel and Compensation Committee of the Board or
such person or persons as may be designated or appointed by that committee as
its delegate or designee.

A.9 “Competitive Activity” means, for purposes of the Reload Agreement, any
participation in, employment by, ownership of any equity interest exceeding one
percent (1%) in, or promotion or organization of, any Person other than PNC or
any Subsidiary (1) engaged in business activities similar to some or all of the
business activities of PNC or any Subsidiary as of Optionee’s Termination Date
or (2) engaged in business activities that Optionee knows PNC or any Subsidiary
intends to enter within the first twelve (12) months after Optionee’s
Termination Date or, if later and if applicable, after the date specified in
clause (2) of Section A.12(i), in either case whether Optionee is acting as
agent, consultant, independent contractor, employee, officer, director,
investor, partner, shareholder, proprietor or in any other individual or
representative capacity therein.

A.10 “Corporation” means PNC and its Subsidiaries.

A.11 “Coverage Period” means a period (a) commencing on the earlier to occur of
(i) the date of a Change of Control Triggering Event and (ii) the date of a
Change of Control and (b) ending on the date that is two (2) years after the
date of the Change of Control; provided, however, that in the event that a
Coverage Period commences on the date of a Change of Control Triggering Event,
such Coverage Period will terminate upon the earlier to occur of (x) the date of
a Change of Control Failure and (y) the date that is two (2) years after the
date of the Change of Control triggered by the Change of Control Triggering
Event. After the termination of any Coverage Period, another Coverage Period
will commence upon the earlier to occur of clauses (a)(i) and (a)(ii) in the
preceding sentence.



--------------------------------------------------------------------------------

A.12 “Detrimental Conduct” means, for purposes of the Reload Agreement:

(i) Optionee has engaged, without the prior written consent of PNC (at PNC’s
sole discretion), in any Competitive Activity in the continental United States
at any time during the period commencing on Optionee’s Termination Date and
extending through the first (1st) anniversary of the later of (1) Optionee’s
Termination Date and, if different, (2) the first date after Optionee’s
Termination Date as of which Optionee ceases to have a service relationship with
the Corporation;

(ii) a material breach by Optionee of (1) any code of conduct of PNC or a
Subsidiary or (2) other written policy of PNC or a Subsidiary, in either case
required by law or established to maintain compliance with applicable law;

(iii) any act of fraud, misappropriation, material dishonesty, or embezzlement
by Optionee against PNC or a Subsidiary or any client or customer of PNC or a
Subsidiary;

(iv) any conviction (including a plea of guilty or of nolo contendere) of
Optionee for, or entry by Optionee into a pre-trial disposition with respect to,
the commission of a felony that relates to or arises out of Optionee’s
employment or other service relationship with the Corporation; or

(v) entry of any order against Optionee, by any governmental body having
regulatory authority with respect to the business of PNC or any Subsidiary, that
relates to or arises out of Optionee’s employment or other service relationship
with the Corporation.

Optionee will be deemed to have engaged in Detrimental Conduct for purposes of
the Reload Agreement only if and when the CEO or his or her designee (or, if
Optionee is the CEO, the Board) determines that Optionee has engaged in conduct
described in clause (i) above, that Optionee is guilty of conduct described in
clause (ii) or (iii) above, or that an event described in clause (iv) or
(v) above has occurred with respect to Optionee and, if so, determines that
Optionee will be deemed to have engaged in Detrimental Conduct.

A.13 “Disabled” or “Disability” means, except as may otherwise be required by
Section 409A of the Internal Revenue Code, that Optionee either (i) is unable to
engage in any substantial gainful activity by reason of any medically
determinable physical or mental impairment that can be expected to result in
death or can be expected to last for a continuous period of not less than 12
months, or (ii) is, by reason of any medically determinable physical or mental
impairment that can be expected to result in death or can be expected to last
for a continuous period of not less than 12 months, receiving (and has received
for at least three months) income replacement benefits under any
Corporation-sponsored disability benefit plan. If Optionee has been determined
to be eligible for Social Security disability benefits, Optionee shall be
presumed to be Disabled as defined herein.

A.14 “Exercise Date” means the date (which must be a business day for PNC Bank,
National Association) on which PNC receives written notice, in such form as PNC
may from time to time prescribe, of the exercise, in whole or in part, of the
Reload Option pursuant to the terms of the Reload Agreement, subject to receipt
by PNC of full payment of the aggregate Reload Option Price, calculation by PNC
of the applicable withholding taxes, and receipt by PNC of payment for any taxes
required to be withheld in connection with such exercise as provided in
Sections 4.1, 4.2 and 4.3 of the Reload Agreement.

A.15 “Expiration Date.”

(a) Expiration Date. Expiration Date means the date on which the Reload Option
expires, which will be the tenth (10th) anniversary of the Original Option Grant
Date unless the Reload Option expires earlier pursuant to any of the provisions
set forth in Sections A.15(b) through A.15(d) (with the Reload Option expiring
on the first date determined under any of such sections);

provided, however, if there is a Change of Control, then notwithstanding
Sections A.15(c) and A.15(d), to the extent that the Reload Option is
outstanding and exercisable or becomes



--------------------------------------------------------------------------------

exercisable at the time the Change of Control occurs, the Reload Option will not
expire at the earliest before the close of business on the ninetieth (90th) day
after the occurrence of the Change of Control (or the tenth (10th) anniversary
of the Original Option Grant Date if earlier), provided that either (1) Optionee
is an employee of the Corporation at the time the Change of Control occurs and
Optionee’s employment with the Corporation is not terminated for Cause or
(2) Optionee is a former employee of the Corporation whose Reload Option, or
portion thereof, is outstanding at the time the Change of Control occurs by
virtue of the application of one or more of the exceptions set forth in Section
A.15(c) and at least one of such exceptions is still applicable at the time the
Change of Control occurs.

In no event will the Reload Option remain outstanding beyond the tenth
(10th) anniversary of the Original Option Grant Date.

(b) Termination for Cause. Upon a termination of Optionee’s employment with the
Corporation for Cause, unless the Committee determines otherwise, the Reload
Option will expire at the close of business on Optionee’s Termination Date with
respect to all Covered Shares, whether or not the Reload Option has become
exercisable and whether or not Optionee is eligible to Retire or Optionee’s
employment also terminates for another reason.

(c) Ceasing to be an Employee other than by Termination for Cause. If Optionee
ceases to be an employee of the Corporation other than by termination of
Optionee’s employment for Cause, then unless the Committee determines otherwise,
the Reload Option will expire at the close of business on Optionee’s Termination
Date with respect to all Covered Shares, whether or not the Reload Option has
become exercisable, except to the extent that the provisions set forth in
subsection (1), (2), (3), (4) or (5) of this Section A.15(c) apply to Optionee’s
circumstances and such applicable subsection specifies a later expiration date
for all or a portion of the Reload Option. If more than one of such exceptions
is applicable to the Reload Option or a portion thereof, then the Reload Option
or such portion of the Reload Option will expire in accordance with the
provisions of the subsection that specifies the latest expiration date.

(1) Retirement. If the termination of Optionee’s employment with the Corporation
meets the definition of Retirement, then the Reload Option will expire on the
tenth (10th) anniversary of the Original Option Grant Date with respect to any
Covered Shares as to which the Reload Option is exercisable on the Retirement
date or thereafter becomes exercisable pursuant to Section 2.2 of the Reload
Agreement.

(2) Death. If Optionee’s employment with the Corporation is terminated by reason
of Optionee’s death, then the Reload Option will expire on the tenth (10th
) anniversary of the Original Option Grant Date.

(3) Termination during a Coverage Period without Cause or with Good Reason. If
Optionee’s employment with the Corporation is terminated (other than by reason
of Optionee’s death) during a Coverage Period by the Corporation without Cause
or by Optionee with Good Reason, then the Reload Option will expire on the third
(3rd) anniversary of such Termination Date (but in no event later than on the
tenth (10th) anniversary of the Original Option Grant Date).

(4) Disability. If Optionee’s employment is terminated by the Corporation by
reason of Disability, then the Reload Option will expire on the third
(3rd) anniversary of such Termination Date (but in no event later than on the
tenth (10th) anniversary of the Original Option Grant Date).

(5) Displacement Benefits Plan or Agreement or Arrangement in lieu of or in
addition to Displacement Benefits Plan. In the event that (a) Optionee’s
employment with the Corporation is terminated by the Corporation, and Optionee
is offered and has entered into the standard



--------------------------------------------------------------------------------

Waiver and Release Agreement with PNC or a Subsidiary under an applicable PNC or
Subsidiary Displacement Benefits Plan, or any successor plan by whatever name
known (“Displacement Benefits Plan”), or Optionee is offered and has entered
into a similar waiver and release agreement between PNC or a Subsidiary and
Optionee pursuant to the terms of an agreement or arrangement entered into by
PNC or a Subsidiary and Optionee in lieu of or in addition to the Displacement
Benefits Plan, and (b) Optionee has not revoked such waiver and release
agreement, and (c) the time for revocation of such waiver and release agreement
by Optionee has lapsed, then the Reload Option will expire at the close of
business on the ninetieth (90th) day after Optionee’s Termination Date (but in
no event later than on the tenth (10th) anniversary of the Original Option Grant
Date) with respect to any Covered Shares as to which the Reload Option has
already become exercisable; provided, however, that if Optionee returns to
employment with the Corporation no later than said ninetieth (90th) day, then
for purposes of the Reload Agreement, the entire Reload Option, whether or not
it has become exercisable, will be treated as if the termination of Optionee’s
employment with the Corporation had not occurred.

If the Reload Option (or portion thereof) has become exercisable while Optionee
was still an employee of the Corporation but will expire on Optionee’s
Termination Date unless the conditions set forth in this Section A.15(c)(5) are
met, then such Reload Option or portion thereof will not terminate on the
Termination Date, but Optionee will not be able to exercise the Reload Option
after such Termination Date unless and until all of the conditions set forth in
this Section A.15(c)(5) have been met and the Reload Option will terminate on
the ninetieth (90th) day after Optionee’s Termination Date (but in no event
later than on the tenth (10th) anniversary of the Original Option Grant Date).

(d) Detrimental Conduct. If the Reload Option would otherwise remain outstanding
after Optionee’s Termination Date with respect to any of the Covered Shares
pursuant to one or more of the exceptions set forth in the subsections of
Section A.15(c), then notwithstanding the provisions of such exception or
exceptions, the Reload Option will expire on the date that PNC determines that
Optionee has engaged in Detrimental Conduct, if earlier than the date on which
the Reload Option would otherwise expire; provided, however, that:

(1) no determination that Optionee has engaged in Detrimental Conduct may be
made on or after the date of Optionee’s death, and Detrimental Conduct will not
apply to conduct by or activities of beneficiaries or other successors to the
Reload Option in the event of Optionee’s death;

(2) in the event that Optionee’s employment with the Corporation is terminated
(other than by reason of Optionee’s death) during a Coverage Period by the
Corporation without Cause or by Optionee with Good Reason, no determination that
Optionee has engaged in Detrimental Conduct for purposes of the Reload Agreement
may be made on or after such Termination Date; and

(3) no determination that Optionee has engaged in Detrimental Conduct may be
made after the occurrence of a Change of Control.

A.16 “Fair Market Value” as it relates to a share of PNC common stock as of any
given date means the average of the reported high and low trading prices on the
New York Stock Exchange (or such successor reporting system as PNC may select)
for a share of PNC common stock on such date, or, if no PNC common stock trades
have been reported on such exchange for that day, the average of such prices on
the next preceding day and the next following day for which there were reported
trades.



--------------------------------------------------------------------------------

A.17 “Good Reason” means:

(a) (i) the assignment to Optionee of any duties inconsistent in any respect
with, or any other diminution in, Optionee’s position (including status,
offices, titles and reporting requirements), authority, duties or
responsibilities such that Optionee’s position, authority, duties or
responsibilities are not at least commensurate in all material respects with the
most significant of those held, exercised and assigned to Optionee at any time
during the 120-day period immediately preceding the Change of Control, or if a
Change of Control has not yet occurred but there has been a Change of Control
Triggering Event, (ii) the assignment to Optionee of any duties inconsistent in
any material respect with, or any other material diminution in, Optionee’s
position (including status, offices, titles and reporting requirements),
authority, duties or responsibilities immediately prior to the Change of Control
Triggering Event, excluding in either case for this purpose an isolated,
insubstantial and inadvertent action not taken in bad faith and that is remedied
by the Corporation promptly after receipt of notice thereof given by Optionee;

(b) a reduction by the Corporation in Optionee’s annual base salary to an annual
rate (i) that is less than 12 times the highest monthly base salary paid or
payable, including any base salary that has been earned but deferred, to
Optionee by the Corporation in respect of the 12-month period immediately
preceding the month in which the Change of Control occurs or, if a Change of
Control has not yet occurred but there has been a Change of Control Triggering
Event, (ii) that is less than 12 times the monthly base salary paid or payable,
including any base salary that has been earned but deferred, to Optionee by the
Corporation in respect of the month immediately preceding the month in which the
Change of Control Triggering Event occurs;

(c) the Corporation’s requiring Optionee to be based at any office or location
that is more than fifty (50) miles from Optionee’s office or location
immediately prior to either the Change of Control Triggering Event or the Change
of Control;

(d) other than an isolated, insubstantial and inadvertent failure not occurring
in bad faith and that is remedied by the Corporation promptly after receipt of
notice thereof given by Optionee, the failure by the Corporation to continue
Optionee’s participation in annual bonus, long-term cash incentive, equity
incentive, savings and retirement plans, practices, policies and programs that
provide Optionee with annual bonus opportunities, long-term incentive
opportunities (measured with respect to both regular and special incentive
opportunities, to the extent, if any, that such distinction is applicable),
savings opportunities and retirement benefit opportunities, in each case, no
less favorable, in the aggregate, than the most favorable of those provided by
the Corporation for Optionee under such plans, practices, policies and programs
as in effect (i) at any time during the 120-day period immediately preceding the
Change of Control, or if a Change of Control has not yet occurred but there has
been a Change of Control Triggering Event, (ii) immediately prior to the Change
of Control Triggering Event; or

(e) other than an isolated, insubstantial and inadvertent failure not occurring
in bad faith and that is remedied by the Corporation promptly after receipt of
notice thereof given by Optionee, the failure by the Corporation to continue to
provide Optionee with benefits under welfare benefit plans, practices, policies
and programs provided by the Corporation (including, without limitation,
medical, prescription, dental, vision, disability, employee life, group life,
accidental death and travel accident insurance plans and programs) no less
favorable, in the aggregate, than those provided to Optionee under the most
favorable of such plans, practices, policies and programs in effect for Optionee
(i) at any time during the 120-day period immediately preceding the Change of
Control, or if a Change of Control has not yet occurred but there has been a
Change of Control Triggering Event, (ii) immediately prior to the Change of
Control Triggering Event.

A.18 “Optionee” means the person identified as Optionee on page 1 of the Reload
Agreement.

A.19 “Original Option” has the meaning set forth in Section 1 of the Reload
Agreement.

A.20 “Original Option Grant Date” is the date as of which the Original Option
was granted.



--------------------------------------------------------------------------------

A.21 “PNC” means The PNC Financial Services Group, Inc.

A.22 “Reload Option” means the Nonstatutory Stock Option granted to Optionee in
Section 1 of the Reload Agreement pursuant to which Optionee may purchase shares
of PNC common stock as provided in the Reload Agreement.

A.23 “Reload Option Grant Date” means the date set forth as the Reload Option
Grant Date on page 1 of the Reload Agreement, which is the date the Original
Option was exercised in accordance with the terms of the Addendum to the
Original Option stock option agreement.

A.24 “Reload Option Price” means the dollar amount per share of PNC common stock
set forth as the Reload Option Price on page 1 of the Reload Agreement.

A.25 “Retiree” means an Optionee who has Retired.

A.26 “Retire” or “Retirement” means termination of Optionee’s employment with
the Corporation at any time and for any reason (other than termination by reason
of Optionee’s death or by the Corporation for Cause and, if the Committee or the
CEO or his or her designee so determines prior to such divestiture, other than
by reason of termination in connection with a divestiture of assets or a
divestiture of one or more Subsidiaries of the Corporation) on or after the
first date on which Optionee has both attained at least age fifty-five (55) and
completed five (5) years of service, where a year of service is determined in
the same manner as the determination of a year of vesting service calculated
under the provisions of The PNC Financial Services Group, Inc. Pension Plan.

A.27 “Right(s)” means stock appreciation right(s) in accordance with the terms
of Article 7 of the Plan.

A.28 “SEC” means the U.S. Securities and Exchange Commission.

A.29 “Service relationship” or “having a service relationship with the
Corporation” means being engaged by the Corporation in any capacity for which
Optionee receives compensation from the Corporation, including but not limited
to acting for compensation as an employee, consultant, independent contractor,
officer, director or advisory director.

A.30 “Subsidiary” has the meaning set forth in the Plan; provided, however, that
in order to be a “Subsidiary” for purposes of the Agreement the entity must also
satisfy the definition of “service recipient” under Section 409A of the Internal
Revenue Code of 1986 as amended.

A.31 “Termination Date” means Optionee’s last date of employment with the
Corporation. If Optionee is employed by a Subsidiary that ceases to be a
Subsidiary of PNC and Optionee does not continue to be employed by PNC or a
Subsidiary, then for purposes of the Reload Agreement, Optionee’s employment
with the Corporation terminates effective at the time this occurs.



--------------------------------------------------------------------------------

FORMS OF EMPLOYEE RESTRICTED STOCK

AND RESTRICTED SHARE UNIT AGREEMENTS

20     Long-Term Incentive Award Program

Continued Employment Performance Goal

Restricted Period: Three Years (100%)

THE PNC FINANCIAL SERVICES GROUP, INC.

2006 INCENTIVE AWARD PLAN

*  *  *

20     LONG-TERM INCENTIVE AWARD PROGRAM

*  *  *

RESTRICTED STOCK AWARD AGREEMENT

*  *  *

 

GRANTEE:   

< name >

AWARD DATE:   

            , 20    

RESTRICTED SHARES:   

< number of whole shares>

 

 

 

1. Definitions. Certain terms used in this Restricted Stock Award Agreement (the
“Agreement”) are defined in Annex A (which is incorporated herein as part of the
Agreement) or elsewhere in the Agreement, and such definitions will apply except
where the context otherwise indicates.

In the Agreement, “PNC” means The PNC Financial Services Group, Inc. and
“Corporation” means PNC and its Consolidated Subsidiaries.

2. Restricted Shares Award. Pursuant to The PNC Financial Services Group, Inc.
2006 Incentive Award Plan (the “Plan”), and subject to the terms and conditions
of the Agreement, PNC grants to the Grantee named above (“Grantee”) a Restricted
Shares Award of the number of restricted shares of PNC common stock set forth
above (the “Award” and the “Restricted Shares”), all subject to acceptance of
the Award by Grantee in accordance with Section 16 and subject to the terms and
conditions of the Agreement and the Plan.

3. Terms of Award. The Award is subject to the following terms and conditions.

Restricted Shares are subject to a Restricted Period as provided in Section A.20
of Annex A. During the Restricted Period and until all of the conditions of the
Agreement have been satisfied and the shares become Awarded Shares, Restricted
Shares are subject to forfeiture and to transfer restrictions pursuant to the
terms and conditions of the Agreement.

Once issued in accordance with Section 16, Restricted Shares will be deposited
with PNC or its designee in a restricted account or credited to a restricted
book-entry account. Restricted Shares will be held in a restricted account until
either all of the conditions of the Agreement have been satisfied or the shares
are forfeited pursuant to the terms of the Agreement. Restricted Shares that are
forfeited by Grantee pursuant to and in accordance with the terms of Section 7
will be cancelled without payment of any consideration by PNC.



--------------------------------------------------------------------------------

Any certificate or certificates representing the Restricted Shares will contain
the following legend:

“This certificate and the shares of stock represented hereby are subject to the
terms and conditions (including forfeiture and restrictions against transfer)
contained in The PNC Financial Services Group, Inc. 2006 Incentive Award Plan
and an Agreement entered into between the registered owner and The PNC Financial
Services Group, Inc. Release from such terms and conditions will be made only in
accordance with the provisions of such Plan and such Agreement, a copy of each
of which is on file in the office of the Corporate Secretary of The PNC
Financial Services Group, Inc.”

Where a book-entry system is used with respect to the issuance of Restricted
Shares, appropriate notation of such forfeiture possibility and transfer
restrictions will be made on the system with respect to the account or accounts
to which the Restricted Shares are credited.

Restricted Shares deposited with PNC or its designee that become Awarded Shares
as provided in Section A.3 of Annex A upon satisfaction of all of the conditions
of the Agreement will be released from the restricted account and reissued to,
or at the proper direction of, Grantee or Grantee’s legal representative
pursuant to Section 9.

4. Rights as Shareholder. Except as provided in Sections 6 through 9 and subject
to Section 16, Grantee will have all the rights and privileges of a shareholder
with respect to the Restricted Shares including, but not limited to, the right
to vote the Restricted Shares and the right to receive dividends thereon if and
when declared by the Board; provided, however, that all such rights and
privileges will cease immediately upon any forfeiture of such shares.

5. Capital Adjustments. Restricted Shares issued pursuant to the Award shall, as
issued and outstanding shares of PNC common stock, be subject to such adjustment
as may be necessary to reflect corporate transactions, including, without
limitation, stock dividends, stock splits, spin-offs, split-offs,
recapitalizations, mergers, consolidations or reorganizations of or by PNC;
provided, however, that any shares received as distributions on or in exchange
for Restricted Shares that have not yet been released from the terms of the
Agreement shall be subject to the terms and conditions of the Agreement as if
they were Restricted Shares.

6. Prohibitions Against Sale, Assignment, etc.; Payment to Legal Representative.

(a) Restricted Shares may not be sold, assigned, transferred, exchanged,
pledged, hypothecated or otherwise encumbered, other than as may be required
pursuant to Section 10.2, unless and until the Restricted Period terminates and
the Awarded Shares are released and reissued by PNC pursuant to Section 9.

(b) If Grantee is deceased at the time Restricted Shares become Awarded Shares,
PNC will deliver such shares to the executor or administrator of Grantee’s
estate or to Grantee’s other legal representative as determined in good faith by
the Committee.

(c) Any delivery of shares or other payment made in good faith by PNC to
Grantee’s executor, administrator or other legal representative shall extinguish
all right to payment hereunder.

7. Forfeiture Provisions.

7.1 Forfeiture on Termination of Employment. Except as otherwise provided in and
subject to the conditions of Section 7.3, Section 7.4(a), Section 7.5(a),
Section 7.6, Section 7.7, or Section 8, if applicable, in the event that
Grantee’s employment with the Corporation terminates prior to the third
(3rd) anniversary of the Award Date, all Restricted Shares that are Unvested
Shares on Grantee’s Termination Date will be forfeited by Grantee to PNC without
payment of any consideration by PNC.



--------------------------------------------------------------------------------

Upon any forfeiture of Unvested Shares pursuant to the provisions of this
Section 7.1 or the provisions of Section 7.2, Section 7.4(b) or Section 7.5(b),
neither Grantee nor any successors, heirs, assigns or legal representatives of
Grantee will thereafter have any further rights or interest in such Unvested
Shares or any certificate or certificates representing such Unvested Shares.

7.2 Detrimental Conduct; Judicial Criminal Proceedings.

(a) Detrimental Conduct. Unvested Shares that would otherwise remain outstanding
after Grantee’s Termination Date, if any, will be forfeited by Grantee to PNC
without payment of any consideration by PNC in the event that, at any time prior
to the date such shares become Awarded Shares, PNC determines that Grantee has
engaged in Detrimental Conduct; provided, however, that: (i) this Section 7.2(a)
will not apply to Restricted Shares that remain outstanding after Grantee’s
Termination Date pursuant to Section 7.3 or Section 7.6, if any; (ii) no
determination that Grantee has engaged in Detrimental Conduct may be made on or
after the date of Grantee’s death; (iii) Detrimental Conduct will not apply to
conduct by or activities of successors to the Restricted Shares by will or the
laws of descent and distribution in the event of Grantee’s death; and
(iv) Detrimental Conduct will cease to apply to any Restricted Shares upon a
Change of Control.

(b) Judicial Criminal Proceedings. If any criminal charges are brought against
Grantee, in an indictment or in other analogous formal charges commencing
judicial criminal proceedings, alleging the commission of a felony that relates
to or arises out of Grantee’s employment or other service relationship with the
Corporation, then to the extent that the Restricted Shares are still outstanding
and have not yet become Awarded Shares, the Committee may determine to suspend
the vesting of the Restricted Shares or to require the escrow of the proceeds of
the shares.

Any such suspension or escrow is subject to the following restrictions:

(1) It may last only until the earliest to occur of the following:

(A) resolution of the criminal proceedings in a manner that results in a
conviction (including a plea of guilty or of nolo contendere) of Grantee for, or
any entry by Grantee into a pre-trial disposition with respect to, the
commission of a felony that relates to or arises out of Grantee’s employment or
other service relationship with the Corporation;

(B) resolution of the criminal proceedings in one of the following ways: (i) the
charges as they relate to such alleged felony have been dismissed (with or
without prejudice); (ii) Grantee has been acquitted of such alleged felony; or
(iii) a criminal proceeding relating to such alleged felony has been completed
without resolution (for example, as a result of a mistrial) and the relevant
time period for recommencing criminal proceedings relating to such alleged
felony has expired without any such recommencement;

(C) Grantee’s death;

(D) the occurrence of a Change of Control; or

(E) termination of the suspension or escrow in the discretion of the Committee;
and

(2) It may be imposed only if the Committee makes reasonable provision for the
retention or realization of the value of the Restricted Shares to Grantee as if
no suspension or escrow had been imposed upon any termination of the suspension
or escrow under clauses (1)(B) or (E) above.

If the suspension is terminated by the occurrence of an event set forth in
clause (1)(A) above, the Restricted Shares will, upon such occurrence, be
automatically forfeited by Grantee to PNC and cancelled without payment of any
consideration by PNC.



--------------------------------------------------------------------------------

7.3 Death. In the event of Grantee’s death while an employee of the Corporation
and prior to the third (3rd) anniversary of the Award Date, the Three-Year
Continued Employment Performance Goal will be deemed to have been achieved, and
the Restricted Period with respect to all then outstanding Unvested Shares, if
any, will terminate on the date of Grantee’s death.

The Restricted Shares which thereby become Awarded Shares will be released and
reissued by PNC to, or at the proper direction of, Grantee’s legal
representative pursuant to Section 9 as soon as administratively practicable
following such date.

7.4 Qualifying Disability Termination.

(a) In the event Grantee’s employment with the Corporation is terminated prior
to the third (3rd) anniversary of the Award Date by the Corporation by reason of
Grantee’s Disability, Unvested Shares will not be automatically forfeited on
Grantee’s Termination Date. Instead, Unvested Shares will, subject to the
forfeiture provisions of Section 7.2 and Section 7.4(b), remain outstanding
pending and subject to affirmative approval of the vesting of the Restricted
Shares pursuant to this Section 7.4(a) by the Designated Person specified in
Section A.12 of Annex A.

If such Unvested Shares are still outstanding but the Designated Person has not
made a specific determination to either approve or disapprove the vesting of the
Unvested Shares by the day immediately preceding the third (3rd) anniversary of
the Award Date, then the Restricted Period will be automatically extended
through the first to occur of: (1) the day the Designated Person makes a
specific determination regarding such vesting; and (2) either (i) the ninetieth
(90th) day following the third (3rd) anniversary of the Award Date, if the
Designated Person is the Chief Human Resources Officer of PNC, or (ii) the 180th
day following such anniversary date if the Designated Person is the Committee or
its delegate, whichever is applicable; provided, however, if the Committee has
acted to suspend the vesting of the Restricted Shares pursuant to
Section 7.2(b), the Restricted Period will be extended until the terms of such
suspension have been satisfied.

If the vesting of the then outstanding Unvested Shares is affirmatively approved
by the Designated Person on or prior to the last day of the Restricted Period,
including any extension of the Restricted Period, if applicable, then the
Three-Year Continued Employment Performance Goal will be deemed to have been
achieved, and the Restricted Period with respect to all then outstanding
Unvested Shares, if any, will terminate as of the end of the day on the date of
such approval. The Restricted Shares outstanding at the termination of the
Restricted Period will become Awarded Shares and will be released and reissued
by PNC pursuant to Section 9.

(b) If the Designated Person disapproves the vesting of the Unvested Shares that
had remained outstanding after Grantee’s Termination Date pending and subject to
affirmative approval of vesting, then all such Unvested Shares that are still
outstanding will be forfeited by Grantee to PNC on such disapproval date without
payment of any consideration by PNC.

If by the end of the Restricted Period, including any extension of the
Restricted Period pursuant to the second paragraph of Section 7.4(a), if
applicable, the Designated Person has neither affirmatively approved nor
specifically disapproved the vesting of the Unvested Shares that had remained
outstanding after Grantee’s Termination Date pending and subject to affirmative
approval of vesting, then all such Unvested Shares that are still outstanding
will be forfeited by Grantee to PNC at the close of business on the last day of
the Restricted Period without payment of any consideration by PNC.

7.5 Qualifying Retirement.

(a) In the event that Grantee Retires on or after the first (1st) anniversary of
the Award Date but prior to the third (3rd) anniversary of the Award Date,
Unvested Shares will not be automatically forfeited on Grantee’s Termination
Date. Instead, Unvested Shares will, subject to the forfeiture provisions of
Section 7.2 and Section 7.5(b), remain outstanding pending and subject to
affirmative approval of the vesting of the Restricted Shares pursuant to this
Section 7.5(a) by the Designated Person specified in Section A.12 of Annex A.



--------------------------------------------------------------------------------

If such Unvested Shares are still outstanding but the Designated Person has not
made a specific determination to either approve or disapprove the vesting of the
Unvested Shares by the day immediately preceding the third (3rd) anniversary of
the Award Date, then the Restricted Period will be automatically extended
through the first to occur of: (1) the day the Designated Person makes a
specific determination regarding such vesting; and (2) either (i) the ninetieth
(90th) day following the third (3rd) anniversary of the Award Date, if the
Designated Person is the Chief Human Resources Officer of PNC, or (ii) the 180th
day following such anniversary date if the Designated Person is the Committee or
its delegate, whichever is applicable; provided, however, if the Committee has
acted to suspend the vesting of the Restricted Shares pursuant to
Section 7.2(b), the Restricted Period will be extended until the terms of such
suspension have been satisfied.

If the vesting of the then outstanding Unvested Shares is affirmatively approved
by the Designated Person on or prior to the last day of the Restricted Period,
including any extension of the Restricted Period, if applicable, then the
Three-Year Continued Employment Performance Goal will be deemed to have been
achieved, and the Restricted Period with respect to all then outstanding
Unvested Shares, if any, will terminate as of the end of the day on the date of
such approval. The Restricted Shares outstanding at the termination of the
Restricted Period will become Awarded Shares and will be released and reissued
by PNC pursuant to Section 9.

(b) If the Designated Person disapproves the vesting of the Unvested Shares that
had remained outstanding after Grantee’s Termination Date pending and subject to
affirmative approval of vesting, then all such Unvested Shares that are still
outstanding will be forfeited by Grantee to PNC on such disapproval date without
payment of any consideration by PNC.

If by the end of the Restricted Period, including any extension of the
Restricted Period pursuant to the second paragraph of Section 7.5(a), if
applicable, the Designated Person has neither affirmatively approved nor
specifically disapproved the vesting of the Unvested Shares that had remained
outstanding after Grantee’s Termination Date pending and subject to affirmative
approval of vesting, then all such Unvested Shares that are still outstanding
will be forfeited by Grantee to PNC at the close of business on the last day of
the Restricted Period without payment of any consideration by PNC.

7.6 Termination in Anticipation of a Change of Control. Notwithstanding anything
in the Agreement to the contrary, if Grantee’s employment with the Corporation
is terminated by the Corporation prior to the third (3rd) anniversary of the
Award Date and such termination is an Anticipatory Termination as defined in
Section A.2 of Annex A, then: (i) the Three-Year Continued Employment
Performance Goal will be deemed to have been achieved and the Restricted Period
with respect to any then outstanding Unvested Shares will terminate as of the
end of the day on the day immediately preceding Grantee’s Termination Date; and
(ii) all Restricted Shares that thereby become Awarded Shares will be released
and reissued by PNC pursuant to Section 9 as soon as administratively
practicable following such date.

7.7 Other Committee Authority. Prior to the third (3rd) anniversary of the Award
Date, the Committee or its delegate may in their sole discretion, but need not,
determine that, with respect to some or all of Grantee’s outstanding Unvested
Shares, the Three-Year Continued Employment Performance Goal will be deemed to
have been achieved and the Restricted Period with respect to such shares will
terminate, all subject to such restrictions, terms or conditions as the
Committee or its delegate may in their sole discretion determine.

8. Change of Control. Notwithstanding anything in the Agreement to the contrary,
upon the occurrence of a Change of Control: (i) if Grantee is an employee of the
Corporation as of the day immediately preceding the Change of Control, the
Three-Year Continued Employment Performance Goal will be deemed to have been
achieved and the Restricted Period will terminate with respect to all then
outstanding Unvested Shares, if any, as of the day immediately preceding the
Change of Control; (ii) if Grantee’s employment with the Corporation terminated
prior to the occurrence of the Change of Control



--------------------------------------------------------------------------------

but the Unvested Shares remained outstanding after such termination of
employment pursuant to Section 7.4 or Section 7.5 and are still outstanding
pending and subject to affirmative approval of the vesting of such shares by the
Designated Person specified in Section A.12 of Annex A, then with respect to all
Unvested Shares outstanding as of the day immediately preceding the Change of
Control, such affirmative vesting approval will be deemed to have been given,
the Three-Year Continued Employment Performance Goal will be deemed to have been
achieved, and the Restricted Period will terminate, all as of the day
immediately preceding the Change of Control; and (iii) all Restricted Shares
that thereby become Awarded Shares will be released and reissued by PNC pursuant
to Section 9 as soon as administratively practicable following such date.

9. Termination of Restrictions; Payment to Legal Representative. Except as
otherwise directed by the Committee pursuant to the suspension or escrow
provisions of Section 7.2(b), if and to the extent applicable, PNC will release
and issue or reissue the outstanding whole Restricted Shares that have not been
forfeited and have become Awarded Shares following termination of the Restricted
Period, without the legend referred to in Section 3.

Upon release of shares that have satisfied all of the conditions of the
Agreement and have become Awarded Shares in accordance with this Section 9, PNC
or its designee will deliver such whole shares to, or at the proper direction
of, Grantee or Grantee’s legal representative.

Any delivery of shares or other payment made in good faith by PNC to Grantee’s
executor, administrator or other legal representative shall extinguish all right
to payment hereunder.

10. Payment of Taxes.

10.1 Internal Revenue Code Section 83(b) Election. In the event that Grantee
makes an Internal Revenue Code Section 83(b) election with respect to the
Restricted Shares, Grantee shall satisfy all then applicable federal, state or
local withholding tax obligations arising from that election (a) by payment of
cash or (b) if and to the extent then permitted by PNC and subject to such terms
and conditions as PNC may from time to time establish, by physical delivery to
PNC of certificates for whole shares of PNC common stock that are not subject to
any contractual restriction, pledge or other encumbrance and that have been
owned by Grantee for at least six (6) months and, in the case of restricted
stock, for which it has been at least six (6) months since the restrictions
lapsed, or by a combination of cash and such stock. Any such tax election shall
be made pursuant to a form to be provided to Grantee by PNC on request. For
purposes of this Section 10.1, shares of PNC common stock that are used to
satisfy applicable withholding tax obligations will be valued at their Fair
Market Value on the date the tax withholding obligation arises. Grantee will
provide to PNC a copy of any Internal Revenue Code Section 83(b) election filed
by Grantee with respect to the Restricted Shares not later than ten (10) days
after the filing of such election.

10.2 Other Tax Liabilities. Where Grantee has not previously satisfied all
applicable withholding tax obligations, PNC will, at the time the tax
withholding obligation arises, retain sufficient whole shares of PNC common
stock from Restricted Shares that have become Awarded Shares to satisfy the
minimum amount of taxes then required to be withheld by the Corporation in
connection with the Restricted Shares. For purposes of this Section 10.2, shares
of PNC common stock retained to satisfy applicable withholding tax requirements
will be valued at their Fair Market Value on the date the tax withholding
obligation arises.

PNC will not retain more than the number of shares sufficient to satisfy the
minimum amount of taxes then required to be withheld in connection with the
Restricted Shares. If Grantee desires to have an additional amount withheld
above the required minimum, up to Grantee’s W-4 obligation if higher, and if PNC
so permits, Grantee may elect to satisfy this additional withholding either:
(a) by payment of cash; or (b) if and to the extent then permitted by PNC and
subject to such terms and conditions as PNC may from time to time establish,
using whole shares of PNC common stock (either by physical delivery to PNC of
certificates for the shares or through PNC’s share attestation procedure) that
are not subject to any contractual restriction, pledge or other encumbrance and
that have been owned by Grantee for at least six (6) months and, in the case of
restricted stock, for which it has been at least six (6) months since the



--------------------------------------------------------------------------------

restrictions lapsed. Any such tax election shall be made pursuant to a form
provided by PNC. Shares of PNC common stock that are used for this purpose will
be valued at their Fair Market Value on the date the tax withholding obligation
arises. If Grantee’s W-4 obligation does not exceed the required minimum
withholding in connection with the Restricted Shares, no additional withholding
may be made.

11. Employment. Neither the Award and the issuance of the Restricted Shares nor
any term or provision of the Agreement shall constitute or be evidence of any
understanding, expressed or implied, on the part of PNC or any subsidiary to
employ Grantee for any period or in any way alter Grantee’s status as an
employee at will.

12. Subject to the Plan and the Committee. In all respects the Award and the
Agreement are subject to the terms and conditions of the Plan, which has been
made available to Grantee and is incorporated herein by reference; provided,
however, the terms of the Plan shall not be considered an enlargement of any
benefits under the Agreement. Further, the Award and the Agreement are subject
to any interpretation of, and any rules and regulations issued by, the Committee
or its delegate or under the authority of the Committee, whether made or issued
before or after the Award Date.

13. Headings; Entire Agreement. Headings used in the Agreement are provided for
reference and convenience only, shall not be considered part of the Agreement,
and shall not be employed in the construction of the Agreement. The Agreement
constitutes the entire agreement between Grantee and PNC and supersedes all
other discussions, negotiations, correspondence, representations, understandings
and agreements between the parties with respect to the subject matter hereof.

14. Grantee Covenants.

14.1 General. Grantee and PNC acknowledge and agree that Grantee has received
adequate consideration with respect to enforcement of the provisions of
Sections 14 and 15 by virtue of receiving this Award (regardless of whether the
Restricted Shares ultimately become Awarded Shares); that such provisions are
reasonable and properly required for the adequate protection of the business of
PNC and its subsidiaries; and that enforcement of such provisions will not
prevent Grantee from earning a living.

14.2 Non-Solicitation; No-Hire. Grantee agrees to comply with the provisions of
subsections (a) and (b) of this Section 14.2 while employed by the Corporation
and for a period of one year after Grantee’s Termination Date regardless of the
reason for such termination of employment.

(a) Non-Solicitation. Grantee shall not, directly or indirectly, either for
Grantee’s own benefit or purpose or for the benefit or purpose of any Person
other than PNC or any of its subsidiaries, solicit, call on, do business with,
or actively interfere with PNC’s or any subsidiary’s relationship with, or
attempt to divert or entice away, any Person that Grantee should reasonably know
(i) is a customer of PNC or any subsidiary for which PNC or any subsidiary
provides any services as of the Termination Date, or (ii) was a customer of PNC
or any subsidiary for which PNC or any subsidiary provided any services at any
time during the twelve (12) months preceding the Termination Date, or (iii) was,
as of the Termination Date, considering retention of PNC or any subsidiary to
provide any services.

(b) No-Hire. Grantee shall not, directly or indirectly, either for Grantee’s own
benefit or purpose or for the benefit or purpose of any Person other than PNC or
any of its subsidiaries, employ or offer to employ, call on, or actively
interfere with PNC’s or any subsidiary’s relationship with, or attempt to divert
or entice away, any employee of PNC or any of its subsidiaries, nor shall
Grantee assist any other Person in such activities.

Notwithstanding the above, if Grantee’s employment with the Corporation is
terminated by the Corporation and such termination is an Anticipatory
Termination, then commencing immediately after such Termination Date, the
provisions of subsections (a) and (b) of this Section 14.2 will no longer apply
and will be replaced with the following subsection (c):

(c) No-Hire. Grantee agrees that Grantee shall not, for a period of one year
after the Termination Date, employ or offer to employ, solicit, actively
interfere with PNC’s or any PNC affiliate’s relationship with, or attempt to
divert or entice away, any officer of PNC or any PNC affiliate.



--------------------------------------------------------------------------------

14.3 Confidentiality. During Grantee’s employment with the Corporation, and
thereafter regardless of the reason for termination of such employment, Grantee
will not disclose or use in any way any confidential business or technical
information or trade secret acquired in the course of such employment, all of
which is the exclusive and valuable property of the Corporation whether or not
conceived of or prepared by Grantee, other than (a) information generally known
in the Corporation’s industry or acquired from public sources, (b) as required
in the course of employment by the Corporation, (c) as required by any court,
supervisory authority, administrative agency or applicable law, or (d) with the
prior written consent of PNC.

14.4 Ownership of Inventions. Grantee shall promptly and fully disclose to PNC
any and all inventions, discoveries, improvements, ideas or other works of
inventorship or authorship, whether or not patentable, that have been or will be
conceived and/or reduced to practice by Grantee during the term of Grantee’s
employment with the Corporation, whether alone or with others, and that are
(a) related directly or indirectly to the business or activities of PNC or any
of its subsidiaries or (b) developed with the use of any time, material,
facilities or other resources of PNC or any subsidiary (“Developments”). Grantee
agrees to assign and hereby does assign to PNC or its designee all of Grantee’s
right, title and interest, including copyrights and patent rights, in and to all
Developments. Grantee shall perform all actions and execute all instruments that
PNC or any subsidiary shall deem necessary to protect or record PNC’s or its
designee’s interests in the Developments. The obligations of this Section 14.4
shall be performed by Grantee without further compensation and will continue
beyond the Termination Date.

15. Enforcement Provisions. Grantee understands and agrees to the following
provisions regarding enforcement of the Agreement.

15.1 Governing Law and Jurisdiction. The Agreement is governed by and construed
under the laws of the Commonwealth of Pennsylvania, without reference to its
conflict of laws provisions. Any dispute or claim arising out of or relating to
the Agreement or claim of breach hereof shall be brought exclusively in the
federal court for the Western District of Pennsylvania or in the Court of Common
Pleas of Allegheny County, Pennsylvania. By execution of the Agreement, Grantee
and PNC hereby consent to the exclusive jurisdiction of such courts, and waive
any right to challenge jurisdiction or venue in such courts with regard to any
suit, action, or proceeding under or in connection with the Agreement.

15.2 Equitable Remedies. A breach of the provisions of any of Sections 14.2,
14.3 or 14.4 will cause the Corporation irreparable harm, and the Corporation
will therefore be entitled to issuance of immediate, as well as permanent,
injunctive relief restraining Grantee, and each and every person and entity
acting in concert or participating with Grantee, from initiation and/or
continuation of such breach.

15.3 Tolling Period. If it becomes necessary or desirable for the Corporation to
seek compliance with the provisions of Section 14.2 by legal proceedings, the
period during which Grantee shall comply with said provisions will extend for a
period of twelve (12) months from the date the Corporation institutes legal
proceedings for injunctive or other relief.

15.4 No Waiver. Failure of PNC to demand strict compliance with any of the
terms, covenants or conditions of the Agreement will not be deemed a waiver of
such term, covenant or condition, nor will any waiver or relinquishment of any
such term, covenant or condition on any occasion or on multiple occasions be
deemed a waiver or relinquishment of such term, covenant or condition.

15.5 Severability. The restrictions and obligations imposed by Sections 14.2,
14.3 and 14.4 are separate and severable, and it is the intent of Grantee and
PNC that if any restriction or obligation imposed by any of these provisions is
deemed by a court of competent jurisdiction to be void for any reason
whatsoever, the remaining provisions, restrictions and obligations will remain
valid and binding upon Grantee.



--------------------------------------------------------------------------------

15.6 Reform. In the event any of Sections 14.2, 14.3 and 14.4 are determined by
a court of competent jurisdiction to be unenforceable because unreasonable
either as to length of time or area to which said restriction applies, it is the
intent of Grantee and PNC that said court reduce and reform the provisions
thereof so as to apply the greatest limitations considered enforceable by the
court.

15.7 Waiver of Jury Trial. Each of Grantee and PNC hereby waives any right to
trial by jury with regard to any suit, action or proceeding under or in
connection with any of Sections 14.2, 14.3 and 14.4.

15.8 Applicable Law. Notwithstanding anything in the Agreement, PNC will not be
required to comply with any term, covenant or condition of the Agreement if and
to the extent prohibited by law, including but not limited to federal banking
and securities regulations, or as otherwise directed by one or more regulatory
agencies having jurisdiction over PNC or any of its subsidiaries. Further, to
the extent, if any, applicable to Grantee, Grantee agrees to reimburse PNC for
any amounts Grantee may be required to reimburse PNC or its subsidiaries
pursuant to Section 304 of the Sarbanes-Oxley Act of 2002, and agrees that PNC
need not comply with any term, covenant or condition of the Agreement to the
extent that doing so would require that Grantee reimburse PNC or its
subsidiaries for such amounts pursuant to Section 304 of the Sarbanes-Oxley Act
of 2002.

15.9. Compliance with Internal Revenue Code Section 409A. It is the intention of
the parties that the Award and the Agreement comply with the provisions of
Section 409A of the Internal Revenue Code to the extent, if any, that such
provisions are applicable to the Agreement, and the Agreement will be
administered by PNC in a manner consistent with this intent.

If any payments or benefits hereunder may be deemed to constitute nonconforming
deferred compensation subject to taxation under the provisions of Section 409A,
Grantee agrees that PNC may, without the consent of Grantee, modify the
Agreement and the Award to the extent and in the manner PNC deems necessary or
advisable or take such other action or actions, including an amendment or action
with retroactive effect, that PNC deems appropriate in order either to preclude
any such payments or benefits from being deemed “deferred compensation” within
the meaning of Section 409A or to provide such payments or benefits in a manner
that complies with the provisions of Section 409A such that they will not be
taxable thereunder.

16. Acceptance of Award; PNC Right to Cancel. If Grantee does not accept the
Award by executing and delivering a copy of the Agreement to PNC, without
altering or changing the terms thereof in any way, within thirty (30) days of
receipt by Grantee of a copy of the Agreement, PNC may, in its sole discretion,
withdraw its offer and cancel the Award at any time prior to Grantee’s delivery
to PNC of a copy of the Agreement executed by Grantee. Otherwise, upon execution
and delivery of the Agreement by both PNC and Grantee, the Agreement is
effective as of the Award Date and the Restricted Shares will be issued as soon
thereafter as administratively practicable.

Grantee will not have any of the rights of a shareholder with respect to the
Restricted Shares as set forth in Section 4, and will not have the right to vote
or to receive dividends in connection with such shares, until the date the
Agreement is effective and the Restricted Shares are issued in accordance with
this Section 16.

In the event that one or more record dates for dividends on PNC common stock
occur after the Award Date but before the Agreement is effective in accordance
with this Section 16 and the Restricted Shares are issued, then upon the
effectiveness of the Agreement, the Corporation will make a cash payment to
Grantee equivalent to the amount of the dividends Grantee would have received
had the Restricted Shares been issued on the Award Date. Any such amount will be
payable in accordance with applicable regular payroll practice as in effect from
time to time for similarly situated employees.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, PNC has caused the Agreement to be signed on its behalf as
of the Award Date.

 

THE PNC FINANCIAL SERVICES GROUP, INC. By:  

 

  Chairman and Chief Executive Officer ATTEST: By:  

 

  Corporate Secretary ACCEPTED AND AGREED TO by GRANTEE

 

Grantee

ANNEX A

CERTAIN DEFINITIONS

* * *

A.1 “Agreement,” “Award,” and “Award Date.” “Agreement” means the Restricted
Stock Award Agreement between PNC and Grantee evidencing the Award made to
Grantee pursuant to the Plan. “Award” means the Award made to Grantee pursuant
to the Plan and evidenced by the Agreement. “Award Date” means the Award Date
set forth on page 1 of the Agreement and is the date as of which the Restricted
Shares are authorized to be granted by the Committee or its delegate in
accordance with the Plan.

A.2 “Anticipatory Termination.” If Grantee’s employment with the Corporation is
terminated by the Corporation other than for Cause, death or Disability prior to
the date on which a Change of Control occurs, and if it is reasonably
demonstrated by Grantee that such termination of employment (i) was at the
request of a third party that has taken steps reasonably calculated to effect a
Change of Control or (ii) otherwise arose in connection with or anticipation of
a Change of Control, such a termination of employment is an “Anticipatory
Termination.”

For purposes of this definition, “Cause” shall mean:

(a) the willful and continued failure of Grantee to substantially perform
Grantee’s duties with the Corporation (other than any such failure resulting
from incapacity due to physical or mental illness), after a written demand for
substantial performance is delivered to Grantee by the Board or the CEO which
specifically identifies the manner in which the Board or the CEO believes that
Grantee has not substantially performed Grantee’s duties; or

(b) the willful engaging by Grantee in illegal conduct or gross misconduct that
is materially and demonstrably injurious to PNC or any of its subsidiaries.



--------------------------------------------------------------------------------

For purposes of the preceding clauses (a) and (b), no act or failure to act, on
the part of Grantee, shall be considered willful unless it is done, or omitted
to be done, by Grantee in bad faith and without reasonable belief that Grantee’s
action or omission was in the best interests of the Corporation. Any act, or
failure to act, based upon the instructions or prior approval of the Board, the
CEO or Grantee’s superior or based upon the advice of counsel for the
Corporation, shall be conclusively presumed to be done, or omitted to be done,
by Grantee in good faith and in the best interests of the Corporation.

The cessation of employment of Grantee will be deemed to be a termination of
Grantee’s employment with the Corporation for Cause for purposes of the
Agreement only if and when there shall have been delivered to Grantee, as part
of the notice of Grantee’s termination, a copy of a resolution duly adopted by
the affirmative vote of not less than a majority of the entire membership of the
Board, at a Board meeting called and held for the purpose of considering such
termination, finding on the basis of clear and convincing evidence that, in the
good faith opinion of the Board, Grantee is guilty of conduct described in
clause (a) or clause (b) above and, in either case, specifying the particulars
thereof in detail. Such resolution shall be adopted only after (i) reasonable
notice of such Board meeting is provided to Grantee, together with written
notice that PNC believes that Grantee is guilty of conduct described in clause
(a) or clause (b) above and, in either case, specifying the particulars thereof
in detail, and (ii) Grantee is given an opportunity, together with counsel, to
be heard before the Board.

A.3 “Awarded Shares.” Provided that the Restricted Shares are then outstanding
and have not been forfeited, Restricted Shares become “Awarded Shares” when all
of the following have occurred: (a) the Three-Year Continued Employment
Performance Goal has been achieved or is deemed to have been achieved pursuant
to the terms of the Agreement; (b) the Restricted Period has terminated; and
(c) if the Committee has acted to suspend the vesting of the Restricted Shares
pursuant to Section 7.2(b) of the Agreement, the terms of such suspension have
been satisfied and the Restricted Shares have not been forfeited.

A.4 “Board” means the Board of Directors of PNC.

A.5 “Cause.” Except as otherwise provided in Section A.2, “Cause” means:

(a) the willful and continued failure of Grantee to substantially perform
Grantee’s duties with the Corporation (other than any such failure resulting
from incapacity due to physical or mental illness), after a written demand for
substantial performance is delivered to Grantee by PNC that specifically
identifies the manner in which it is believed that Grantee has not substantially
performed Grantee’s duties;

(b) a material breach by Grantee of (1) any code of conduct of PNC or one of its
subsidiaries or (2) other written policy of PNC or a subsidiary, in either case
required by law or established to maintain compliance with applicable law;

(c) any act of fraud, misappropriation, material dishonesty, or embezzlement by
Grantee against PNC or one of its subsidiaries or any client or customer of PNC
or a subsidiary;

(d) any conviction (including a plea of guilty or of nolo contendere) of Grantee
for, or entry by Grantee into a pre-trial disposition with respect to, the
commission of a felony; or

(e) entry of any order against Grantee, by any governmental body having
regulatory authority with respect to the business of PNC or any of its
subsidiaries, that relates to or arises out of Grantee’s employment or other
service relationship with the Corporation.

Except as otherwise provided in Section A.2, the cessation of employment of
Grantee will be deemed to have been a termination of Grantee’s employment with
the Corporation for Cause for purposes of the Agreement only if and when the CEO
or his or her designee (or, if Grantee is the CEO, the Board) determines that
Grantee is guilty of conduct described in clause (a), (b) or (c) above or that
an event described in clause (d) or (e) above has occurred with respect to
Grantee and, if so, determines that the termination of Grantee’s employment with
the Corporation will be deemed to have been for Cause.



--------------------------------------------------------------------------------

A.6 “CEO” means the chief executive officer of PNC.

A.7 “Change of Control” means:

(a) Any individual, entity or group (within the meaning of Section 13(d)(3) or
14(d)(2) of the Securities Exchange Act of 1934, as amended (the “Exchange
Act”)) (a “Person”) becomes the beneficial owner (within the meaning of Rule
13d-3 promulgated under the Exchange Act) of 20% or more of either (A) the
then-outstanding shares of common stock of PNC (the “Outstanding PNC Common
Stock”) or (B) the combined voting power of the then-outstanding voting
securities of PNC entitled to vote generally in the election of directors (the
“Outstanding PNC Voting Securities”); provided, however, that, for purposes of
this Section A.7(a), the following acquisitions shall not constitute a Change of
Control: (1) any acquisition directly from PNC, (2) any acquisition by PNC,
(3) any acquisition by any employee benefit plan (or related trust) sponsored or
maintained by PNC or any company controlled by, controlling or under common
control with PNC (an “Affiliated Company”), (4) any acquisition pursuant to an
Excluded Combination (as defined in Section A.7(c)) or (5) an acquisition of
beneficial ownership representing between 20% and 40%, inclusive, of the
Outstanding PNC Voting Securities or Outstanding PNC Common Stock shall not be
considered a Change of Control if the Incumbent Board as of immediately prior to
any such acquisition approves such acquisition either prior to or immediately
after its occurrence;

(b) Individuals who, as of the date hereof, constitute the Board (the “Incumbent
Board”) cease for any reason to constitute at least a majority of the Board
(excluding any Board seat that is vacant or otherwise unoccupied); provided,
however, that any individual becoming a director subsequent to the date hereof
whose election, or nomination for election by PNC’s shareholders, was approved
by a vote of at least two-thirds of the directors then comprising the Incumbent
Board shall be considered as though such individual was a member of the
Incumbent Board, but excluding, for this purpose, any such individual whose
initial assumption of office occurs as a result of an actual or threatened
election contest with respect to the election or removal of directors or other
actual or threatened solicitation of proxies or consents by or on behalf of a
Person other than the Board;

(c) Consummation of a reorganization, merger, statutory share exchange or
consolidation or similar transaction involving PNC or any of its subsidiaries, a
sale or other disposition of all or substantially all of the assets of PNC, or
the acquisition of assets or stock of another entity by PNC or any of its
subsidiaries (each, a “Business Combination”), excluding, however, a Business
Combination following which all or substantially all of the individuals and
entities that were the beneficial owners of the Outstanding PNC Common Stock and
the Outstanding PNC Voting Securities immediately prior to such Business
Combination beneficially own, directly or indirectly, more than 60% of the
then-outstanding shares of common stock (or, for a non-corporate entity,
equivalent securities) and the combined voting power of the then-outstanding
voting securities entitled to vote generally in the election of directors (or,
for a non-corporate entity, equivalent governing body), as the case may be, of
the entity resulting from such Business Combination (including, without
limitation, an entity that, as a result of such transaction, owns PNC or all or
substantially all of PNC’s assets either directly or through one or more
subsidiaries) in substantially the same proportions as their ownership
immediately prior to such Business Combination of the Outstanding PNC Common
Stock and the Outstanding PNC Voting Securities, as the case may be (such a
Business Combination, an “Excluded Combination”); or

(d) Approval by the shareholders of PNC of a complete liquidation or dissolution
of PNC.

A.8 “Committee” means the Personnel and Compensation Committee of the Board or
such person or persons as may be designated or appointed by that committee as
its delegate or designee.

A.9 “Competitive Activity” means any participation in, employment by, ownership
of any equity interest exceeding one percent (1%) in, or promotion or
organization of, any Person other than PNC or any of its subsidiaries
(a) engaged in business activities similar to some or all of the business
activities of PNC or any subsidiary as of Grantee’s Termination Date or
(b) engaged in business activities which Grantee knows PNC or any subsidiary
intends to enter within the first twelve (12) months after Grantee’s



--------------------------------------------------------------------------------

Termination Date or, if later and if applicable, after the date specified in
clause (ii) of Section A.13(a), in either case whether Grantee is acting as
agent, consultant, independent contractor, employee, officer, director,
investor, partner, shareholder, proprietor or in any other individual or
representative capacity therein.

A.10 “Consolidated Subsidiary” means a corporation, bank, partnership, business
trust, limited liability company or other form of business organization that
(1) is a consolidated subsidiary of PNC under generally accepted accounting
principles and (2) satisfies the definition of “service recipient” under
Section 409A of the Internal Revenue Code.

A.11 “Corporation” means PNC and its Consolidated Subsidiaries.

A.12 “Designated Person” will be either: (a) the Committee or its delegate, if
Grantee was a member of the Corporate Executive Group (or equivalent successor
classification) or was subject to the reporting requirements of Section 16(a) of
the Exchange Act with respect to PNC securities when he or she ceased to be an
employee of the Corporation; or (b) the Chief Human Resources Officer of PNC, if
Grantee is not within one of the groups specified in Section A.12(a).

A.13 “Detrimental Conduct” means:

(a) Grantee has engaged, without the prior written consent of PNC (with consent
to be given at PNC’s sole discretion), in any Competitive Activity in the
continental United States at any time during the period commencing on Grantee’s
Termination Date and extending through (and including) the first
(1st) anniversary of the later of (i) Grantee’s Termination Date and, if
different, (ii) the first date after Grantee’s Termination Date as of which
Grantee ceases to have a service relationship with the Corporation;

(b) any act of fraud, misappropriation, or embezzlement by Grantee against PNC
or one of its subsidiaries or any client or customer of PNC or one of its
subsidiaries; or

(c) any conviction (including a plea of guilty or of nolo contendere) of Grantee
for, or any entry by Grantee into a pre-trial disposition with respect to, the
commission of a felony that relates to or arises out of Grantee’s employment or
other service relationship with the Corporation.

Grantee will be deemed to have engaged in Detrimental Conduct for purposes of
the Agreement only if and when the Committee (if Grantee was an “executive
officer” of PNC as defined in SEC Regulation S-K when he or she ceased to be an
employee of the Corporation) or the CEO or his or her designee (if Grantee was
not such an executive officer), whichever is applicable, determines that Grantee
has engaged in conduct described in clause (a) or clause (b) above or that an
event described in clause (c) above has occurred with respect to Grantee, and,
if so, determines that Grantee will be deemed to have engaged in Detrimental
Conduct.

A.14 “Disabled” or “Disability” means, except as may otherwise be required by
Section 409A of the Internal Revenue Code, that Grantee either (i) is unable to
engage in any substantial gainful activity by reason of any medically
determinable physical or mental impairment that can be expected to result in
death or can be expected to last for a continuous period of not less than 12
months, or (ii) is, by reason of any medically determinable physical or mental
impairment that can be expected to result in death or can be expected to last
for a continuous period of not less than 12 months, receiving (and has received
for at least three months) income replacement benefits under any
Corporation-sponsored disability benefit plan. If Grantee has been determined to
be eligible for Social Security disability benefits, Grantee shall be presumed
to be Disabled as defined herein.

A.15 “Fair Market Value” as it relates to a share of PNC common stock as of any
given date means the average of the reported high and low trading prices on the
New York Stock Exchange (or such successor reporting system as PNC may select)
for a share of PNC common stock on such date, or, if no PNC common stock trades
have been reported on such exchange for that day, the average of such prices on
the next preceding day and the next following day for which there were reported
trades.



--------------------------------------------------------------------------------

A.16 “GAAP” or “generally accepted accounting principles” means accounting
principles generally accepted in the United States of America.

A.17 “Grantee” means the person to whom the Restricted Stock Award is granted,
and is identified as Grantee on page 1 of the Agreement.

A.18 “Internal Revenue Code” means the Internal Revenue Code of 1986 as amended,
and the rules and regulations promulgated thereunder.

A.19 “PNC” means The PNC Financial Services Group, Inc.

A.20 “Restricted Period” means, subject to early termination if so determined by
the Committee or its delegate or pursuant to Section 7.6 of the Agreement, if
applicable, the period from the Award Date through (and including) the earlier
of: (a) the date of Grantee’s death; (b) the day immediately preceding the day a
Change of Control is deemed to have occurred; and (c) the day immediately
preceding the third (3rd) anniversary of the Award Date or, if later, the last
day of any extension of the Restricted Period pursuant to Section 7.4(a) or
Section 7.5(a) of the Agreement, if applicable.

A.21 “Retire” or “Retirement” means termination of Grantee’s employment with the
Corporation at any time and for any reason (other than termination by reason of
Grantee’s death or by the Corporation for Cause and, if the Committee or the CEO
or his or her designee so determines prior to such divestiture, other than by
reason of termination in connection with a divestiture of assets or a
divestiture of one or more subsidiaries of the Corporation) on or after the
first date on which Grantee has both attained at least age fifty-five (55) and
completed five (5) years of service, where a year of service is determined in
the same manner as the determination of a year of vesting service calculated
under the provisions of The PNC Financial Services Group, Inc. Pension Plan.

A.22 “Retiree” means a Grantee who has Retired.

A.23 “SEC” means the United States Securities and Exchange Commission.

A.24 “Service relationship” or “having a service relationship with the
Corporation” means being engaged by the Corporation in any capacity for which
Grantee receives compensation from the Corporation, including but not limited to
acting for compensation as an employee, consultant, independent contractor,
officer, director or advisory director.

A.25 “Termination Date” means Grantee’s last date of employment with the
Corporation. If Grantee is employed by a Consolidated Subsidiary that ceases to
be a subsidiary of PNC or ceases to be a consolidated subsidiary of PNC under
generally accepted accounting principles and Grantee does not continue to be
employed by PNC or a Consolidated Subsidiary, then for purposes of the
Agreement, Grantee’s employment with the Corporation terminates effective at the
time this occurs.

A.26 “Three-Year Continued Employment Performance Goal” means, subject to early
achievement if so determined by the Committee or its delegate or to deemed
achievement pursuant to Section 7.3, Section 7.4, Section 7.5, Section 7.6, or
Section 8 of the Agreement, if applicable, that Grantee has been continuously
employed by the Corporation for the period from the Award Date through (and
including) the day immediately preceding the first of the following to occur:
(a) the third (3rd) anniversary of the Award Date; (b) the date of Grantee’s
death; and (c) the day a Change of Control is deemed to have occurred.

A.27 “Unvested Shares” means any Restricted Shares that are outstanding but have
not yet become Awarded Shares in accordance with the terms of the Agreement.



--------------------------------------------------------------------------------

Restricted Stock Award

Continued Employment Performance Goal

Restricted Period: Three Years (100%)

THE PNC FINANCIAL SERVICES GROUP, INC.

2006 INCENTIVE AWARD PLAN

* * *

RESTRICTED STOCK AWARD AGREEMENT

* * *

GRANTEE:    < name > AWARD DATE:                        , 20     ISSUANCE DATE:
                       , 20     RESTRICTED SHARES:    < number of whole shares>

 

 

1. Definitions. Certain terms used in this Restricted Stock Award Agreement (the
“Agreement”) are defined in Annex A (which is incorporated herein as part of the
Agreement) or elsewhere in the Agreement, and such definitions will apply except
where the context otherwise indicates.

In the Agreement, “PNC” means The PNC Financial Services Group, Inc. and
“Corporation” means PNC and its Consolidated Subsidiaries.

2. Restricted Shares Award. Pursuant to The PNC Financial Services Group, Inc.
2006 Incentive Award Plan (the “Plan”), and subject to the terms and conditions
of the Agreement, PNC grants to the Grantee named above (“Grantee”) a Restricted
Shares Award of the number of restricted shares of PNC common stock set forth
above (the “Award” and the “Restricted Shares”), all subject to acceptance of
the Award by Grantee in accordance with Section 16 and subject to the terms and
conditions of the Agreement and the Plan.

3. Terms of Award. The Award is subject to the following terms and conditions.

Restricted Shares are subject to a Restricted Period as provided in Section A.21
of Annex A. During the Restricted Period and until all of the conditions of the
Agreement have been satisfied and the shares become Awarded Shares, Restricted
Shares are subject to forfeiture and to transfer restrictions pursuant to the
terms and conditions of the Agreement.

Once issued in accordance with Section 16, Restricted Shares will be deposited
with PNC or its designee in a restricted account or credited to a restricted
book-entry account. Restricted Shares will be held in a restricted account until
either all of the conditions of the Agreement have been satisfied or the shares
are forfeited pursuant to the terms of the Agreement. Restricted Shares that are
forfeited by Grantee pursuant to and in accordance with the terms of Section 7
will be cancelled without payment of any consideration by PNC.

Any certificate or certificates representing the Restricted Shares will contain
the following legend:

“This certificate and the shares of stock represented hereby are subject to the
terms and conditions (including forfeiture and restrictions against transfer)
contained in The PNC Financial Services Group, Inc. 2006 Incentive Award Plan
and an Agreement entered into between the registered owner and The PNC Financial
Services Group, Inc. Release from such terms and conditions will



--------------------------------------------------------------------------------

be made only in accordance with the provisions of such Plan and such Agreement,
a copy of each of which is on file in the office of the Corporate Secretary of
The PNC Financial Services Group, Inc.”

Where a book-entry system is used with respect to the issuance of Restricted
Shares, appropriate notation of such forfeiture possibility and transfer
restrictions will be made on the system with respect to the account or accounts
to which the Restricted Shares are credited.

Restricted Shares deposited with PNC or its designee that become Awarded Shares
as provided in Section A.3 of Annex A upon satisfaction of all of the conditions
of the Agreement will be released from the restricted account and reissued to,
or at the proper direction of, Grantee or Grantee’s legal representative
pursuant to Section 9.

4. Rights as Shareholder. Except as provided in Sections 6 through 9 and subject
to Section 7.6(b), if applicable, and to Section 16, Grantee will have all the
rights and privileges of a shareholder with respect to the Restricted Shares
from and after the Issuance Date including, but not limited to, the right to
vote the Restricted Shares and the right to receive dividends thereon if and
when declared by the Board; provided, however, that all such rights and
privileges will cease immediately upon any forfeiture of such shares.

5. Capital Adjustments. Restricted Shares issued pursuant to the Award shall, as
issued and outstanding shares of PNC common stock, be subject to such adjustment
as may be necessary to reflect corporate transactions, including, without
limitation, stock dividends, stock splits, spin-offs, split-offs,
recapitalizations, mergers, consolidations or reorganizations of or by PNC;
provided, however, that any shares received as distributions on or in exchange
for Restricted Shares that have not yet been released from the terms of the
Agreement shall be subject to the terms and conditions of the Agreement as if
they were Restricted Shares.

6. Prohibitions Against Sale, Assignment, etc.; Payment to Legal Representative.

(a) Restricted Shares may not be sold, assigned, transferred, exchanged,
pledged, hypothecated or otherwise encumbered, other than as may be required
pursuant to Section 10.2, unless and until the Restricted Period terminates and
the Awarded Shares are released and reissued by PNC pursuant to Section 9.

(b) If Grantee is deceased at the time Restricted Shares become Awarded Shares,
PNC will deliver such shares to the executor or administrator of Grantee’s
estate or to Grantee’s other legal representative as determined in good faith by
the Committee.

(c) Any delivery of shares or other payment made in good faith by PNC to
Grantee’s executor, administrator or other legal representative shall extinguish
all right to payment hereunder.

7. Forfeiture Provisions.

7.1 Forfeiture on Termination of Employment. Except as otherwise provided in and
subject to the conditions of Section 7.3, Section 7.4(a), Section 7.5(a),
Section 7.6(a), Section 7.7, Section 7.8, or Section 8, if applicable, in the
event that Grantee’s employment with the Corporation terminates prior to the
third (3 rd) anniversary of the Award Date, all Restricted Shares that are
Unvested Shares on Grantee’s Termination Date will be forfeited by Grantee to
PNC without payment of any consideration by PNC.

Upon any forfeiture of Unvested Shares pursuant to the provisions of this
Section 7.1 or the provisions of Section 7.2, Section 7.4(b), Section 7.5(b) or
Section 7.6(c), neither Grantee nor any successors, heirs, assigns or legal
representatives of Grantee will thereafter have any further rights or interest
in such Unvested Shares or any certificate or certificates representing such
Unvested Shares.



--------------------------------------------------------------------------------

7.2 Detrimental Conduct; Judicial Criminal Proceedings.

(a) Detrimental Conduct. Unvested Shares that would otherwise remain outstanding
after Grantee’s Termination Date, if any, will be forfeited by Grantee to PNC
without payment of any consideration by PNC in the event that, at any time prior
to the date such shares become Awarded Shares, PNC determines that Grantee has
engaged in Detrimental Conduct; provided, however, that: (i) this Section 7.2(a)
will not apply to Restricted Shares that remain outstanding after Grantee’s
Termination Date pursuant to Section 7.3 or Section 7.7, if any; (ii) no
determination that Grantee has engaged in Detrimental Conduct may be made on or
after the date of Grantee’s death; (iii) Detrimental Conduct will not apply to
conduct by or activities of successors to the Restricted Shares by will or the
laws of descent and distribution in the event of Grantee’s death; and
(iv) Detrimental Conduct will cease to apply to any Restricted Shares upon a
Change of Control.

(b) Judicial Criminal Proceedings. If any criminal charges are brought against
Grantee, in an indictment or in other analogous formal charges commencing
judicial criminal proceedings, alleging the commission of a felony that relates
to or arises out of Grantee’s employment or other service relationship with the
Corporation, then to the extent that the Restricted Shares are still outstanding
and have not yet become Awarded Shares, the Committee may determine to suspend
the vesting of the Restricted Shares or to require the escrow of the proceeds of
the shares.

Any such suspension or escrow is subject to the following restrictions:

(1) It may last only until the earliest to occur of the following:

(A) resolution of the criminal proceedings in a manner that results in a
conviction (including a plea of guilty or of nolo contendere) of Grantee for, or
any entry by Grantee into a pre-trial disposition with respect to, the
commission of a felony that relates to or arises out of Grantee’s employment or
other service relationship with the Corporation;

(B) resolution of the criminal proceedings in one of the following ways: (i) the
charges as they relate to such alleged felony have been dismissed (with or
without prejudice); (ii) Grantee has been acquitted of such alleged felony; or
(iii) a criminal proceeding relating to such alleged felony has been completed
without resolution (for example, as a result of a mistrial) and the relevant
time period for recommencing criminal proceedings relating to such alleged
felony has expired without any such recommencement;

(C) Grantee’s death;

(D) the occurrence of a Change of Control; or

(E) termination of the suspension or escrow in the discretion of the Committee;
and

(2) It may be imposed only if the Committee makes reasonable provision for the
retention or realization of the value of the Restricted Shares to Grantee as if
no suspension or escrow had been imposed upon any termination of the suspension
or escrow under clauses (1)(B) or (E) above.

If the suspension is terminated by the occurrence of an event set forth in
clause (1)(A) above, the Restricted Shares will, upon such occurrence, be
automatically forfeited by Grantee to PNC and cancelled without payment of any
consideration by PNC.

7.3 Death. In the event of Grantee’s death while an employee of the Corporation
and prior to the third (3rd) anniversary of the Award Date, the Three-Year
Continued Employment Performance Goal will be deemed to have been achieved, and
the Restricted Period with respect to all then outstanding Unvested Shares, if
any, will terminate on the date of Grantee’s death.



--------------------------------------------------------------------------------

The Restricted Shares which thereby become Awarded Shares will be released and
reissued by PNC to, or at the proper direction of, Grantee’s legal
representative pursuant to Section 9 as soon as administratively practicable
following such date.

7.4 Qualifying Disability Termination.

(a) In the event Grantee’s employment with the Corporation is terminated prior
to the third (3rd) anniversary of the Award Date by the Corporation by reason of
Grantee’s Disability, Unvested Shares will not be automatically forfeited on
Grantee’s Termination Date. Instead, Unvested Shares will, subject to the
forfeiture provisions of Section 7.2 and Section 7.4(b), remain outstanding
pending and subject to affirmative approval of the vesting of the Restricted
Shares pursuant to this Section 7.4(a) by the Designated Person specified in
Section A.12 of Annex A.

If such Unvested Shares are still outstanding but the Designated Person has not
made a specific determination to either approve or disapprove the vesting of the
Unvested Shares by the day immediately preceding the third (3rd) anniversary of
the Award Date, then the Restricted Period will be automatically extended
through the first to occur of: (1) the day the Designated Person makes a
specific determination regarding such vesting; and (2) either (i) the ninetieth
(90th) day following the third (3rd) anniversary of the Award Date, if the
Designated Person is the Chief Human Resources Officer of PNC, or (ii) the 180th
day following such anniversary date if the Designated Person is the Committee or
its delegate, whichever is applicable; provided, however, if the Committee has
acted to suspend the vesting of the Restricted Shares pursuant to
Section 7.2(b), the Restricted Period will be extended until the terms of such
suspension have been satisfied.

If the vesting of the then outstanding Unvested Shares is affirmatively approved
by the Designated Person on or prior to the last day of the Restricted Period,
including any extension of the Restricted Period, if applicable, then the
Three-Year Continued Employment Performance Goal will be deemed to have been
achieved, and the Restricted Period with respect to all then outstanding
Unvested Shares, if any, will terminate as of the end of the day on the date of
such approval. The Restricted Shares outstanding at the termination of the
Restricted Period will become Awarded Shares and will be released and reissued
by PNC pursuant to Section 9.

(b) If the Designated Person disapproves the vesting of the Unvested Shares that
had remained outstanding after Grantee’s Termination Date pending and subject to
affirmative approval of vesting, then all such Unvested Shares that are still
outstanding will be forfeited by Grantee to PNC on such disapproval date without
payment of any consideration by PNC.

If by the end of the Restricted Period, including any extension of the
Restricted Period pursuant to the second paragraph of Section 7.4(a), if
applicable, the Designated Person has neither affirmatively approved nor
specifically disapproved the vesting of the Unvested Shares that had remained
outstanding after Grantee’s Termination Date pending and subject to affirmative
approval of vesting, then all such Unvested Shares that are still outstanding
will be forfeited by Grantee to PNC at the close of business on the last day of
the Restricted Period without payment of any consideration by PNC.

7.5 Qualifying Retirement.

(a) In the event that Grantee Retires prior to the third (3rd) anniversary of
the Award Date, Unvested Shares will not be automatically forfeited on Grantee’s
Termination Date. Instead, Unvested Shares will, subject to the forfeiture
provisions of Section 7.2 and Section 7.5(b), remain outstanding pending and
subject to affirmative approval of the vesting of the Restricted Shares pursuant
to this Section 7.5(a) by the Designated Person specified in Section A.12 of
Annex A.

If such Unvested Shares are still outstanding but the Designated Person has not
made a specific determination to either approve or disapprove the vesting of the
Unvested Shares by the day immediately preceding the third (3rd) anniversary of
the Award Date, then the Restricted Period will be automatically extended
through the first to occur of: (1) the day the Designated Person makes a
specific determination



--------------------------------------------------------------------------------

regarding such vesting; and (2) either (i) the ninetieth (90th) day following
the third (3rd) anniversary of the Award Date, if the Designated Person is the
Chief Human Resources Officer of PNC, or (ii) the 180th day following such
anniversary date if the Designated Person is the Committee or its delegate,
whichever is applicable; provided, however, if the Committee has acted to
suspend the vesting of the Restricted Shares pursuant to Section 7.2(b), the
Restricted Period will be extended until the terms of such suspension have been
satisfied.

If the vesting of the then outstanding Unvested Shares is affirmatively approved
by the Designated Person on or prior to the last day of the Restricted Period,
including any extension of the Restricted Period, if applicable, then the
Three-Year Continued Employment Performance Goal will be deemed to have been
achieved, and the Restricted Period with respect to all then outstanding
Unvested Shares, if any, will terminate as of the end of the day on the date of
such approval. The Restricted Shares outstanding at the termination of the
Restricted Period will become Awarded Shares and will be released and reissued
by PNC pursuant to Section 9.

(b) If the Designated Person disapproves the vesting of the Unvested Shares that
had remained outstanding after Grantee’s Termination Date pending and subject to
affirmative approval of vesting, then all such Unvested Shares that are still
outstanding will be forfeited by Grantee to PNC on such disapproval date without
payment of any consideration by PNC.

If by the end of the Restricted Period, including any extension of the
Restricted Period pursuant to the second paragraph of Section 7.5(a), if
applicable, the Designated Person has neither affirmatively approved nor
specifically disapproved the vesting of the Unvested Shares that had remained
outstanding after Grantee’s Termination Date pending and subject to affirmative
approval of vesting, then all such Unvested Shares that are still outstanding
will be forfeited by Grantee to PNC at the close of business on the last day of
the Restricted Period without payment of any consideration by PNC.

7.6 Qualifying Displacement Benefits Plan Termination.

(a) In the event that Grantee’s employment with the Corporation is terminated
prior to the third (3rd) anniversary of the Award Date by the Corporation and
Grantee is offered and has entered into the standard Waiver and Release
Agreement with PNC or a Consolidated Subsidiary under an applicable PNC or
Consolidated Subsidiary Displacement Benefits Plan, or any successor plan by
whatever name known (“Displacement Benefits Plan”), or Grantee is offered and
has entered into a similar waiver and release agreement between PNC or a
Consolidated Subsidiary and Grantee pursuant to the terms of an agreement or
arrangement entered into by PNC or a Consolidated Subsidiary and Grantee in lieu
of or in addition to the Displacement Benefits Plan, then Unvested Shares will
not be automatically forfeited on Grantee’s Termination Date. Instead, Unvested
Shares will, subject to the forfeiture provisions of Section 7.2 and
Section 7.6(c), remain outstanding pending and subject to affirmative approval
of the vesting of the Restricted Shares pursuant to this Section 7.6(a) by the
Designated Person specified in Section A.12 of Annex A, provided that Grantee
does not revoke such waiver and release agreement within the time for revocation
of such waiver and release agreement by Grantee.

If such Unvested Shares are still outstanding but the Designated Person has not
made a specific determination to either approve or disapprove the vesting of the
Unvested Shares by the day immediately preceding the third (3rd) anniversary of
the Award Date, then the Restricted Period will be automatically extended
through the first to occur of: (1) the day the Designated Person makes a
specific determination regarding such vesting; and (2) either (i) the ninetieth
(90th) day following the third (3rd) anniversary of the Award Date, if the
Designated Person is the Chief Human Resources Officer of PNC, or (ii) the 180th
day following such anniversary date if the Designated Person is the Committee or
its delegate, whichever is applicable; provided, however, if the Committee has
acted to suspend the vesting of the Restricted Shares pursuant to
Section 7.2(b), the Restricted Period will be extended until the terms of such
suspension have been satisfied.

If the vesting of the then outstanding Unvested Shares is affirmatively approved
by the Designated Person on or prior to the last day of the Restricted Period,
including any extension of the Restricted Period,



--------------------------------------------------------------------------------

if applicable, then the Three-Year Continued Employment Performance Goal will be
deemed to have been achieved, and the Restricted Period with respect to all then
outstanding Unvested Shares, if any, will terminate as of the end of the day on
the date of such approval. The Restricted Shares outstanding at the termination
of the Restricted Period will become Awarded Shares and will be released and
reissued by PNC pursuant to Section 9.

(b) In the event that the record date for any dividend payable with respect to
the Unvested Shares occurs on or after Grantee’s Termination Date but prior to
the lapse of the time for revocation by Grantee of the waiver and release
agreement specified in the first paragraph of Section 7.6(a), then such dividend
will be held, without interest, pending and subject to satisfaction of the
condition of Section 7.6(a) that Grantee enter into the offered waiver and
release agreement and not revoke such waiver and release agreement within the
time for revocation of such agreement by Grantee. In the event that this
condition is not met, any dividend being held pending and subject to
satisfaction of such condition will be forfeited by Grantee to PNC without
payment of any consideration by PNC.

(c) If (i) Grantee does not enter into, or enters into but revokes, the waiver
and release agreement specified in the first paragraph of Section 7.6(a) or
(ii) the Designated Person disapproves the vesting of the Unvested Shares that
had remained outstanding after Grantee’s Termination Date pending and subject to
the non-revocation of, and the lapse of the time within which Grantee may
revoke, such waiver and release agreement and pending and subject to affirmative
approval of the vesting of such shares, then all such Unvested Shares that are
still outstanding will be forfeited by Grantee to PNC on the date such failure
to satisfy the conditions of Section 7.6(a) occurs without payment of any
consideration by PNC.

If, by the end of the Restricted Period, including any extension of the
Restricted Period pursuant to the second paragraph of Section 7.6(a), if
applicable, such Unvested Shares are still outstanding but the Designated Person
has neither affirmatively approved nor specifically disapproved the vesting of
such shares, then all such Unvested Shares will be forfeited by Grantee to PNC
at the close of business on the last day of the Restricted Period without
payment of any consideration by PNC.

7.7 Termination in Anticipation of a Change of Control. Notwithstanding anything
in the Agreement to the contrary, if Grantee’s employment with the Corporation
is terminated by the Corporation prior to the third (3rd) anniversary of the
Award Date and such termination is an Anticipatory Termination as defined in
Section A.2 of Annex A, then: (i) the Three-Year Continued Employment
Performance Goal will be deemed to have been achieved and the Restricted Period
with respect to any then outstanding Unvested Shares will terminate as of the
end of the day on the day immediately preceding Grantee’s Termination Date; and
(ii) all Restricted Shares that thereby become Awarded Shares will be released
and reissued by PNC pursuant to Section 9 as soon as administratively
practicable following such date.

7.8 Other Committee Authority. Prior to the third (3rd) anniversary of the Award
Date, the Committee or its delegate may in their sole discretion, but need not,
determine that, with respect to some or all of Grantee’s outstanding Unvested
Shares, the Three-Year Continued Employment Performance Goal will be deemed to
have been achieved and the Restricted Period with respect to such shares will
terminate, all subject to such restrictions, terms or conditions as the
Committee or its delegate may in their sole discretion determine.

8. Change of Control. Notwithstanding anything in the Agreement to the contrary,
upon the occurrence of a Change of Control: (i) if Grantee is an employee of the
Corporation as of the day immediately preceding the Change of Control, the
Three-Year Continued Employment Performance Goal will be deemed to have been
achieved and the Restricted Period will terminate with respect to all then
outstanding Unvested Shares, if any, as of the day immediately preceding the
Change of Control; (ii) if Grantee’s employment with the Corporation terminated
prior to the occurrence of the Change of Control but the Unvested Shares
remained outstanding after such termination of employment pursuant to
Section 7.4, Section 7.5 or Section 7.6 and are still outstanding pending and
subject to affirmative approval of the vesting of such shares by the Designated
Person specified in Section A.12 of Annex A, then with respect to all Unvested
Shares outstanding as of the day immediately preceding the Change of Control,
such affirmative vesting approval will be deemed to have been given, the
Three-Year Continued Employment



--------------------------------------------------------------------------------

Performance Goal will be deemed to have been achieved, and the Restricted Period
will terminate, all as of the day immediately preceding the Change of Control,
provided, however, in the case of Unvested Shares that remained outstanding
post-employment solely pursuant to Section 7.6(a), that Grantee entered into and
does not revoke the waiver and release agreement specified in Section 7.6(a);
and (iii) all Restricted Shares that thereby become Awarded Shares will be
released and reissued by PNC pursuant to Section 9 as soon as administratively
practicable following such date.

9. Termination of Restrictions; Payment to Legal Representative. Except as
otherwise directed by the Committee pursuant to the suspension or escrow
provisions of Section 7.2(b), if and to the extent applicable, PNC will release
and issue or reissue the outstanding whole Restricted Shares that have not been
forfeited and have become Awarded Shares following termination of the Restricted
Period, without the legend referred to in Section 3.

Upon release of shares that have satisfied all of the conditions of the
Agreement and have become Awarded Shares in accordance with this Section 9, PNC
or its designee will deliver such whole shares to, or at the proper direction
of, Grantee or Grantee’s legal representative.

Any delivery of shares or other payment made in good faith by PNC to Grantee’s
executor, administrator or other legal representative shall extinguish all right
to payment hereunder.

10. Payment of Taxes.

10.1 Internal Revenue Code Section 83(b) Election. In the event that Grantee
makes an Internal Revenue Code Section 83(b) election with respect to the
Restricted Shares, Grantee shall satisfy all then applicable federal, state or
local withholding tax obligations arising from that election (a) by payment of
cash or (b) if and to the extent then permitted by PNC and subject to such terms
and conditions as PNC may from time to time establish, by physical delivery to
PNC of certificates for whole shares of PNC common stock that are not subject to
any contractual restriction, pledge or other encumbrance and that have been
owned by Grantee for at least six (6) months and, in the case of restricted
stock, for which it has been at least six (6) months since the restrictions
lapsed, or by a combination of cash and such stock. Any such tax election shall
be made pursuant to a form to be provided to Grantee by PNC on request. For
purposes of this Section 10.1, shares of PNC common stock that are used to
satisfy applicable withholding tax obligations will be valued at their Fair
Market Value on the date the tax withholding obligation arises. Grantee will
provide to PNC a copy of any Internal Revenue Code Section 83(b) election filed
by Grantee with respect to the Restricted Shares not later than ten (10) days
after the filing of such election.

10.2 Other Tax Liabilities. Where Grantee has not previously satisfied all
applicable withholding tax obligations, PNC will, at the time the tax
withholding obligation arises, retain sufficient whole shares of PNC common
stock from Restricted Shares that have become Awarded Shares to satisfy the
minimum amount of taxes then required to be withheld by the Corporation in
connection with the Restricted Shares. For purposes of this Section 10.2, shares
of PNC common stock retained to satisfy applicable withholding tax requirements
will be valued at their Fair Market Value on the date the tax withholding
obligation arises.

PNC will not retain more than the number of shares sufficient to satisfy the
minimum amount of taxes then required to be withheld in connection with the
Restricted Shares. If Grantee desires to have an additional amount withheld
above the required minimum, up to Grantee’s W-4 obligation if higher, and if PNC
so permits, Grantee may elect to satisfy this additional withholding either:
(a) by payment of cash; or (b) if and to the extent then permitted by PNC and
subject to such terms and conditions as PNC may from time to time establish,
using whole shares of PNC common stock (either by physical delivery to PNC of
certificates for the shares or through PNC’s share attestation procedure) that
are not subject to any contractual restriction, pledge or other encumbrance and
that have been owned by Grantee for at least six (6) months and, in the case of
restricted stock, for which it has been at least six (6) months since the
restrictions lapsed. Any such tax election shall be made pursuant to a form
provided by PNC. Shares of PNC common stock that are used for this purpose will
be valued at their Fair Market Value on the date the tax withholding obligation
arises. If Grantee’s W-4 obligation does not exceed the required minimum
withholding in connection with the Restricted Shares, no additional withholding
may be made.



--------------------------------------------------------------------------------

11. Employment. Neither the Award and the issuance of the Restricted Shares nor
any term or provision of the Agreement shall constitute or be evidence of any
understanding, expressed or implied, on the part of PNC or any subsidiary to
employ Grantee for any period or in any way alter Grantee’s status as an
employee at will.

12. Subject to the Plan and the Committee. In all respects the Award and the
Agreement are subject to the terms and conditions of the Plan, which has been
made available to Grantee and is incorporated herein by reference; provided,
however, the terms of the Plan shall not be considered an enlargement of any
benefits under the Agreement. Further, the Award and the Agreement are subject
to any interpretation of, and any rules and regulations issued by, the Committee
or its delegate or under the authority of the Committee, whether made or issued
before or after the Award Date.

13. Headings; Entire Agreement. Headings used in the Agreement are provided for
reference and convenience only, shall not be considered part of the Agreement,
and shall not be employed in the construction of the Agreement. The Agreement
constitutes the entire agreement between Grantee and PNC and supersedes all
other discussions, negotiations, correspondence, representations, understandings
and agreements between the parties with respect to the subject matter hereof.

14. Grantee Covenants.

14.1 General. Grantee and PNC acknowledge and agree that Grantee has received
adequate consideration with respect to enforcement of the provisions of
Sections 14 and 15 by virtue of receiving this Award (regardless of whether the
Restricted Shares ultimately become Awarded Shares); that such provisions are
reasonable and properly required for the adequate protection of the business of
PNC and its subsidiaries; and that enforcement of such provisions will not
prevent Grantee from earning a living.

14.2 Non-Solicitation; No-Hire. Grantee agrees to comply with the provisions of
subsections (a) and (b) of this Section 14.2 while employed by the Corporation
and for a period of one year after Grantee’s Termination Date regardless of the
reason for such termination of employment.

(a) Non-Solicitation. Grantee shall not, directly or indirectly, either for
Grantee’s own benefit or purpose or for the benefit or purpose of any Person
other than PNC or any of its subsidiaries, solicit, call on, do business with,
or actively interfere with PNC’s or any subsidiary’s relationship with, or
attempt to divert or entice away, any Person that Grantee should reasonably know
(i) is a customer of PNC or any subsidiary for which PNC or any subsidiary
provides any services as of the Termination Date, or (ii) was a customer of PNC
or any subsidiary for which PNC or any subsidiary provided any services at any
time during the twelve (12) months preceding the Termination Date, or (iii) was,
as of the Termination Date, considering retention of PNC or any subsidiary to
provide any services.

(b) No-Hire. Grantee shall not, directly or indirectly, either for Grantee’s own
benefit or purpose or for the benefit or purpose of any Person other than PNC or
any of its subsidiaries, employ or offer to employ, call on, or actively
interfere with PNC’s or any subsidiary’s relationship with, or attempt to divert
or entice away, any employee of PNC or any of its subsidiaries, nor shall
Grantee assist any other Person in such activities.

Notwithstanding the above, if Grantee’s employment with the Corporation is
terminated by the Corporation and such termination is an Anticipatory
Termination, then commencing immediately after such Termination Date, the
provisions of subsections (a) and (b) of this Section 14.2 will no longer apply
and will be replaced with the following subsection (c):

(c) No-Hire. Grantee agrees that Grantee shall not, for a period of one year
after the Termination Date, employ or offer to employ, solicit, actively
interfere with PNC’s or any PNC affiliate’s relationship with, or attempt to
divert or entice away, any officer of PNC or any PNC affiliate.



--------------------------------------------------------------------------------

14.3 Confidentiality. During Grantee’s employment with the Corporation, and
thereafter regardless of the reason for termination of such employment, Grantee
will not disclose or use in any way any confidential business or technical
information or trade secret acquired in the course of such employment, all of
which is the exclusive and valuable property of the Corporation whether or not
conceived of or prepared by Grantee, other than (a) information generally known
in the Corporation’s industry or acquired from public sources, (b) as required
in the course of employment by the Corporation, (c) as required by any court,
supervisory authority, administrative agency or applicable law, or (d) with the
prior written consent of PNC.

14.4 Ownership of Inventions. Grantee shall promptly and fully disclose to PNC
any and all inventions, discoveries, improvements, ideas or other works of
inventorship or authorship, whether or not patentable, that have been or will be
conceived and/or reduced to practice by Grantee during the term of Grantee’s
employment with the Corporation, whether alone or with others, and that are
(a) related directly or indirectly to the business or activities of PNC or any
of its subsidiaries or (b) developed with the use of any time, material,
facilities or other resources of PNC or any subsidiary (“Developments”). Grantee
agrees to assign and hereby does assign to PNC or its designee all of Grantee’s
right, title and interest, including copyrights and patent rights, in and to all
Developments. Grantee shall perform all actions and execute all instruments that
PNC or any subsidiary shall deem necessary to protect or record PNC’s or its
designee’s interests in the Developments. The obligations of this Section 14.4
shall be performed by Grantee without further compensation and will continue
beyond the Termination Date.

15. Enforcement Provisions. Grantee understands and agrees to the following
provisions regarding enforcement of the Agreement.

15.1 Governing Law and Jurisdiction. The Agreement is governed by and construed
under the laws of the Commonwealth of Pennsylvania, without reference to its
conflict of laws provisions. Any dispute or claim arising out of or relating to
the Agreement or claim of breach hereof shall be brought exclusively in the
federal court for the Western District of Pennsylvania or in the Court of Common
Pleas of Allegheny County, Pennsylvania. By execution of the Agreement, Grantee
and PNC hereby consent to the exclusive jurisdiction of such courts, and waive
any right to challenge jurisdiction or venue in such courts with regard to any
suit, action, or proceeding under or in connection with the Agreement.

15.2 Equitable Remedies. A breach of the provisions of any of Sections 14.2,
14.3 or 14.4 will cause the Corporation irreparable harm, and the Corporation
will therefore be entitled to issuance of immediate, as well as permanent,
injunctive relief restraining Grantee, and each and every person and entity
acting in concert or participating with Grantee, from initiation and/or
continuation of such breach.

15.3 Tolling Period. If it becomes necessary or desirable for the Corporation to
seek compliance with the provisions of Section 14.2 by legal proceedings, the
period during which Grantee shall comply with said provisions will extend for a
period of twelve (12) months from the date the Corporation institutes legal
proceedings for injunctive or other relief.

15.4 No Waiver. Failure of PNC to demand strict compliance with any of the
terms, covenants or conditions of the Agreement will not be deemed a waiver of
such term, covenant or condition, nor will any waiver or relinquishment of any
such term, covenant or condition on any occasion or on multiple occasions be
deemed a waiver or relinquishment of such term, covenant or condition.

15.5 Severability. The restrictions and obligations imposed by Sections 14.2,
14.3 and 14.4 are separate and severable, and it is the intent of Grantee and
PNC that if any restriction or obligation imposed by any of these provisions is
deemed by a court of competent jurisdiction to be void for any reason
whatsoever, the remaining provisions, restrictions and obligations will remain
valid and binding upon Grantee.

15.6 Reform. In the event any of Sections 14.2, 14.3 and 14.4 are determined by
a court of competent jurisdiction to be unenforceable because unreasonable
either as to length of time or area to which said restriction applies, it is the
intent of Grantee and PNC that said court reduce and reform the provisions
thereof so as to apply the greatest limitations considered enforceable by the
court.



--------------------------------------------------------------------------------

15.7 Waiver of Jury Trial. Each of Grantee and PNC hereby waives any right to
trial by jury with regard to any suit, action or proceeding under or in
connection with any of Sections 14.2, 14.3 and 14.4.

15.8 Applicable Law. Notwithstanding anything in the Agreement, PNC will not be
required to comply with any term, covenant or condition of the Agreement if and
to the extent prohibited by law, including but not limited to federal banking
and securities regulations, or as otherwise directed by one or more regulatory
agencies having jurisdiction over PNC or any of its subsidiaries. Further, to
the extent, if any, applicable to Grantee, Grantee agrees to reimburse PNC for
any amounts Grantee may be required to reimburse PNC or its subsidiaries
pursuant to Section 304 of the Sarbanes-Oxley Act of 2002, and agrees that PNC
need not comply with any term, covenant or condition of the Agreement to the
extent that doing so would require that Grantee reimburse PNC or its
subsidiaries for such amounts pursuant to Section 304 of the Sarbanes-Oxley Act
of 2002.

15.9. Compliance with Internal Revenue Code Section 409A. It is the intention of
the parties that the Award and the Agreement comply with the provisions of
Section 409A of the Internal Revenue Code to the extent, if any, that such
provisions are applicable to the Agreement, and the Agreement will be
administered by PNC in a manner consistent with this intent.

If any payments or benefits hereunder may be deemed to constitute nonconforming
deferred compensation subject to taxation under the provisions of Section 409A,
Grantee agrees that PNC may, without the consent of Grantee, modify the
Agreement and the Award to the extent and in the manner PNC deems necessary or
advisable or take such other action or actions, including an amendment or action
with retroactive effect, that PNC deems appropriate in order either to preclude
any such payments or benefits from being deemed “deferred compensation” within
the meaning of Section 409A or to provide such payments or benefits in a manner
that complies with the provisions of Section 409A such that they will not be
taxable thereunder.

16. Acceptance of Award; PNC Right to Cancel. If Grantee does not accept the
Award by executing and delivering a copy of the Agreement to PNC, without
altering or changing the terms thereof in any way, within thirty (30) days of
receipt by Grantee of a copy of the Agreement, PNC may, in its sole discretion,
withdraw its offer and cancel the Award at any time prior to Grantee’s delivery
to PNC of a copy of the Agreement executed by Grantee. Otherwise, upon execution
and delivery of the Agreement by both PNC and Grantee, the Agreement is
effective as of the Award Date and the Restricted Shares will be issued
effective as of the Issuance Date.

Grantee will not have any of the rights of a shareholder with respect to the
Restricted Shares as set forth in Section 4, and will not have the right to vote
or to receive dividends in connection with such shares, until the Issuance Date.

IN WITNESS WHEREOF, PNC has caused the Agreement to be signed on its behalf as
of the Award Date.

 

THE PNC FINANCIAL SERVICES GROUP, INC. By:  

 

  Chairman and Chief Executive Officer ATTEST: By:  

 

  Corporate Secretary ACCEPTED AND AGREED TO by GRANTEE

 

Grantee



--------------------------------------------------------------------------------

ANNEX A

CERTAIN DEFINITIONS

* * *

A.1 “Agreement” and “Award.” “Agreement” means the Restricted Stock Award
Agreement between PNC and Grantee evidencing the Award made to Grantee pursuant
to the Plan. “Award” means the Award made to Grantee pursuant to the Plan and
evidenced by the Agreement.

A.2 “Anticipatory Termination.” If Grantee’s employment with the Corporation is
terminated by the Corporation other than for Cause, death or Disability prior to
the date on which a Change of Control occurs, and if it is reasonably
demonstrated by Grantee that such termination of employment (i) was at the
request of a third party that has taken steps reasonably calculated to effect a
Change of Control or (ii) otherwise arose in connection with or anticipation of
a Change of Control, such a termination of employment is an “Anticipatory
Termination.”

For purposes of this definition, Cause shall mean:

(a) the willful and continued failure of Grantee to substantially perform
Grantee’s duties with the Corporation (other than any such failure resulting
from incapacity due to physical or mental illness), after a written demand for
substantial performance is delivered to Grantee by the Board or the CEO which
specifically identifies the manner in which the Board or the CEO believes that
Grantee has not substantially performed Grantee’s duties; or

(b) the willful engaging by Grantee in illegal conduct or gross misconduct that
is materially and demonstrably injurious to PNC or any of its subsidiaries.

For purposes of the preceding clauses (a) and (b), no act or failure to act, on
the part of Grantee, shall be considered willful unless it is done, or omitted
to be done, by Grantee in bad faith and without reasonable belief that Grantee’s
action or omission was in the best interests of the Corporation. Any act, or
failure to act, based upon the instructions or prior approval of the Board, the
CEO or Grantee’s superior or based upon the advice of counsel for the
Corporation, shall be conclusively presumed to be done, or omitted to be done,
by Grantee in good faith and in the best interests of the Corporation.

The cessation of employment of Grantee will be deemed to be a termination of
Grantee’s employment with the Corporation for Cause for purposes of the
Agreement only if and when there shall have been delivered to Grantee, as part
of the notice of Grantee’s termination, a copy of a resolution duly adopted by
the affirmative vote of not less than a majority of the entire membership of the
Board, at a Board meeting called and held for the purpose of considering such
termination, finding on the basis of clear and convincing evidence that, in the
good faith opinion of the Board, Grantee is guilty of conduct described in
clause (a) or clause (b) above and, in either case, specifying the particulars
thereof in detail. Such



--------------------------------------------------------------------------------

resolution shall be adopted only after (i) reasonable notice of such Board
meeting is provided to Grantee, together with written notice that PNC believes
that Grantee is guilty of conduct described in clause (a) or clause (b) above
and, in either case, specifying the particulars thereof in detail, and
(ii) Grantee is given an opportunity, together with counsel, to be heard before
the Board.

A.3 “Awarded Shares.” Provided that the Restricted Shares are then outstanding
and have not been forfeited, Restricted Shares become “Awarded Shares” when all
of the following have occurred: (a) the Three-Year Continued Employment
Performance Goal has been achieved or is deemed to have been achieved pursuant
to the terms of the Agreement; (b) the Restricted Period has terminated; and
(c) if the Committee has acted to suspend the vesting of the Restricted Shares
pursuant to Section 7.2(b) of the Agreement, the terms of such suspension have
been satisfied and the Restricted Shares have not been forfeited.

A.4 “Board” means the Board of Directors of PNC.

A.5 “Cause.” Except as otherwise provided in Section A.2, “Cause” means:

(a) the willful and continued failure of Grantee to substantially perform
Grantee’s duties with the Corporation (other than any such failure resulting
from incapacity due to physical or mental illness), after a written demand for
substantial performance is delivered to Grantee by PNC that specifically
identifies the manner in which it is believed that Grantee has not substantially
performed Grantee’s duties;

(b) a material breach by Grantee of (1) any code of conduct of PNC or one of its
subsidiaries or (2) other written policy of PNC or a subsidiary, in either case
required by law or established to maintain compliance with applicable law;

(c) any act of fraud, misappropriation, material dishonesty, or embezzlement by
Grantee against PNC or one of its subsidiaries or any client or customer of PNC
or a subsidiary;

(d) any conviction (including a plea of guilty or of nolo contendere) of Grantee
for, or entry by Grantee into a pre-trial disposition with respect to, the
commission of a felony; or

(e) entry of any order against Grantee, by any governmental body having
regulatory authority with respect to the business of PNC or any of its
subsidiaries, that relates to or arises out of Grantee’s employment or other
service relationship with the Corporation.

Except as otherwise provided in Section A.2, the cessation of employment of
Grantee will be deemed to have been a termination of Grantee’s employment with
the Corporation for Cause for purposes of the Agreement only if and when the CEO
or his or her designee (or, if Grantee is the CEO, the Board) determines that
Grantee is guilty of conduct described in clause (a), (b) or (c) above or that
an event described in clause (d) or (e) above has occurred with respect to
Grantee and, if so, determines that the termination of Grantee’s employment with
the Corporation will be deemed to have been for Cause.

A.6 “CEO” means the chief executive officer of PNC.

A.7 “Change of Control” means:

(a) Any individual, entity or group (within the meaning of Section 13(d)(3) or
14(d)(2) of the Securities Exchange Act of 1934, as amended (the “Exchange
Act”)) (a “Person”) becomes the beneficial owner (within the meaning of Rule
13d-3 promulgated under the Exchange Act) of 20% or more of either (A) the
then-outstanding shares of common stock of PNC (the “Outstanding PNC Common
Stock”) or (B) the combined voting power of the then-outstanding voting
securities of PNC entitled to vote generally in the election of directors (the
“Outstanding PNC Voting Securities”); provided, however, that, for purposes of
this Section A.7(a), the following acquisitions shall not constitute a Change of
Control: (1) any acquisition directly from PNC, (2) any acquisition by PNC,
(3) any acquisition by any employee benefit plan (or related trust) sponsored or
maintained by PNC or any company controlled by, controlling or under



--------------------------------------------------------------------------------

common control with PNC (an “Affiliated Company”), (4) any acquisition pursuant
to an Excluded Combination (as defined in Section A.7(c)) or (5) an acquisition
of beneficial ownership representing between 20% and 40%, inclusive, of the
Outstanding PNC Voting Securities or Outstanding PNC Common Stock shall not be
considered a Change of Control if the Incumbent Board as of immediately prior to
any such acquisition approves such acquisition either prior to or immediately
after its occurrence;

(b) Individuals who, as of the date hereof, constitute the Board (the “Incumbent
Board”) cease for any reason to constitute at least a majority of the Board
(excluding any Board seat that is vacant or otherwise unoccupied); provided,
however, that any individual becoming a director subsequent to the date hereof
whose election, or nomination for election by PNC’s shareholders, was approved
by a vote of at least two-thirds of the directors then comprising the Incumbent
Board shall be considered as though such individual was a member of the
Incumbent Board, but excluding, for this purpose, any such individual whose
initial assumption of office occurs as a result of an actual or threatened
election contest with respect to the election or removal of directors or other
actual or threatened solicitation of proxies or consents by or on behalf of a
Person other than the Board;

(c) Consummation of a reorganization, merger, statutory share exchange or
consolidation or similar transaction involving PNC or any of its subsidiaries, a
sale or other disposition of all or substantially all of the assets of PNC, or
the acquisition of assets or stock of another entity by PNC or any of its
subsidiaries (each, a “Business Combination”), excluding, however, a Business
Combination following which all or substantially all of the individuals and
entities that were the beneficial owners of the Outstanding PNC Common Stock and
the Outstanding PNC Voting Securities immediately prior to such Business
Combination beneficially own, directly or indirectly, more than 60% of the
then-outstanding shares of common stock (or, for a non-corporate entity,
equivalent securities) and the combined voting power of the then-outstanding
voting securities entitled to vote generally in the election of directors (or,
for a non-corporate entity, equivalent governing body), as the case may be, of
the entity resulting from such Business Combination (including, without
limitation, an entity that, as a result of such transaction, owns PNC or all or
substantially all of PNC’s assets either directly or through one or more
subsidiaries) in substantially the same proportions as their ownership
immediately prior to such Business Combination of the Outstanding PNC Common
Stock and the Outstanding PNC Voting Securities, as the case may be (such a
Business Combination, an “Excluded Combination”); or

(d) Approval by the shareholders of PNC of a complete liquidation or dissolution
of PNC.

A.8 “Committee” means the Personnel and Compensation Committee of the Board or
such person or persons as may be designated or appointed by that committee as
its delegate or designee.

A.9 “Competitive Activity” means any participation in, employment by, ownership
of any equity interest exceeding one percent (1%) in, or promotion or
organization of, any Person other than PNC or any of its subsidiaries
(a) engaged in business activities similar to some or all of the business
activities of PNC or any subsidiary as of Grantee’s Termination Date or
(b) engaged in business activities which Grantee knows PNC or any subsidiary
intends to enter within the first twelve (12) months after Grantee’s Termination
Date or, if later and if applicable, after the date specified in clause (ii) of
Section A.13(a), in either case whether Grantee is acting as agent, consultant,
independent contractor, employee, officer, director, investor, partner,
shareholder, proprietor or in any other individual or representative capacity
therein.

A.10 “Consolidated Subsidiary” means a corporation, bank, partnership, business
trust, limited liability company or other form of business organization that
(1) is a consolidated subsidiary of PNC under generally accepted accounting
principles and (2) satisfies the definition of “service recipient” under
Section 409A of the Internal Revenue Code.

A.11 “Corporation” means PNC and its Consolidated Subsidiaries.

A.12 “Designated Person” will be either: (a) the Committee or its delegate, if
Grantee was a member of the Corporate Executive Group (or equivalent successor
classification) or was subject to the



--------------------------------------------------------------------------------

reporting requirements of Section 16(a) of the Exchange Act with respect to PNC
securities when he or she ceased to be an employee of the Corporation; or
(b) the Chief Human Resources Officer of PNC, if Grantee is not within one of
the groups specified in Section A.12(a).

A.13 “Detrimental Conduct” means:

(a) Grantee has engaged, without the prior written consent of PNC (with consent
to be given at PNC’s sole discretion), in any Competitive Activity in the
continental United States at any time during the period commencing on Grantee’s
Termination Date and extending through (and including) the first
(1st) anniversary of the later of (i) Grantee’s Termination Date and, if
different, (ii) the first date after Grantee’s Termination Date as of which
Grantee ceases to have a service relationship with the Corporation;

(b) any act of fraud, misappropriation, or embezzlement by Grantee against PNC
or one of its subsidiaries or any client or customer of PNC or one of its
subsidiaries; or

(c) any conviction (including a plea of guilty or of nolo contendere) of Grantee
for, or any entry by Grantee into a pre-trial disposition with respect to, the
commission of a felony that relates to or arises out of Grantee’s employment or
other service relationship with the Corporation.

Grantee will be deemed to have engaged in Detrimental Conduct for purposes of
the Agreement only if and when the Committee (if Grantee was an “executive
officer” of PNC as defined in SEC Regulation S-K when he or she ceased to be an
employee of the Corporation) or the CEO or his or her designee (if Grantee was
not such an executive officer), whichever is applicable, determines that Grantee
has engaged in conduct described in clause (a) or clause (b) above or that an
event described in clause (c) above has occurred with respect to Grantee, and,
if so, determines that Grantee will be deemed to have engaged in Detrimental
Conduct.

A.14 “Disabled” or “Disability” means, except as may otherwise be required by
Section 409A of the Internal Revenue Code, that Grantee either (i) is unable to
engage in any substantial gainful activity by reason of any medically
determinable physical or mental impairment that can be expected to result in
death or can be expected to last for a continuous period of not less than 12
months, or (ii) is, by reason of any medically determinable physical or mental
impairment that can be expected to result in death or can be expected to last
for a continuous period of not less than 12 months, receiving (and has received
for at least three months) income replacement benefits under any
Corporation-sponsored disability benefit plan. If Grantee has been determined to
be eligible for Social Security disability benefits, Grantee shall be presumed
to be Disabled as defined herein.

A.15 “Fair Market Value” as it relates to a share of PNC common stock as of any
given date means the average of the reported high and low trading prices on the
New York Stock Exchange (or such successor reporting system as PNC may select)
for a share of PNC common stock on such date, or, if no PNC common stock trades
have been reported on such exchange for that day, the average of such prices on
the next preceding day and the next following day for which there were reported
trades.

A.16 “GAAP” or “generally accepted accounting principles” means accounting
principles generally accepted in the United States of America.

A.17 “Grantee” means the person to whom the Restricted Stock Award is granted,
and is identified as Grantee on page 1 of the Agreement.

A.18 “Internal Revenue Code” means the Internal Revenue Code of 1986 as amended,
and the rules and regulations promulgated thereunder.

A.19 “Issuance Date” means the Issuance Date set forth on page 1 of the
Agreement and is the date as of which the Restricted Shares are authorized to be
issued by the Committee or its delegate in accordance with the Plan and
Section 16 of the Agreement.



--------------------------------------------------------------------------------

A.20 “PNC” means The PNC Financial Services Group, Inc.

A.21 “Restricted Period” means, subject to early termination if so determined by
the Committee or its delegate or pursuant to Section 7.7 of the Agreement, if
applicable, the period from the Award Date through (and including) the earlier
of: (a) the date of Grantee’s death; (b) the day immediately preceding the day a
Change of Control is deemed to have occurred; and (c) the day immediately
preceding the third (3rd) anniversary of the Award Date or, if later, the last
day of any extension of the Restricted Period pursuant to Section 7.4(a),
Section 7.5(a) or Section 7.6(a) of the Agreement, if applicable.

A.22 “Retire” or “Retirement” means termination of Grantee’s employment with the
Corporation at any time and for any reason (other than termination by reason of
Grantee’s death or by the Corporation for Cause and, if the Committee or the CEO
or his or her designee so determines prior to such divestiture, other than by
reason of termination in connection with a divestiture of assets or a
divestiture of one or more subsidiaries of the Corporation) on or after the
first date on which Grantee has both attained at least age fifty-five (55) and
completed five (5) years of service, where a year of service is determined in
the same manner as the determination of a year of vesting service calculated
under the provisions of The PNC Financial Services Group, Inc. Pension Plan.

A.23 “Retiree” means a Grantee who has Retired.

A.24 “SEC” means the United States Securities and Exchange Commission.

A.25 “Service relationship” or “having a service relationship with the
Corporation” means being engaged by the Corporation in any capacity for which
Grantee receives compensation from the Corporation, including but not limited to
acting for compensation as an employee, consultant, independent contractor,
officer, director or advisory director.

A.26 “Termination Date” means Grantee’s last date of employment with the
Corporation. If Grantee is employed by a Consolidated Subsidiary that ceases to
be a subsidiary of PNC or ceases to be a consolidated subsidiary of PNC under
generally accepted accounting principles and Grantee does not continue to be
employed by PNC or a Consolidated Subsidiary, then for purposes of the
Agreement, Grantee’s employment with the Corporation terminates effective at the
time this occurs.

A.27 “Three-Year Continued Employment Performance Goal” means, subject to early
achievement if so determined by the Committee or its delegate or to deemed
achievement pursuant to Section 7.3, Section 7.4, Section 7.5, Section 7.6,
Section 7.7, or Section 8 of the Agreement, if applicable, that Grantee has been
continuously employed by the Corporation for the period from the Award Date
through (and including) the day immediately preceding the first of the following
to occur: (a) the third (3rd) anniversary of the Award Date; (b) the date of
Grantee’s death; and (c) the day a Change of Control is deemed to have occurred.

A.28 “Unvested Shares” means any Restricted Shares that are outstanding but have
not yet become Awarded Shares in accordance with the terms of the Agreement.



--------------------------------------------------------------------------------

THE PNC FINANCIAL SERVICES GROUP, INC.

2006 INCENTIVE AWARD PLAN

* * *

CASH-PAYABLE RESTRICTED SHARE UNITS AGREEMENT

* * *

 

GRANTEE:    [Name] AWARD DATE:                        , 20     SHARE UNITS:   
[Number]

 

 

1. Definitions. Certain terms used in this Cash-Payable Restricted Share Units
Agreement (the “Agreement”) are defined in Annex A (which is incorporated herein
as part of the Agreement) or elsewhere in the Agreement, and such definitions
will apply except where the context otherwise indicates.

In the Agreement, “PNC” means The PNC Financial Services Group, Inc. and
“Corporation” means PNC and its Consolidated Subsidiaries.

2. Restricted Share Units with Dividend Equivalents Award. Pursuant to The PNC
Financial Services Group, Inc. 2006 Incentive Award Plan (the “Plan”), and
subject to the terms and conditions of the Agreement, PNC grants to the Grantee
named above (“Grantee”) an award of Restricted Share Units (“Restricted Share
Units”) of the number of share units of PNC common stock set forth above,
together with Dividend Equivalents (“Dividend Equivalents”), payable in cash,
with respect to the same number of shares of PNC common stock as the number of
share units set forth above (together, the “Award”), all subject to acceptance
of the Award by Grantee in accordance with Section 15 and subject to the terms
and conditions of the Agreement and the Plan.

3. Terms of Award. The Award is subject to the following terms and conditions.

Restricted Share Units and Dividend Equivalents are not transferable. The
Restricted Share Units and ongoing Dividend Equivalents are subject to
forfeiture pursuant to the terms and conditions of the Agreement prior to
vesting; provided, however, that there shall be no forfeiture of Dividend
Equivalents with respect to dividend payment dates that occur prior to a
forfeiture of the Restricted Share Units to which they relate.

Restricted Share Units that vest in accordance with the terms of Section 6 will
be settled pursuant to and in accordance with the terms of that Section.
Unvested Share Units that are forfeited by Grantee pursuant to and in accordance
with the terms of Section 5 will be cancelled without payment of any
consideration by PNC.

The right to ongoing Dividend Equivalents is granted in connection with the
Restricted Share Units and therefore shall terminate, without payment of any
consideration by PNC, upon the settlement of Vested Share Units or the
cancellation of Unvested Share Units, whichever is applicable.

4. Dividend Equivalents. From and after the Award Date until such time as the
Restricted Share Units granted in connection with such Dividend Equivalents are
either (i) settled pursuant to and in accordance with the terms of Section 6 or
(ii) cancelled upon forfeiture in accordance with the terms of Section 5, the
Corporation will make cash payments to Grantee equivalent to the amounts of the
quarterly cash dividends Grantee would have received, if any, had the Restricted
Share Units to which such Dividend Equivalents relate been shares of PNC common
stock issued and outstanding on the record dates for cash dividends on PNC
common stock that occur during such period.

The Corporation will make such payments to Grantee pursuant to this Section 4
each quarter following the dividend payment date that relates to each such
record date, if any. Such amounts shall be paid in cash in accordance with
applicable regular payroll practice as in effect from time to time for similarly
situated employees within 30 days after the applicable dividend payment date.



--------------------------------------------------------------------------------

Termination or cancellation of Dividend Equivalents will have no effect on cash
payments made pursuant to this Section 4 prior to such termination or
cancellation.

If the right to ongoing Dividend Equivalents terminates because the Restricted
Share Units to which they relate have been settled pursuant to and in accordance
with the terms of Section 6 and such termination occurs after the dividend
record date for a quarter but before the related dividend payment date, the
Corporation will nonetheless make such a quarterly dividend equivalent payment
to Grantee with respect to that record date, if any.

5. Forfeiture Events.

(a) Termination for Cause. In the event that Grantee’s employment with the
Corporation is terminated by the Corporation for Cause prior to the 3rd
anniversary of the Award Date and prior to the occurrence of a Change of
Control, if any, all Restricted Share Units that are Unvested Share Units on
Grantee’s Termination Date, together with the right to Dividend Equivalents
granted in connection with such Restricted Share Units, will be forfeited by
Grantee to PNC and cancelled without payment of any consideration by PNC.

(b) Competitive Activities. Unvested Share Units that would otherwise remain
outstanding after Grantee’s Termination Date, if any, together with the right to
Dividend Equivalents granted in connection with such Restricted Share Units,
will be forfeited by Grantee to PNC and cancelled without payment of any
consideration by PNC in the event that, at any time prior to the date such units
vest in accordance with Section 6, PNC, by PNC’s Designated Person, determines
in its sole discretion that Grantee has engaged in Competitive Activities;
provided, however, that no determination that Grantee has engaged in Competitive
Activities may be made on or after the date of Grantee’s death or on or after
the date of a Change of Control.

For purposes of this Section 5(b), “Competitive Activities” shall mean any
participation in, employment by, ownership of any equity interest exceeding 1%
in, or promotion or organization of, any Person (other than PNC or any of its
subsidiaries) engaged in financial services activities, including but not
limited to a bank, bank affiliate, broker, dealer, or hedge fund, whether
Grantee is acting as agent, consultant, independent contractor, employee,
officer, director, investor, partner, shareholder, proprietor or in any other
individual or representative capacity therein.

(c) Upon forfeiture and cancellation pursuant to the provisions of this
Section 5 of Unvested Share Units and the right to Dividend Equivalents granted
in connection with such Restricted Share Units, the Award will terminate and
neither Grantee nor any successors, heirs, assigns or legal representatives of
Grantee will thereafter have any further rights or interest in such Unvested
Share Units or Dividend Equivalents.

6. Vesting; Cash Settlement of Vested Share Units.

(a) Vesting. For the purpose of determining the vesting date applicable to each
portion of the Award, the Restricted Share Units are divided into three
“Tranches” as follows: (1) 1/3 of the share units (rounded down to the nearest
whole share unit) are in the First Tranche of the Restricted Share Units;
(2) another 1/3 of the share units (rounded down to the nearest whole share
unit) are in the Second Tranche of the Restricted Share Units; and (3) the
remaining share units are in the Third Tranche of the Restricted Share Units.

Unless Unvested Share Units have been forfeited pursuant to the provisions of
Section 5, Grantee’s Unvested Share Units will vest upon the earliest to occur
of the following:

 

  (i)

the 1st anniversary of the Award Date in the case of the First Tranche share
units, the 2nd anniversary of the Award Date in the case of the Second Tranche
share units, and the 3rd anniversary of the Award Date in the case of the Third
Tranche share units, respectively;



--------------------------------------------------------------------------------

  (ii) Grantee’s death; and

 

  (iii) the occurrence of a Change of Control.

(b) Settlement. Vested Share Units will be settled at the time set forth in this
Section 6(b) by the payment to Grantee of cash in an amount equal to the number
of Vested Share Units being settled multiplied by the Fair Market Value of a
share of PNC common stock on the settlement date or as otherwise determined
pursuant to Section 8 if applicable.

Payment will be made to Grantee with respect to the settlement of Vested Share
Units as soon as practicable, but in no event later than 30 days, following the
settlement date, which shall be the earliest to occur of the following:

 

  (i)

the 1st, 2nd, or 3rd anniversary of the Award Date, as the case may be, with
respect to the First, Second or Third Tranche of the Restricted Share Units, as
applicable;

 

  (ii) the date of Grantee’s death; and

 

  (iii) the occurrence of a Change of Control, but only if such Change of
Control is a permissible payment event under Section 409A of the Internal
Revenue Code and any regulations, revenue procedures or revenue rulings issued
by the Secretary of the United States Treasury applicable to such Section 409A.

7. No Rights as Shareholder. Grantee will have no rights as a shareholder of PNC
by virtue of this Award.

8. Capital Adjustments. Upon the occurrence of a corporate transaction or
transaction (including, without limitation, stock dividends, stock splits,
spin-offs, split-offs, recapitalizations, mergers, consolidations or
reorganizations of or by PNC (each, a “Corporate Transaction”)), the
Compensation Committee or its delegate shall make those adjustments, if any, in
the number, class or kind of Restricted Share Units and related Dividend
Equivalents then outstanding under the Award that it deems appropriate in its
discretion to reflect the Corporate Transaction(s) such that the rights of
Grantee are neither enlarged nor diminished as a result of such Corporate
Transaction or Transactions, including without limitation measuring the value
per share unit by reference to the per share value of the consideration payable
to a PNC common shareholder in connection with such Corporate Transaction.

All determinations hereunder shall be made by the Compensation Committee or its
delegate in its sole discretion and shall be final, binding and conclusive for
all purposes on all parties, including without limitation Grantee.

9. Prohibitions Against Sale, Assignment, etc.; Payment to Legal Representative.

(a) Restricted Share Units and Dividend Equivalents may not be sold, assigned,
transferred, exchanged, pledged, hypothecated or otherwise encumbered.

(b) If Grantee is deceased at the time vested Restricted Share Units are settled
in accordance with the terms of Section 6, such payment will be made to the
executor or administrator of Grantee’s estate or to Grantee’s other legal
representative as determined in good faith by PNC.

(c) Any payment made in good faith by PNC to Grantee’s executor, administrator
or other legal representative shall extinguish all right to payment hereunder.



--------------------------------------------------------------------------------

10. Withholding Taxes.

Where Grantee has not previously satisfied all applicable withholding tax
obligations, PNC will, at the time the tax withholding obligation arises in
connection herewith, retain an amount sufficient to satisfy the minimum amount
of taxes then required to be withheld by the Corporation in connection therewith
from any amounts then payable hereunder to Grantee. If any withholding is
required prior to the time amounts are payable to Grantee hereunder, the
withholding will be taken from other compensation then payable to Grantee or as
otherwise determined by PNC.

If Grantee desires to have an additional amount withheld above the required
minimum, up to Grantee’s W-4 obligation if higher, and if PNC so permits,
Grantee may elect to satisfy this additional withholding by payment of cash. If
Grantee’s W-4 obligation does not exceed the required minimum withholding in
connection herewith, no additional withholding may be made.

11. Employment. Neither the granting of the Restricted Share Units and Dividend
Equivalents nor any term or provision of the Agreement shall constitute or be
evidence of any understanding, expressed or implied, on the part of PNC or any
subsidiary to employ Grantee for any period or in any way alter Grantee’s status
as an employee at will.

12. Subject to the Plan and the Compensation Committee. In all respects the
Award and the Agreement are subject to the terms and conditions of the Plan,
which has been made available to Grantee and is incorporated herein by
reference; provided, however, the terms of the Plan shall not be considered an
enlargement of any benefits under the Agreement. Further, the Award and the
Agreement are subject to any interpretation of, and any rules and regulations
issued by, the Compensation Committee or its delegate or under the authority of
the Compensation Committee, whether made or issued before or after the Award
Date.

13. Headings; Entire Agreement. Headings used in the Agreement are provided for
reference and convenience only, shall not be considered part of the Agreement,
and shall not be employed in the construction of the Agreement. The Agreement
constitutes the entire agreement between Grantee and PNC with respect to the
subject matters addressed herein, and supersedes all other discussions,
negotiations, correspondence, representations, understandings and agreements
between the parties concerning the subject matters hereof.

14. Enforcement Provisions. Grantee understands and agrees to the following
provisions regarding enforcement of the Agreement.

14.1 Governing Law and Jurisdiction. The Agreement is governed by and construed
under the laws of the Commonwealth of Pennsylvania, without reference to its
conflict of laws provisions. Any dispute or claim arising out of or relating to
the Agreement or claim of breach hereof shall be brought exclusively in the
federal court for the Western District of Pennsylvania or in the Court of Common
Pleas of Allegheny County, Pennsylvania. By execution of the Agreement, Grantee
and PNC hereby consent to the exclusive jurisdiction of such courts, and waive
any right to challenge jurisdiction or venue in such courts with regard to any
suit, action, or proceeding under or in connection with the Agreement.

14.2 No Waiver. Failure of PNC to demand strict compliance with any of the
terms, covenants or conditions of the Agreement will not be deemed a waiver of
such term, covenant or condition, nor will any waiver or relinquishment of any
such term, covenant or condition on any occasion or on multiple occasions be
deemed a waiver or relinquishment of such term, covenant or condition.

14.3 Applicable Law. Notwithstanding anything in the Agreement, PNC will not be
required to comply with any term, covenant or condition of the Agreement if and
to the extent prohibited by law, including but not limited to federal banking
and securities regulations, or as otherwise directed by one or more regulatory
agencies having jurisdiction over PNC or any of its subsidiaries. Further, to
the extent, if any, applicable to Grantee, Grantee agrees to reimburse PNC for
any amounts Grantee may be required to reimburse PNC or its subsidiaries
pursuant to Section 304 of the Sarbanes-Oxley Act of 2002, and agrees that PNC
need not comply with any term, covenant or condition of the Agreement to the
extent that doing so would require that Grantee reimburse PNC or its
subsidiaries for such amounts pursuant to Section 304 of the Sarbanes-Oxley Act
of 2002.



--------------------------------------------------------------------------------

14.4. Compliance with Internal Revenue Code Section 409A. It is the intention of
the parties that the Award and the Agreement comply with the provisions of
Section 409A of the Internal Revenue Code to the extent, if any, that such
provisions are applicable to the Agreement, and the Agreement will be
administered by PNC in a manner consistent with this intent.

If any payments or benefits hereunder may be deemed to constitute nonconforming
deferred compensation subject to taxation under the provisions of Section 409A,
Grantee agrees that PNC may, without the consent of Grantee, modify the
Agreement and the Award to the extent and in the manner PNC deems necessary or
advisable or take such other action or actions, including an amendment or action
with retroactive effect, that PNC deems appropriate in order either to preclude
any such payments or benefits from being deemed “deferred compensation” within
the meaning of Section 409A or to provide such payments or benefits in a manner
that complies with the provisions of Section 409A such that they will not be
taxable thereunder.

15. Acceptance of Award; PNC Right to Cancel. If Grantee does not accept the
Award by executing and delivering a copy of the Agreement to PNC, without
altering or changing the terms thereof in any way, within 30 days of receipt by
Grantee of a copy of the Agreement, PNC may, in its sole discretion, withdraw
its offer and cancel the Award at any time prior to Grantee’s delivery to PNC of
a copy of the Agreement executed by Grantee. Otherwise, upon execution and
delivery of the Agreement by both PNC and Grantee, the Agreement is effective.

In the event that one or more record dates for dividends on PNC common stock
occur after the Award Date but before the date the Agreement is effective in
accordance with this Section 15, then upon the effectiveness of the Agreement,
the Corporation will make a cash payment to Grantee equal to the amount of the
dividend equivalent payment Grantee would have received had the Agreement been
effective on the Award Date.

IN WITNESS WHEREOF, PNC has caused the Agreement to be signed on its behalf as
of the Award Date.

 

THE PNC FINANCIAL SERVICES GROUP, INC. By:  

 

  Chairman and Chief Executive Officer ATTEST: By:  

 

  Corporate Secretary ACCEPTED AND AGREED TO by GRANTEE

 

Grantee



--------------------------------------------------------------------------------

ANNEX A

CERTAIN DEFINITIONS

* * *

A.1 “Agreement” means the Cash-Payable Restricted Share Units Agreement between
PNC and Grantee evidencing the Restricted Share Units with Dividend Equivalents
award granted to Grantee pursuant to the Plan.

A.2 “Award” and “Award Date.” “Award” means the Restricted Share Units with
Dividend Equivalents award granted to Grantee pursuant to the Plan and evidenced
by the Agreement. “Award Date” means the Award Date set forth on page 1 of the
Agreement and is the date as of which the Restricted Share Units with Dividend
Equivalents are authorized to be granted by the Compensation Committee or its
delegate in accordance with the Plan.

A.3 “Board” means the Board of Directors of PNC.

A.4 “Cause” means:

(a) the willful and continued failure of Grantee to substantially perform
Grantee’s duties with the Corporation (other than any such failure resulting
from incapacity due to physical or mental illness) after a written demand for
substantial performance is delivered to Grantee by PNC that specifically
identifies the manner in which it is believed that Grantee has not substantially
performed Grantee’s duties;

(b) a material breach by Grantee of (1) any code of conduct of PNC or one of its
subsidiaries or (2) other written policy of PNC or a subsidiary, in either case
required by law or established to maintain compliance with applicable law;

(c) any act of fraud, misappropriation, material dishonesty, or embezzlement by
Grantee against PNC or one of its subsidiaries or any client or customer of PNC
or a subsidiary;

(d) any conviction (including a plea of guilty or of nolo contendere) of Grantee
for, or entry by Grantee into a pre-trial disposition with respect to, the
commission of a felony; or

(e) entry of any order against Grantee, by any governmental body having
regulatory authority with respect to the business of PNC or any of its
subsidiaries, that relates to or arises out of Grantee’s employment or other
service relationship with the Corporation.

The cessation of employment of Grantee will be deemed to have been a termination
of Grantee’s employment with the Corporation for Cause for purposes of the
Agreement only if and when PNC, by PNC’s Designated Person, determines that
Grantee is guilty of conduct described in clause (a), (b) or (c) above or that
an event described in clause (d) or (e) above has occurred with respect to
Grantee and, if so, determines that the termination of Grantee’s employment with
the Corporation will be deemed to have been for Cause.

A.5 “Change of Control” means:

(a) Any individual, entity or group (within the meaning of Section 13(d)(3) or
14(d)(2) of the Securities Exchange Act of 1934, as amended (the “Exchange
Act”)) (a “Person”) becomes the beneficial owner (within the meaning of Rule
13d-3 promulgated under the Exchange Act) of 20% or more of either (A) the
then-outstanding shares of common stock of PNC (the “Outstanding PNC Common
Stock”) or (B) the combined voting power of the then-outstanding voting
securities of PNC entitled to vote generally in the election of directors (the
“Outstanding PNC Voting Securities”); provided, however, that, for purposes of
this Section A.5(a), the following acquisitions shall not constitute a Change of
Control: (1) any acquisition directly from PNC, (2) any acquisition by PNC,
(3) any acquisition by any employee benefit plan (or related trust) sponsored or
maintained by PNC or any company controlled by, controlling or under common
control with PNC (an “Affiliated Company”), (4)



--------------------------------------------------------------------------------

any acquisition pursuant to an Excluded Combination (as defined in Section
A.5(c)) or (5) an acquisition of beneficial ownership representing between 20%
and 40%, inclusive, of the Outstanding PNC Voting Securities or Outstanding PNC
Common Stock shall not be considered a Change of Control if the Incumbent Board
as of immediately prior to any such acquisition approves such acquisition either
prior to or immediately after its occurrence;

(b) Individuals who, as of the date hereof, constitute the Board (the “Incumbent
Board”) cease for any reason to constitute at least a majority of the Board
(excluding any Board seat that is vacant or otherwise unoccupied); provided,
however, that any individual becoming a director subsequent to the date hereof
whose election, or nomination for election by PNC’s shareholders, was approved
by a vote of at least two-thirds of the directors then comprising the Incumbent
Board shall be considered as though such individual was a member of the
Incumbent Board, but excluding, for this purpose, any such individual whose
initial assumption of office occurs as a result of an actual or threatened
election contest with respect to the election or removal of directors or other
actual or threatened solicitation of proxies or consents by or on behalf of a
Person other than the Board;

(c) Consummation of a reorganization, merger, statutory share exchange or
consolidation or similar transaction involving PNC or any of its subsidiaries, a
sale or other disposition of all or substantially all of the assets of PNC, or
the acquisition of assets or stock of another entity by PNC or any of its
subsidiaries (each, a “Business Combination”), excluding, however, a Business
Combination following which all or substantially all of the individuals and
entities that were the beneficial owners of the Outstanding PNC Common Stock and
the Outstanding PNC Voting Securities immediately prior to such Business
Combination beneficially own, directly or indirectly, more than 60% of the
then-outstanding shares of common stock (or, for a non-corporate entity,
equivalent securities) and the combined voting power of the then-outstanding
voting securities entitled to vote generally in the election of directors (or,
for a non-corporate entity, equivalent governing body), as the case may be, of
the entity resulting from such Business Combination (including, without
limitation, an entity that, as a result of such transaction, owns PNC or all or
substantially all of PNC’s assets either directly or through one or more
subsidiaries) in substantially the same proportions as their ownership
immediately prior to such Business Combination of the Outstanding PNC Common
Stock and the Outstanding PNC Voting Securities, as the case may be (such a
Business Combination, an “Excluded Combination”); or

(d) Approval by the shareholders of PNC of a complete liquidation or dissolution
of PNC.

A.6 “Compensation Committee” means the Personnel and Compensation Committee of
the Board or such person or persons as may be designated or appointed by that
committee as its delegate or designee.

A.7 “Consolidated Subsidiary” means a corporation, bank, partnership, business
trust, limited liability company or other form of business organization that
(1) is a consolidated subsidiary of PNC under generally accepted accounting
principles and (2) satisfies the definition of “service recipient” under
Section 409A of the Internal Revenue Code.

A.8 “Corporation” means PNC and its Consolidated Subsidiaries.

A.9 “Designated Person” shall mean PNC’s CEO or any other executive officer of
PNC.

A.10 “Fair Market Value” as it relates to a share of PNC common stock as of any
given date means the average of the reported high and low trading prices on the
New York Stock Exchange (or such successor reporting system as PNC may select)
for a share of PNC common stock on such date, or, if no PNC common stock trades
have been reported on such exchange for that day, the average of such prices on
the next preceding day and the next following day for which there were reported
trades.

A.11 “GAAP” or “generally accepted accounting principles” means accounting
principles generally accepted in the United States of America.



--------------------------------------------------------------------------------

A.12 “Grantee” means the person to whom the Restricted Share Units with Dividend
Equivalents award is granted, and is identified as Grantee on page 1 of the
Agreement.

A.13 “Internal Revenue Code” means the Internal Revenue Code of 1986 as amended,
and the rules and regulations promulgated thereunder.

A.14 “PNC” means The PNC Financial Services Group, Inc.

A.15 “SEC” means the United States Securities and Exchange Commission.

A.16 “Termination Date” means Grantee’s last date of employment with the
Corporation. If Grantee is employed by a Consolidated Subsidiary that ceases to
be a subsidiary of PNC or ceases to be a consolidated subsidiary of PNC under
generally accepted accounting principles and Grantee does not continue to be
employed by PNC or a Consolidated Subsidiary, then for purposes of the
Agreement, Grantee’s employment with the Corporation terminates effective at the
time this occurs.

A.17 “Unvested Share Units” means any Restricted Share Units that are
outstanding but have not vested in accordance with the terms of Section 6 of the
Agreement.

A.18 “Vested Share Units.” Provided that the Restricted Share Units have not
been forfeited pursuant to the terms of Section 5 of the Agreement and are then
outstanding, Restricted Share Units will vest in accordance with the terms of
Section 6 of the Agreement. Restricted Share Units that have vested and become
Vested Share Units are no longer subject to forfeiture under the terms of the
Agreement.

THE PNC FINANCIAL SERVICES GROUP, INC.

2006 INCENTIVE AWARD PLAN

* * *

CASH-PAYABLE RESTRICTED SHARE UNITS AWARD AGREEMENT

* * *

 

GRANTEE:

   [Name]

AWARD DATE:

                       , 20     SHARE UNITS:                        share units

 

 

1. Definitions. Certain terms used in this Cash-Payable Restricted Share Units
Agreement (the “Agreement”) are defined in Annex A (which is incorporated herein
as part of the Agreement) or elsewhere in the Agreement, and such definitions
will apply except where the context otherwise indicates.

In the Agreement, “PNC” means The PNC Financial Services Group, Inc. and
“Corporation” means PNC and its Consolidated Subsidiaries.

2. Restricted Share Units with Dividend Equivalents Award. Pursuant to The PNC
Financial Services Group, Inc. 2006 Incentive Award Plan (the “Plan”), and
subject to the terms and conditions of the Agreement, PNC grants to the Grantee
named above (“Grantee”) an award of Restricted Share Units (“Restricted Share
Units”) of the number of share units of PNC common stock set forth above,
together with Dividend Equivalents (“Dividend Equivalents”), payable in cash,
with respect to the same number of shares of PNC common stock as the number of
share units set forth above (together, the “Award”), all subject to acceptance
of the Award by Grantee in accordance with Section 16 and subject to the terms
and conditions of the Agreement and the Plan.



--------------------------------------------------------------------------------

3. Terms of Award. The Award is subject to the following terms and conditions.

Restricted Share Units and Dividend Equivalents are not transferable. The
Restricted Share Units and ongoing Dividend Equivalents are subject to
forfeiture pursuant to the terms and conditions of the Agreement prior to
vesting; provided, however, that there shall be no forfeiture of Dividend
Equivalents with respect to dividend payment dates that occur prior to a
forfeiture of the Restricted Share Units to which they relate.

Restricted Share Units that vest in accordance with the terms of Section 6 will
be settled pursuant to and in accordance with the terms of that Section.
Unvested Share Units that are forfeited by Grantee pursuant to and in accordance
with the terms of Section 5 will be cancelled without payment of any
consideration by PNC.

The right to ongoing Dividend Equivalents is granted in connection with the
Restricted Share Units and therefore shall terminate, without payment of any
consideration by PNC, upon the settlement of Vested Share Units or the
cancellation of Unvested Share Units, whichever is applicable.

4. Dividend Equivalents. From and after the Award Date until such time as the
Restricted Share Units granted in connection with such Dividend Equivalents are
either (i) settled pursuant to and in accordance with the terms of Section 6 or
(ii) cancelled upon forfeiture in accordance with the terms of Section 5, the
Corporation will make cash payments to Grantee equivalent to the amounts of the
quarterly cash dividends Grantee would have received, if any, had the Restricted
Share Units to which such Dividend Equivalents relate been shares of PNC common
stock issued and outstanding on the record dates for cash dividends on PNC
common stock that occur during such period.

The Corporation will make such payments to Grantee pursuant to this Section 4
each quarter following the dividend payment date that relates to each such
record date, if any. Such amounts shall be paid in cash in accordance with
applicable regular payroll practice as in effect from time to time for similarly
situated employees within 30 days after the applicable dividend payment date.

Termination or cancellation of Dividend Equivalents will have no effect on cash
payments made pursuant to this Section 4 prior to such termination or
cancellation.

If the right to ongoing Dividend Equivalents terminates because the Restricted
Share Units to which they relate have been settled pursuant to and in accordance
with the terms of Section 6 and such termination occurs after the dividend
record date for a quarter but before the related dividend payment date, the
Corporation will nonetheless make such a quarterly dividend equivalent payment
to Grantee with respect to that record date, if any.

5. Forfeiture Events.

5.1 Termination for Cause. In the event that Grantee’s employment with the
Corporation is terminated by the Corporation for Cause prior to [date], all
Restricted Share Units that are Unvested Share Units on Grantee’s Termination
Date, together with the right to Dividend Equivalents granted in connection with
such Restricted Share Units, will be forfeited by Grantee to PNC and cancelled
without payment of any consideration by PNC; provided, however, this Section 5.1
shall only apply if the Termination Date occurs prior to the occurrence of a
Change of Control, if any.

5.2 Termination Other than for Death or Disability. In the event that Grantee’s
employment with the Corporation terminates prior to [date] for any reason other
than (i) Grantee’s death or (ii) termination of Grantee’s employment by the
Corporation by reason of Grantee’s Disability, all Restricted Share Units that
are Unvested Share Units on Grantee’s Termination Date, together with the right
to Dividend Equivalents granted in connection with such Restricted Share Units,
will be forfeited by



--------------------------------------------------------------------------------

Grantee to PNC and cancelled without payment of any consideration by PNC;
provided, however, this Section 5.2 shall only apply if the Termination Date
occurs prior to the occurrence of a Change of Control, if any.

5.3 Detrimental Conduct. Unvested Share Units that would otherwise remain
outstanding after Grantee’s Termination Date, if any, together with the right to
Dividend Equivalents granted in connection with such Restricted Share Units,
will be forfeited by Grantee to PNC and cancelled without payment of any
consideration by PNC in the event that, at any time prior to the date such units
vest in accordance with Section 6, PNC, by PNC’s Designated Person, determines
in its sole discretion that Grantee has engaged in Detrimental Conduct;
provided, however, that no determination that Grantee has engaged in Detrimental
Conduct may be made on or after the date of Grantee’s death or on or after the
date of a Change of Control.

5.4 Judicial Criminal Proceedings. If any criminal charges are brought against
Grantee, in an indictment or in other analogous formal charges commencing
judicial criminal proceedings, alleging the commission of a felony that relates
to or arises out of Grantee’s employment or other service relationship with the
Corporation, then to the extent that the Restricted Share Units are still
outstanding and have not yet vested, the vesting of the Unvested Share Units
shall be automatically suspended.

Such suspension of vesting shall continue until the earliest to occur of the
following:

(1) resolution of the criminal proceedings in a manner that results in a
conviction (including a plea of guilty or of nolo contendere) of Grantee for, or
any entry by Grantee into a pre-trial disposition with respect to, the
commission of a felony that relates to or arises out of Grantee’s employment or
other service relationship with the Corporation;

(2) resolution of the criminal proceedings in one of the following ways: (i) the
charges as they relate to such alleged felony have been dismissed (with or
without prejudice); (ii) Grantee has been acquitted of such alleged felony; or
(iii) a criminal proceeding relating to such alleged felony has been completed
without resolution (for example, as a result of a mistrial) and the relevant
time period for recommencing criminal proceedings relating to such alleged
felony has expired without any such recommencement;

(3) Grantee’s death; or

(4) the occurrence of a Change of Control.

If the suspension is terminated by the occurrence of an event set forth in
clause (1) above, the Restricted Share Units, together with all Dividend
Equivalents granted in connection with such Restricted Share Units, will, upon
such occurrence, be automatically forfeited by Grantee to PNC and cancelled
without payment of any consideration by PNC.

If the suspension is terminated by the occurrence of an event set forth in
clause (2), (3) or (4) above, vesting and settlement shall proceed in accordance
with Section 6, as applicable.

5.5 Termination of Award Upon Forfeiture of Units. The Award will terminate, and
neither Grantee nor any successors, heirs, assigns or legal representatives of
Grantee will thereafter have any further rights or interest in the Restricted
Share Units or the related right to Dividend Equivalents evidenced by the
Agreement, upon forfeiture and cancellation pursuant to the provisions of
Section 5 of such Restricted Share Units and related right to Dividend
Equivalents.

6. Vesting; Cash Settlement of Vested Share Units.

6.1 Vesting. Unless Unvested Share Units have been forfeited pursuant to the
provisions of Section 5, Grantee’s Unvested Share Units will vest upon the
earliest to occur of the following:

 

  (i) [date] or, if later, on the date as of which any suspension imposed
pursuant to Section 5.4 is lifted and the units vest, as applicable;



--------------------------------------------------------------------------------

  (ii) Grantee’s death; and

 

  (iii) the occurrence of a Change of Control.

6.2 Settlement. Vested Share Units will be settled at the time set forth in this
Section 6.2 by the payment to Grantee of cash in an amount equal to the number
of Vested Share Units being settled multiplied by the Fair Market Value of a
share of PNC common stock on the settlement date or as otherwise determined
pursuant to Section 8 if applicable.

Payment will be made to Grantee with respect to the settlement of Vested Share
Units as soon as practicable, but in no event later than 30 days, following the
settlement date, which shall be the earliest to occur of the following:

 

  (i) [date] or, if later, the date as of which any suspension imposed pursuant
to Section 5.4 is lifted and the units vest, as applicable;

 

  (ii) the date of Grantee’s death; and

 

  (iii) the occurrence of a Change of Control, but only if such Change of
Control is a permissible payment event under Section 409A of the Internal
Revenue Code and any regulations, revenue procedures or revenue rulings issued
by the Secretary of the United States Treasury applicable to such Section 409A.

In the event that the settlement date is the date as of which any suspension
imposed pursuant to Section 5.4 is lifted, payment will be made no later than
the earlier of (a) 30 days after the settlement date and (b) December 31 of the
year in which the settlement date occurs.

7. No Rights as Shareholder. Grantee will have no rights as a shareholder of PNC
by virtue of this Award.

8. Capital Adjustments. Upon the occurrence of a corporate transaction or
transaction (including, without limitation, stock dividends, stock splits,
spin-offs, split-offs, recapitalizations, mergers, consolidations or
reorganizations of or by PNC (each, a “Corporate Transaction”)), the
Compensation Committee or its delegate shall make those adjustments, if any, in
the number, class or kind of Restricted Share Units and related Dividend
Equivalents then outstanding under the Award that it deems appropriate in its
discretion to reflect the Corporate Transaction(s) such that the rights of
Grantee are neither enlarged nor diminished as a result of such Corporate
Transaction or Transactions, including without limitation measuring the value
per share unit by reference to the per share value of the consideration payable
to a PNC common shareholder in connection with such Corporate Transaction.

All determinations hereunder shall be made by the Compensation Committee or its
delegate in its sole discretion and shall be final, binding and conclusive for
all purposes on all parties, including without limitation Grantee.

 

  9. Prohibitions Against Sale, Assignment, etc.; Payment to Legal
Representative.

(a) Restricted Share Units and Dividend Equivalents may not be sold, assigned,
transferred, exchanged, pledged, hypothecated or otherwise encumbered.

(b) If Grantee is deceased at the time vested Restricted Share Units are settled
in accordance with the terms of Section 6, such payment will be made to the
executor or administrator of Grantee’s estate or to Grantee’s other legal
representative as determined in good faith by PNC.



--------------------------------------------------------------------------------

(c) Any payment made in good faith by PNC to Grantee’s executor, administrator
or other legal representative shall extinguish all right to payment hereunder.

10. Withholding Taxes. Where Grantee has not previously satisfied all applicable
withholding tax obligations, PNC will, at the time the tax withholding
obligation arises in connection herewith, retain an amount sufficient to satisfy
the minimum amount of taxes then required to be withheld by the Corporation in
connection therewith from any amounts then payable hereunder to Grantee. If any
withholding is required prior to the time amounts are payable to Grantee
hereunder, the withholding will be taken from other compensation then payable to
Grantee or as otherwise determined by PNC.

If Grantee desires to have an additional amount withheld above the required
minimum, up to Grantee’s W-4 obligation if higher, and if PNC so permits,
Grantee may elect to satisfy this additional withholding by payment of cash. If
Grantee’s W-4 obligation does not exceed the required minimum withholding in
connection herewith, no additional withholding may be made.

11. Employment. Neither the granting of the Restricted Share Units and Dividend
Equivalents nor any term or provision of the Agreement shall constitute or be
evidence of any understanding, expressed or implied, on the part of PNC or any
subsidiary to employ Grantee for any period or in any way alter Grantee’s status
as an employee at will.

12. Subject to the Plan and the Compensation Committee. In all respects the
Award and the Agreement are subject to the terms and conditions of the Plan,
which has been made available to Grantee and is incorporated herein by
reference; provided, however, the terms of the Plan shall not be considered an
enlargement of any benefits under the Agreement. Further, the Award and the
Agreement are subject to any interpretation of, and any rules and regulations
issued by, the Compensation Committee or its delegate or under the authority of
the Compensation Committee, whether made or issued before or after the Award
Date.

13. Headings; Entire Agreement. Headings used in the Agreement are provided for
reference and convenience only, shall not be considered part of the Agreement,
and shall not be employed in the construction of the Agreement. The Agreement
constitutes the entire agreement between Grantee and PNC with respect to the
subject matters addressed herein, and supersedes all other discussions,
negotiations, correspondence, representations, understandings and agreements
between the parties concerning the subject matters hereof.

14. Grantee Covenants.

14.1 General. Grantee and PNC acknowledge and agree that Grantee has received
adequate consideration with respect to enforcement of the provisions of
Sections 14 and 15 by virtue of receiving this Restricted Share Units and
Dividend Equivalents Award (regardless of whether such share units ultimately
vest and settle); that such provisions are reasonable and properly required for
the adequate protection of the business of PNC and its subsidiaries; and that
enforcement of such provisions will not prevent Grantee from earning a living.

14.2 Non-Solicitation; No-Hire. Grantee agrees to comply with the provisions of
subsections (a) and (b) of this Section 14.2 while employed by the Corporation
and for a period of twelve (12) months after Grantee’s Termination Date
regardless of the reason for such termination of employment.

(a) Non-Solicitation. Grantee shall not, directly or indirectly, either for
Grantee’s own benefit or purpose or for the benefit or purpose of any Person
other than PNC or any of its subsidiaries, solicit, call on, do business with,
or actively interfere with PNC’s or any subsidiary’s relationship with, or
attempt to divert or entice away, any Person that Grantee should reasonably know
(i) is a customer of PNC or any subsidiary for which PNC or any subsidiary
provides any services as of the Termination Date, or (ii) was a customer of PNC
or any subsidiary for which PNC or any subsidiary provided any services at any
time during the twelve (12) months preceding the Termination Date, or (iii) was,
as of the Termination Date, considering retention of PNC or any subsidiary to
provide any services.



--------------------------------------------------------------------------------

(b) No-Hire. Grantee shall not, directly or indirectly, either for Grantee’s own
benefit or purpose or for the benefit or purpose of any Person other than PNC or
any of its subsidiaries, employ or offer to employ, call on, or actively
interfere with PNC’s or any subsidiary’s relationship with, or attempt to divert
or entice away, any employee of PNC or any of its subsidiaries, nor shall
Grantee assist any other Person in such activities.

14.3 Confidentiality. During Grantee’s employment with the Corporation, and
thereafter regardless of the reason for termination of such employment, Grantee
will not disclose or use in any way any confidential business or technical
information or trade secret acquired in the course of such employment, all of
which is the exclusive and valuable property of the Corporation whether or not
conceived of or prepared by Grantee, other than (a) information generally known
in the Corporation’s industry or acquired from public sources, (b) as required
in the course of employment by the Corporation, (c) as required by any court,
supervisory authority, administrative agency or applicable law, or (d) with the
prior written consent of PNC.

14.4 Ownership of Inventions. Grantee shall promptly and fully disclose to PNC
any and all inventions, discoveries, improvements, ideas or other works of
inventorship or authorship, whether or not patentable, that have been or will be
conceived and/or reduced to practice by Grantee during the term of Grantee’s
employment with the Corporation, whether alone or with others, and that are
(a) related directly or indirectly to the business or activities of PNC or any
of its subsidiaries or (b) developed with the use of any time, material,
facilities or other resources of PNC or any subsidiary (“Developments”). Grantee
agrees to assign and hereby does assign to PNC or its designee all of Grantee’s
right, title and interest, including copyrights and patent rights, in and to all
Developments. Grantee shall perform all actions and execute all instruments that
PNC or any subsidiary shall deem necessary to protect or record PNC’s or its
designee’s interests in the Developments. The obligations of this Section 14.4
shall be performed by Grantee without further compensation and will continue
beyond the Termination Date.

15. Enforcement Provisions. Grantee understands and agrees to the following
provisions regarding enforcement of the Agreement.

15.1 Governing Law and Jurisdiction. The Agreement is governed by and construed
under the laws of the Commonwealth of Pennsylvania, without reference to its
conflict of laws provisions. Any dispute or claim arising out of or relating to
the Agreement or claim of breach hereof shall be brought exclusively in the
federal court for the Western District of Pennsylvania or in the Court of Common
Pleas of Allegheny County, Pennsylvania. By execution of the Agreement, Grantee
and PNC hereby consent to the exclusive jurisdiction of such courts, and waive
any right to challenge jurisdiction or venue in such courts with regard to any
suit, action, or proceeding under or in connection with the Agreement.

15.2 Equitable Remedies. A breach of the provisions of any of Sections 14.2,
14.3 or 14.4 will cause the Corporation irreparable harm, and the Corporation
will therefore be entitled to issuance of immediate, as well as permanent,
injunctive relief restraining Grantee, and each and every person and entity
acting in concert or participating with Grantee, from initiation and/or
continuation of such breach.

15.3 Tolling Period. If it becomes necessary or desirable for the Corporation to
seek compliance with the provisions of Section 14.2 by legal proceedings, the
period during which Grantee shall comply with said provisions will extend for a
period of twelve (12) months from the date the Corporation institutes legal
proceedings for injunctive or other relief.

15.4 No Waiver. Failure of PNC to demand strict compliance with any of the
terms, covenants or conditions of the Agreement will not be deemed a waiver of
such term, covenant or condition, nor will any waiver or relinquishment of any
such term, covenant or condition on any occasion or on multiple occasions be
deemed a waiver or relinquishment of such term, covenant or condition.

15.5 Severability. The restrictions and obligations imposed by Sections 14.2,
14.3 and 14.4 are separate and severable, and it is the intent of Grantee and
PNC that if any restriction or obligation



--------------------------------------------------------------------------------

imposed by any of these provisions is deemed by a court of competent
jurisdiction to be void for any reason whatsoever, the remaining provisions,
restrictions and obligations will remain valid and binding upon Grantee.

15.6 Reform. In the event any of Sections 14.2, 14.3 and 14.4 are determined by
a court of competent jurisdiction to be unenforceable because unreasonable
either as to length of time or area to which said restriction applies, it is the
intent of Grantee and PNC that said court reduce and reform the provisions
thereof so as to apply the greatest limitations considered enforceable by the
court.

15.7 Waiver of Jury Trial. Each of Grantee and PNC hereby waives any right to
trial by jury with regard to any suit, action or proceeding under or in
connection with any of Sections 14.2, 14.3 and 14.4.

15.8 Applicable Law. Notwithstanding anything in the Agreement, PNC will not be
required to comply with any term, covenant or condition of the Agreement if and
to the extent prohibited by law, including but not limited to federal banking
and securities regulations, or as otherwise directed by one or more regulatory
agencies having jurisdiction over PNC or any of its subsidiaries. Further, to
the extent, if any, applicable to Grantee, Grantee agrees to reimburse PNC for
any amounts Grantee may be required to reimburse PNC or its subsidiaries
pursuant to Section 304 of the Sarbanes-Oxley Act of 2002, and agrees that PNC
need not comply with any term, covenant or condition of the Agreement to the
extent that doing so would require that Grantee reimburse PNC or its
subsidiaries for such amounts pursuant to Section 304 of the Sarbanes-Oxley Act
of 2002.

15.9. Compliance with Internal Revenue Code Section 409A. It is the intention of
the parties that the Award and the Agreement comply with the provisions of
Section 409A of the Internal Revenue Code to the extent, if any, that such
provisions are applicable to the Agreement, and the Agreement will be
administered by PNC in a manner consistent with this intent.

If any payments or benefits hereunder may be deemed to constitute nonconforming
deferred compensation subject to taxation under the provisions of Section 409A,
Grantee agrees that PNC may, without the consent of Grantee, modify the
Agreement and the Award to the extent and in the manner PNC deems necessary or
advisable or take such other action or actions, including an amendment or action
with retroactive effect, that PNC deems appropriate in order either to preclude
any such payments or benefits from being deemed “deferred compensation” within
the meaning of Section 409A or to provide such payments or benefits in a manner
that complies with the provisions of Section 409A such that they will not be
taxable thereunder.

16. Acceptance of Award; PNC Right to Cancel. If Grantee does not accept the
Award by executing and delivering a copy of the Agreement to PNC, without
altering or changing the terms thereof in any way, within 30 days of receipt by
Grantee of a copy of the Agreement, PNC may, in its sole discretion, withdraw
its offer and cancel the Award at any time prior to Grantee’s delivery to PNC of
a copy of the Agreement executed by Grantee. Otherwise, upon execution and
delivery of the Agreement by both PNC and Grantee, the Agreement is effective.

In the event that one or more record dates for dividends on PNC common stock
occur after the Award Date but before the date the Agreement is effective in
accordance with this Section 16, then upon the effectiveness of the Agreement,
the Corporation will make a cash payment to Grantee equal to the amount of the
dividend equivalent payment Grantee would have received had the Agreement been
effective on the Award Date.

IN WITNESS WHEREOF, PNC has caused the Agreement to be signed on its behalf as
of the Award Date.

 

THE PNC FINANCIAL SERVICES GROUP, INC. By:  

 

  Chairman and Chief Executive Officer ATTEST: By:  

 

  Corporate Secretary ACCEPTED AND AGREED TO by GRANTEE

 

Grantee

 



--------------------------------------------------------------------------------

ANNEX A

CERTAIN DEFINITIONS

* * *

A.1 “Agreement” means the Cash-Payable Restricted Share Units Agreement between
PNC and Grantee evidencing the Restricted Share Units with Dividend Equivalents
award granted to Grantee pursuant to the Plan.

A.2 “Award” and “Award Date.” “Award” means the Restricted Share Units with
Dividend Equivalents award granted to Grantee pursuant to the Plan and evidenced
by the Agreement. “Award Date” means the Award Date set forth on page 1 of the
Agreement and is the date as of which the Restricted Share Units with Dividend
Equivalents are authorized to be granted by the Compensation Committee or its
delegate in accordance with the Plan.

A.3 “Board” means the Board of Directors of PNC.

A.4 “Cause” means:

(a) The willful and continued failure of Grantee to substantially perform
Grantee’s duties with the Corporation (other than any such failure resulting
from incapacity due to physical or mental illness) after a written demand for
substantial performance is delivered to Grantee by PNC that specifically
identifies the manner in which it is believed that Grantee has not substantially
performed Grantee’s duties;

(b) A material breach by Grantee of (1) any code of conduct of PNC or one of its
subsidiaries or (2) other written policy of PNC or a subsidiary, in either case
required by law or established to maintain compliance with applicable law;

(c) Any act of fraud, misappropriation, material dishonesty, or embezzlement by
Grantee against PNC or one of its subsidiaries or any client or customer of PNC
or a subsidiary;

(d) Any conviction (including a plea of guilty or of nolo contendere) of Grantee
for, or entry by Grantee into a pre-trial disposition with respect to, the
commission of a felony; or



--------------------------------------------------------------------------------

(e) Entry of any order against Grantee, by any governmental body having
regulatory authority with respect to the business of PNC or any of its
subsidiaries, that relates to or arises out of Grantee’s employment or other
service relationship with the Corporation.

The cessation of employment of Grantee will be deemed to have been a termination
of Grantee’s employment with the Corporation for Cause for purposes of the
Agreement only if and when PNC, by PNC’s Designated Person, determines that
Grantee is guilty of conduct described in clause (a), (b) or (c) above or that
an event described in clause (d) or (e) above has occurred with respect to
Grantee and, if so, determines that the termination of Grantee’s employment with
the Corporation will be deemed to have been for Cause.

A.5 “CEO” means the chief executive officer of PNC.

A.6 “Change of Control” means:

(a) Any individual, entity or group (within the meaning of Section 13(d)(3) or
14(d)(2) of the Securities Exchange Act of 1934, as amended (the “Exchange
Act”)) (a “Person”) becomes the beneficial owner (within the meaning of Rule
13d-3 promulgated under the Exchange Act) of 20% or more of either (A) the
then-outstanding shares of common stock of PNC (the “Outstanding PNC Common
Stock”) or (B) the combined voting power of the then-outstanding voting
securities of PNC entitled to vote generally in the election of directors (the
“Outstanding PNC Voting Securities”); provided, however, that, for purposes of
this Section A.6(a), the following acquisitions shall not constitute a Change of
Control: (1) any acquisition directly from PNC, (2) any acquisition by PNC,
(3) any acquisition by any employee benefit plan (or related trust) sponsored or
maintained by PNC or any company controlled by, controlling or under common
control with PNC (an “Affiliated Company”), (4) any acquisition pursuant to an
Excluded Combination (as defined in Section A.6(c)) or (5) an acquisition of
beneficial ownership representing between 20% and 40%, inclusive, of the
Outstanding PNC Voting Securities or Outstanding PNC Common Stock shall not be
considered a Change of Control if the Incumbent Board as of immediately prior to
any such acquisition approves such acquisition either prior to or immediately
after its occurrence;

(b) Individuals who, as of the date hereof, constitute the Board (the “Incumbent
Board”) cease for any reason to constitute at least a majority of the Board
(excluding any Board seat that is vacant or otherwise unoccupied); provided,
however, that any individual becoming a director subsequent to the date hereof
whose election, or nomination for election by PNC’s shareholders, was approved
by a vote of at least two-thirds of the directors then comprising the Incumbent
Board shall be considered as though such individual was a member of the
Incumbent Board, but excluding, for this purpose, any such individual whose
initial assumption of office occurs as a result of an actual or threatened
election contest with respect to the election or removal of directors or other
actual or threatened solicitation of proxies or consents by or on behalf of a
Person other than the Board;

(c) Consummation of a reorganization, merger, statutory share exchange or
consolidation or similar transaction involving PNC or any of its subsidiaries, a
sale or other disposition of all or substantially all of the assets of PNC, or
the acquisition of assets or stock of another entity by PNC or any of its
subsidiaries (each, a “Business Combination”), excluding, however, a Business
Combination following which all or substantially all of the individuals and
entities that were the beneficial owners of the Outstanding PNC Common Stock and
the Outstanding PNC Voting Securities immediately prior to such Business
Combination beneficially own, directly or indirectly, more than 60% of the
then-outstanding shares of common stock (or, for a non-corporate entity,
equivalent securities) and the combined voting power of the then-outstanding
voting securities entitled to vote generally in the election of directors (or,
for a non-corporate entity, equivalent governing body), as the case may be, of
the entity resulting from such Business Combination (including, without
limitation, an entity that, as a result of such transaction, owns PNC or all or
substantially all of PNC’s assets either directly or through one or more
subsidiaries) in substantially the same proportions as their ownership
immediately prior to such Business Combination of the Outstanding PNC Common
Stock and the Outstanding PNC Voting Securities, as the case may be (such a
Business Combination, an “Excluded Combination”); or



--------------------------------------------------------------------------------

(d) Approval by the shareholders of PNC of a complete liquidation or dissolution
of PNC.

A.7 “Compensation Committee” means the Personnel and Compensation Committee of
the Board or such person or persons as may be designated or appointed by that
committee as its delegate or designee.

A.8 “Competitive Activity” means any participation in, employment by, ownership
of any equity interest exceeding one percent (1%) in, or promotion or
organization of, any Person other than PNC or any of its subsidiaries
(a) engaged in business activities similar to some or all of the business
activities of PNC or any subsidiary as of Grantee’s Termination Date or
(b) engaged in business activities which Grantee knows PNC or any subsidiary
intends to enter within the first twelve (12) months after Grantee’s Termination
Date or, if later and if applicable, after the date specified in clause (ii) of
Section A.12(a), in either case whether Grantee is acting as agent, consultant,
independent contractor, employee, officer, director, investor, partner,
shareholder, proprietor or in any other individual or representative capacity
therein.

A.9 “Consolidated Subsidiary” means a corporation, bank, partnership, business
trust, limited liability company or other form of business organization that
(1) is a consolidated subsidiary of PNC under generally accepted accounting
principles and (2) satisfies the definition of “service recipient” under
Section 409A of the Internal Revenue Code.

A.10 “Corporation” means PNC and its Consolidated Subsidiaries.

A.11 “Designated Person” shall mean PNC’s CEO or any other executive officer of
PNC.

A.12 “Detrimental Conduct” means:

(a) Grantee has engaged, without the prior written consent of PNC (with consent
to be given at PNC’s sole discretion), in any Competitive Activity in the
continental United States at any time during the period commencing on Grantee’s
Termination Date and extending through (and including) the first
(1st) anniversary of the later of (i) Grantee’s Termination Date and, if
different, (ii) the first date after Grantee’s Termination Date as of which
Grantee ceases to have a service relationship with the Corporation;

(b) any act of fraud, misappropriation, or embezzlement by Grantee against PNC
or one of its subsidiaries or any client or customer of PNC or one of its
subsidiaries; or

(c) any conviction (including a plea of guilty or of nolo contendere) of Grantee
for, or any entry by Grantee into a pre-trial disposition with respect to, the
commission of a felony that relates to or arises out of Grantee’s employment or
other service relationship with the Corporation.

Grantee will be deemed to have engaged in Detrimental Conduct for purposes of
the Agreement only if and when PNC, by PNC’s Designated Person, determines that
Grantee has engaged in conduct described in clause (a) or clause (b) above or
that an event described in clause (c) above has occurred with respect to Grantee
and, if so, determines that Grantee will be deemed to have engaged in
Detrimental Conduct.

A.13 “Disabled” or “Disability” means, except as may otherwise be required by
Section 409A of the Internal Revenue Code, that Grantee either (i) is unable to
engage in any substantial gainful activity by reason of any medically
determinable physical or mental impairment that can be expected to result in
death or can be expected to last for a continuous period of not less than 12
months, or (ii) is, by reason of any medically determinable physical or mental
impairment that can be expected to result in death or can be expected to last
for a continuous period of not less than 12 months, receiving (and has received
for at least three months) income replacement benefits under any
Corporation-sponsored disability benefit plan. If Grantee has been determined to
be eligible for Social Security disability benefits, Grantee shall be presumed
to be Disabled as defined herein.



--------------------------------------------------------------------------------

A.14 “Fair Market Value” as it relates to a share of PNC common stock as of any
given date means the average of the reported high and low trading prices on the
New York Stock Exchange (or such successor reporting system as PNC may select)
for a share of PNC common stock on such date, or, if no PNC common stock trades
have been reported on such exchange for that day, the average of such prices on
the next preceding day and the next following day for which there were reported
trades.

A.15 “GAAP” or “generally accepted accounting principles” means accounting
principles generally accepted in the United States of America.

A.16 “Grantee” means the person to whom the Restricted Share Units with Dividend
Equivalents award is granted, and is identified as Grantee on page 1 of the
Agreement.

A.17 “Internal Revenue Code” means the Internal Revenue Code of 1986 as amended,
and the rules and regulations promulgated thereunder.

A.18 “PNC” means The PNC Financial Services Group, Inc.

A.19 “SEC” means the United States Securities and Exchange Commission.

A.20 “Service relationship” or “having a service relationship with the
Corporation” means being engaged by the Corporation in any capacity for which
Grantee receives compensation from the Corporation, including but not limited to
acting for compensation as an employee, consultant, independent contractor,
officer, director or advisory director.

A.21 “Termination Date” means Grantee’s last date of employment with the
Corporation. If Grantee is employed by a Consolidated Subsidiary that ceases to
be a subsidiary of PNC or ceases to be a consolidated subsidiary of PNC under
generally accepted accounting principles and Grantee does not continue to be
employed by PNC or a Consolidated Subsidiary, then for purposes of the
Agreement, Grantee’s employment with the Corporation terminates effective at the
time this occurs.

A.22 “Unvested Share Units” means any Restricted Share Units that are
outstanding but have not vested in accordance with the terms of Section 6 of the
Agreement.

A.23 “Vested Share Units.” Provided that the Restricted Share Units have not
been forfeited pursuant to the terms of Section 5 of the Agreement and are then
outstanding, Restricted Share Units will vest in accordance with the terms of
Section 6 of the Agreement.



--------------------------------------------------------------------------------

Restricted Stock Award

Continued Employment Performance Goals

Restricted Periods: Three Years (25%); Four Years (25%); Five Years (50%)

THE PNC FINANCIAL SERVICES GROUP, INC.

2006 INCENTIVE AWARD PLAN

* * *

RESTRICTED STOCK AWARD AGREEMENT

* * *

 

GRANTEE:    < name > AWARD DATE:                        , 20    
RESTRICTED SHARES:    < number of whole shares>

 

 

1. Definitions. Certain terms used in this Restricted Stock Award Agreement (the
“Agreement”) are defined in Annex A (which is incorporated herein as part of the
Agreement) or elsewhere in the Agreement, and such definitions will apply except
where the context otherwise indicates.

In the Agreement, “PNC” means The PNC Financial Services Group, Inc. and
“Corporation” means PNC and its Consolidated Subsidiaries.

2. Restricted Shares Award. Pursuant to The PNC Financial Services Group, Inc.
2006 Incentive Award Plan (the “Plan”), and subject to the terms and conditions
of the Agreement, PNC grants to the Grantee named above (“Grantee”) a Restricted
Shares Award of the number of restricted shares of PNC common stock set forth
above (the “Award” and the “Restricted Shares”), all subject to acceptance of
the Award by Grantee in accordance with Section 16 and subject to the terms and
conditions of the Agreement and the Plan.

For purposes of determining the Restricted Period and Continued Employment
Performance Goal applicable to each portion of the Restricted Shares under the
Agreement, the Restricted Shares are divided into three “Tranches” as follows:

(a) twenty-five percent (25%) of these shares (rounded down to the nearest whole
share) are in the First Tranche of Restricted Shares;

(b) another twenty-five percent (25%) of these shares (rounded down to the
nearest whole share) are in the Second Tranche of Restricted Shares; and

(c) the remaining fifty percent (50%) of these shares are in the Third Tranche
of Restricted Shares.

3. Terms of Award. The Award is subject to the following terms and conditions.

Restricted Shares are subject to the Restricted Period applicable to such shares
as provided in Section A.23 of Annex A. During the applicable Restricted Period
and until all of the conditions of the Agreement with respect to such shares
have been satisfied and the shares become Awarded Shares, Restricted Shares are
subject to forfeiture and to transfer restrictions pursuant to the terms and
conditions of the Agreement.



--------------------------------------------------------------------------------

Once issued in accordance with Section 16, Restricted Shares will be deposited
with PNC or its designee in a restricted account or credited to a restricted
book-entry account. Restricted Shares will be held in a restricted account until
either all of the conditions of the Agreement with respect to such shares have
been satisfied or the shares are forfeited pursuant to the terms of the
Agreement. Restricted Shares that are forfeited by Grantee pursuant to and in
accordance with the terms of Section 7 will be cancelled without payment of any
consideration by PNC.

Any certificate or certificates representing Restricted Shares will contain the
following legend:

“This certificate and the shares of stock represented hereby are subject to the
terms and conditions (including forfeiture and restrictions against transfer)
contained in The PNC Financial Services Group, Inc. 2006 Incentive Award Plan
and an Agreement entered into between the registered owner and The PNC Financial
Services Group, Inc. Release from such terms and conditions will be made only in
accordance with the provisions of such Plan and such Agreement, a copy of each
of which is on file in the office of the Corporate Secretary of The PNC
Financial Services Group, Inc.”

Where a book-entry system is used with respect to the issuance of Restricted
Shares, appropriate notation of such forfeiture possibility and transfer
restrictions will be made on the system with respect to the account or accounts
to which the Restricted Shares are credited.

Restricted Shares deposited with PNC or its designee that become Awarded Shares
as provided in Section A.3 of Annex A upon satisfaction of all of the conditions
of the Agreement with respect to such shares will be released from the
restricted account and reissued to, or at the proper direction of, Grantee or
Grantee’s legal representative pursuant to Section 9.

4. Rights as Shareholder. Except as provided in Sections 6 through 9 and subject
to Section 16, Grantee will have all the rights and privileges of a shareholder
with respect to the Restricted Shares including, but not limited to, the right
to vote the Restricted Shares and the right to receive dividends thereon if and
when declared by the Board; provided, however, that all such rights and
privileges will cease immediately upon any forfeiture of such shares.

5. Capital Adjustments. Restricted Shares issued pursuant to the Award shall, as
issued and outstanding shares of PNC common stock, be subject to such adjustment
as may be necessary to reflect corporate transactions, including, without
limitation, stock dividends, stock splits, spin-offs, split-offs,
recapitalizations, mergers, consolidations or reorganizations of or by PNC;
provided, however, that any shares received as distributions on or in exchange
for Restricted Shares that have not yet been released from the terms of the
Agreement shall be subject to the terms and conditions of the Agreement as if
they were Restricted Shares, and shall have the same Restricted Period and
Performance Goal that are applicable to the Restricted Shares that such shares
were a distribution on or for which such shares were exchanged.

6. Prohibitions Against Sale, Assignment, etc.; Payment to Legal Representative.

(a) Restricted Shares may not be sold, assigned, transferred, exchanged,
pledged, hypothecated or otherwise encumbered, other than as may be required
pursuant to Section 10.2, unless and until the Restricted Period terminates and
the Awarded Shares are released and reissued by PNC pursuant to Section 9.

(b) If Grantee is deceased at the time Restricted Shares become Awarded Shares,
PNC will deliver such shares to the executor or administrator of Grantee’s
estate or to Grantee’s other legal representative as determined in good faith by
the Committee.

(c) Any delivery of shares or other payment made in good faith by PNC to
Grantee’s executor, administrator or other legal representative shall extinguish
all right to payment hereunder.



--------------------------------------------------------------------------------

7. Forfeiture Provisions.

7.1 Forfeiture on Termination of Employment. Except as otherwise provided in and
subject to the conditions of Section 7.3, Section 7.4(a), Section 7.5,
Section 7.6, or Section 8, if applicable, in the event that Grantee’s employment
with the Corporation terminates prior to the fifth (5th) anniversary of the
Award Date, all Restricted Shares that are Unvested Shares on Grantee’s
Termination Date will be forfeited by Grantee to PNC without payment of any
consideration by PNC.

Upon any forfeiture of Unvested Shares pursuant to the provisions of this
Section 7.1 or the provisions of Section 7.2 or Section 7.4(b), neither Grantee
nor any successors, heirs, assigns or legal representatives of Grantee will
thereafter have any further rights or interest in such Unvested Shares or any
certificate or certificates representing such Unvested Shares.

7.2 Detrimental Conduct; Judicial Criminal Proceedings.

(a) Detrimental Conduct. Unvested Shares that would otherwise remain outstanding
after Grantee’s Termination Date, if any, will be forfeited by Grantee to PNC
without payment of any consideration by PNC in the event that, at any time prior
to the date such shares become Awarded Shares, PNC determines that Grantee has
engaged in Detrimental Conduct; provided, however, that: (i) this Section 7.2(a)
will not apply to Restricted Shares that remain outstanding after Grantee’s
Termination Date pursuant to Section 7.3 or Section 7.6, if any; (ii) no
determination that Grantee has engaged in Detrimental Conduct may be made on or
after the date of Grantee’s death; (iii) Detrimental Conduct will not apply to
conduct by or activities of successors to the Restricted Shares by will or the
laws of descent and distribution in the event of Grantee’s death; and
(iv) Detrimental Conduct will cease to apply to any Restricted Shares upon a
Change of Control.

(b) Judicial Criminal Proceedings. If any criminal charges are brought against
Grantee, in an indictment or in other analogous formal charges commencing
judicial criminal proceedings, alleging the commission of a felony that relates
to or arises out of Grantee’s employment or other service relationship with the
Corporation, then to the extent that the Restricted Shares are still outstanding
and have not yet become Awarded Shares, the Committee may determine to suspend
the vesting of the Restricted Shares or to require the escrow of the proceeds of
the shares.

Any such suspension or escrow is subject to the following restrictions:

(1) It may last only until the earliest to occur of the following:

(A) resolution of the criminal proceedings in a manner that results in a
conviction (including a plea of guilty or of nolo contendere) of Grantee for, or
any entry by Grantee into a pre-trial disposition with respect to, the
commission of a felony that relates to or arises out of Grantee’s employment or
other service relationship with the Corporation;

(B) resolution of the criminal proceedings in one of the following ways: (i) the
charges as they relate to such alleged felony have been dismissed (with or
without prejudice); (ii) Grantee has been acquitted of such alleged felony; or
(iii) a criminal proceeding relating to such alleged felony has been completed
without resolution (for example, as a result of a mistrial) and the relevant
time period for recommencing criminal proceedings relating to such alleged
felony has expired without any such recommencement;

(C) Grantee’s death;

(D) the occurrence of a Change of Control; or

(E) termination of the suspension or escrow in the discretion of the Committee;
and



--------------------------------------------------------------------------------

(2) It may be imposed only if the Committee makes reasonable provision for the
retention or realization of the value of the Restricted Shares to Grantee as if
no suspension or escrow had been imposed upon any termination of the suspension
or escrow under clauses (1)(B) or (E) above.

If the suspension is terminated by the occurrence of an event set forth in
clause (1)(A) above, the Restricted Shares will, upon such occurrence, be
automatically forfeited by Grantee to PNC and cancelled without payment of any
consideration by PNC.

7.3 Death. In the event of Grantee’s death while an employee of the Corporation
and prior to the fifth (5th) anniversary of the Award Date, all remaining
applicable Continued Employment Performance Goals will be deemed to have been
achieved, and the Restricted Period or Periods with respect to all then
outstanding Unvested Shares, if any, will terminate on the date of Grantee’s
death.

The Restricted Shares which thereby become Awarded Shares will be released and
reissued by PNC to, or at the proper direction of, Grantee’s legal
representative pursuant to Section 9 as soon as administratively practicable
following such date.

7.4 Qualifying Disability Termination.

(a) In the event Grantee’s employment with the Corporation is terminated prior
to the fifth (5th) anniversary of the Award Date by the Corporation by reason of
Grantee’s Disability, Unvested Shares will not be automatically forfeited on
Grantee’s Termination Date. Instead, Unvested Shares will, subject to the
forfeiture provisions of Section 7.2 and Section 7.4(b), remain outstanding
pending and subject to affirmative approval of the vesting of the Restricted
Shares pursuant to this Section 7.4(a) by the Designated Person specified in
Section A.13 of Annex A.

If such Unvested Shares are still outstanding but the Designated Person has not
made a specific determination to either approve or disapprove the vesting of the
Unvested Shares or relevant portion thereof by the day immediately preceding the
third (3rd) anniversary of the Award Date in the case of First Tranche shares,
or the fourth (4th) or fifth (5th) anniversary of the Award Date in the case of
Second or Third Tranche shares, respectively, then the Restricted Period
applicable to such shares will be automatically extended through the first to
occur of: (1) the day the Designated Person makes a specific determination
regarding such vesting; and (2) either (i) the ninetieth (90th) day following
the third (3rd) anniversary of the Award Date in the case of First Tranche
shares, or the fourth (4th) or fifth (5th) anniversary of the Award Date in the
case of Second or Third Tranche shares, respectively, if the Designated Person
is the Chief Human Resources Officer of PNC, or (ii) the 180th day following
such anniversary date if the Designated Person is the Committee or its delegate,
whichever is applicable; provided, however, if the Committee has acted to
suspend the vesting of the Restricted Shares pursuant to Section 7.2(b), the
Restricted Period will be extended until the terms of such suspension have been
satisfied.

If the vesting of the then outstanding Unvested Shares or relevant portion
thereof is affirmatively approved by the Designated Person on or prior to the
last day of the applicable Restricted Period for the respective Tranche of
shares, including any extension of such Restricted Period, if applicable, then
the applicable Continued Employment Performance Goal with respect to such
Tranche of shares will be deemed to have been achieved, and the Restricted
Period with respect to all Unvested Shares in such Tranche then outstanding, if
any, will terminate as of the end of the day on the date of such approval. The
Restricted Shares outstanding at the termination of such applicable Restricted
Period will become Awarded Shares and will be released and reissued by PNC
pursuant to Section 9.

(b) If the Designated Person disapproves the vesting of Unvested Shares that had
remained outstanding after Grantee’s Termination Date pending and subject to
affirmative approval of vesting, then all such Unvested Shares that are still
outstanding will be forfeited by Grantee to PNC on such disapproval date without
payment of any consideration by PNC.

If by the end of the applicable Restricted Period, including any extension of
such Restricted Period pursuant to the second paragraph of Section 7.4(a), if
applicable, the Designated Person has neither



--------------------------------------------------------------------------------

affirmatively approved nor specifically disapproved the vesting of Unvested
Shares that had remained outstanding after Grantee’s Termination Date pending
and subject to affirmative approval of vesting, then all such Unvested Shares
that are still outstanding will be forfeited by Grantee to PNC at the close of
business on the last day of the applicable Restricted Period without payment of
any consideration by PNC.

7.5 Other Committee Authority. Prior to the third (3rd) anniversary of the Award
Date in the case of the First Tranche shares, or the fourth (4th) or fifth
(5th) anniversary of the Award Date in the case of the Second or Third Tranche
shares, respectively, the Committee or its delegate may in their sole
discretion, but need not, determine that, with respect to some or all of
Grantee’s then outstanding Unvested Shares, the applicable Continued Employment
Performance Goal(s) with respect to such Tranche or Tranches of shares will be
deemed to have been achieved and the Restricted Period with respect to some or
all of the Unvested Shares in such Tranche or Tranches then outstanding, if any,
will terminate, all subject to such restrictions, terms or conditions as the
Committee or its delegate may in their sole discretion determine.

7.6 Termination in Anticipation of a Change of Control. Notwithstanding anything
in the Agreement to the contrary, if Grantee’s employment with the Corporation
is terminated by the Corporation prior to the fifth (5th) anniversary of the
Award Date and such termination is an Anticipatory Termination as defined in
Section A.2 of Annex A, then: (i) all remaining applicable Continued Employment
Performance Goals will be deemed to have been achieved and the Restricted Period
or Periods with respect to all then outstanding Unvested Shares, if any, will
terminate as of the end of the day on the day immediately preceding Grantee’s
Termination Date; and (ii) all Restricted Shares that thereby become Awarded
Shares will be released and reissued by PNC pursuant to Section 9 as soon as
administratively practicable following such date.

8. Change of Control. Notwithstanding anything in the Agreement to the contrary,
upon the occurrence of a Change of Control: (i) if Grantee is an employee of the
Corporation as of the day immediately preceding the Change of Control, all
remaining applicable Continued Employment Performance Goals will be deemed to
have been achieved and the Restricted Period or Periods with respect to all then
outstanding Unvested Shares, if any, will terminate as of the day immediately
preceding the Change of Control; (ii) if Grantee’s employment with the
Corporation terminated prior to the occurrence of the Change of Control but
Unvested Shares remained outstanding after such termination of employment
pursuant to Section 7.4 and are still outstanding pending and subject to
affirmative approval of the vesting of such shares by the Designated Person
specified in Section A.13 of Annex A, then with respect to all such Unvested
Shares outstanding as of the day immediately preceding the Change of Control,
such affirmative vesting approval will be deemed to have been given, the
applicable Continued Employment Performance Goal or Goals will be deemed to have
been achieved, and the applicable Restricted Period or Periods will terminate,
all as of the day immediately preceding the Change of Control; and (iii) all
Restricted Shares that thereby become Awarded Shares will be released and
reissued by PNC pursuant to Section 9 as soon as administratively practicable
following such date.

9. Termination of Restrictions; Payment to Legal Representative. Except as
otherwise directed by the Committee pursuant to the suspension or escrow
provisions of Section 7.2(b), if and to the extent applicable, PNC will release
and issue or reissue the outstanding whole Restricted Shares that have not been
forfeited and have become Awarded Shares upon satisfaction of all of the
conditions of the Agreement with respect to such shares following termination of
the applicable Restricted Period for such shares, without the legend referred to
in Section 3.

Upon release of shares that have satisfied all of the conditions of the
Agreement with respect to such shares and have become Awarded Shares in
accordance with this Section 9, PNC or its designee will deliver such whole
shares to, or at the proper direction of, Grantee or Grantee’s legal
representative.

Any delivery of shares or other payment made in good faith by PNC to Grantee’s
executor, administrator or other legal representative shall extinguish all right
to payment hereunder.



--------------------------------------------------------------------------------

10. Payment of Taxes.

10.1 Internal Revenue Code Section 83(b) Election. In the event that Grantee
makes an Internal Revenue Code Section 83(b) election with respect to the
Restricted Shares, Grantee shall satisfy all then applicable federal, state or
local withholding tax obligations arising from that election (a) by payment of
cash or (b) if and to the extent then permitted by PNC and subject to such terms
and conditions as PNC may from time to time establish, by physical delivery to
PNC of certificates for whole shares of PNC common stock that are not subject to
any contractual restriction, pledge or other encumbrance and that have been
owned by Grantee for at least six (6) months and, in the case of restricted
stock, for which it has been at least six (6) months since the restrictions
lapsed, or by a combination of cash and such stock. Any such tax election shall
be made pursuant to a form to be provided to Grantee by PNC on request. For
purposes of this Section 10.1, shares of PNC common stock that are used to
satisfy applicable withholding tax obligations will be valued at their Fair
Market Value on the date the tax withholding obligation arises. Grantee will
provide to PNC a copy of any Internal Revenue Code Section 83(b) election filed
by Grantee with respect to the Restricted Shares not later than ten (10) days
after the filing of such election.

10.2 Other Tax Liabilities. Where Grantee has not previously satisfied all
applicable withholding tax obligations, PNC will, at the time the tax
withholding obligation arises with respect to any Restricted Shares, retain
sufficient whole shares of PNC common stock from Restricted Shares that have
become Awarded Shares to satisfy the minimum amount of taxes then required to be
withheld by the Corporation in connection with such shares. For purposes of this
Section 10.2, shares of PNC common stock retained to satisfy applicable
withholding tax requirements will be valued at their Fair Market Value on the
date the tax withholding obligation arises.

PNC will not retain more than the number of shares sufficient to satisfy the
minimum amount of taxes then required to be withheld in connection with the
Restricted Shares. If Grantee desires to have an additional amount withheld
above the required minimum, up to Grantee’s W-4 obligation if higher, and if PNC
so permits, Grantee may elect to satisfy this additional withholding either:
(a) by payment of cash; or (b) if and to the extent then permitted by PNC and
subject to such terms and conditions as PNC may from time to time establish,
using whole shares of PNC common stock (either by physical delivery to PNC of
certificates for the shares or through PNC’s share attestation procedure) that
are not subject to any contractual restriction, pledge or other encumbrance and
that have been owned by Grantee for at least six (6) months and, in the case of
restricted stock, for which it has been at least six (6) months since the
restrictions lapsed. Any such tax election shall be made pursuant to a form
provided by PNC. Shares of PNC common stock that are used for this purpose will
be valued at their Fair Market Value on the date the tax withholding obligation
arises. If Grantee’s W-4 obligation does not exceed the required minimum
withholding in connection with the Restricted Shares, no additional withholding
may be made.

11. Employment. Neither the Award and the issuance of the Restricted Shares nor
any term or provision of the Agreement shall constitute or be evidence of any
understanding, expressed or implied, on the part of PNC or any subsidiary to
employ Grantee for any period or in any way alter Grantee’s status as an
employee at will.

12. Subject to the Plan and the Committee. In all respects the Award and the
Agreement are subject to the terms and conditions of the Plan, which has been
made available to Grantee and is incorporated herein by reference; provided,
however, the terms of the Plan shall not be considered an enlargement of any
benefits under the Agreement. Further, the Award and the Agreement are subject
to any interpretation of, and any rules and regulations issued by, the Committee
or its delegate or under the authority of the Committee, whether made or issued
before or after the Award Date.

13. Headings; Entire Agreement. Headings used in the Agreement are provided for
reference and convenience only, shall not be considered part of the Agreement,
and shall not be employed in the construction of the Agreement. The Agreement
constitutes the entire agreement between Grantee and PNC and supersedes all
other discussions, negotiations, correspondence, representations, understandings
and agreements between the parties with respect to the subject matter hereof.



--------------------------------------------------------------------------------

14. Grantee Covenants.

14.1 General. Grantee and PNC acknowledge and agree that Grantee has received
adequate consideration with respect to enforcement of the provisions of
Sections 14 and 15 by virtue of receiving this Award (regardless of whether the
Restricted Shares ultimately become Awarded Shares); that such provisions are
reasonable and properly required for the adequate protection of the business of
PNC and its subsidiaries; and that enforcement of such provisions will not
prevent Grantee from earning a living.

14.2 Non-Solicitation; No-Hire. Grantee agrees to comply with the provisions of
subsections (a) and (b) of this Section 14.2 while employed by the Corporation
and for a period of one year after Grantee’s Termination Date regardless of the
reason for such termination of employment.

(a) Non-Solicitation. Grantee shall not, directly or indirectly, either for
Grantee’s own benefit or purpose or for the benefit or purpose of any Person
other than PNC or any of its subsidiaries, solicit, call on, do business with,
or actively interfere with PNC’s or any subsidiary’s relationship with, or
attempt to divert or entice away, any Person that Grantee should reasonably know
(i) is a customer of PNC or any subsidiary for which PNC or any subsidiary
provides any services as of the Termination Date, or (ii) was a customer of PNC
or any subsidiary for which PNC or any subsidiary provided any services at any
time during the twelve (12) months preceding the Termination Date, or (iii) was,
as of the Termination Date, considering retention of PNC or any subsidiary to
provide any services.

(b) No-Hire. Grantee shall not, directly or indirectly, either for Grantee’s own
benefit or purpose or for the benefit or purpose of any Person other than PNC or
any of its subsidiaries, employ or offer to employ, call on, or actively
interfere with PNC’s or any subsidiary’s relationship with, or attempt to divert
or entice away, any employee of PNC or any of its subsidiaries, nor shall
Grantee assist any other Person in such activities.

Notwithstanding the above, if Grantee’s employment with the Corporation is
terminated by the Corporation and such termination is an Anticipatory
Termination, then commencing immediately after such Termination Date, the
provisions of subsections (a) and (b) of this Section 14.2 will no longer apply
and will be replaced with the following subsection (c):

(c) No-Hire. Grantee agrees that Grantee shall not, for a period of one year
after the Termination Date, employ or offer to employ, solicit, actively
interfere with PNC’s or any PNC affiliate’s relationship with, or attempt to
divert or entice away, any officer of PNC or any PNC affiliate.

14.3 Confidentiality. During Grantee’s employment with the Corporation, and
thereafter regardless of the reason for termination of such employment, Grantee
will not disclose or use in any way any confidential business or technical
information or trade secret acquired in the course of such employment, all of
which is the exclusive and valuable property of the Corporation whether or not
conceived of or prepared by Grantee, other than (a) information generally known
in the Corporation’s industry or acquired from public sources, (b) as required
in the course of employment by the Corporation, (c) as required by any court,
supervisory authority, administrative agency or applicable law, or (d) with the
prior written consent of PNC.

14.4 Ownership of Inventions. Grantee shall promptly and fully disclose to PNC
any and all inventions, discoveries, improvements, ideas or other works of
inventorship or authorship, whether or not patentable, that have been or will be
conceived and/or reduced to practice by Grantee during the term of Grantee’s
employment with the Corporation, whether alone or with others, and that are
(a) related directly or indirectly to the business or activities of PNC or any
of its subsidiaries or (b) developed with the use of any time, material,
facilities or other resources of PNC or any subsidiary (“Developments”). Grantee
agrees to assign and hereby does assign to PNC or its designee all of Grantee’s
right, title and interest, including copyrights and patent rights, in and to all
Developments. Grantee shall perform all actions and execute all instruments that
PNC or any subsidiary shall deem necessary to protect or record PNC’s or its
designee’s interests in the Developments. The obligations of this Section 14.4
shall be performed by Grantee without further compensation and will continue
beyond the Termination Date.



--------------------------------------------------------------------------------

15. Enforcement Provisions. Grantee understands and agrees to the following
provisions regarding enforcement of the Agreement.

15.1 Governing Law and Jurisdiction. The Agreement is governed by and construed
under the laws of the Commonwealth of Pennsylvania, without reference to its
conflict of laws provisions. Any dispute or claim arising out of or relating to
the Agreement or claim of breach hereof shall be brought exclusively in the
federal court for the Western District of Pennsylvania or in the Court of Common
Pleas of Allegheny County, Pennsylvania. By execution of the Agreement, Grantee
and PNC hereby consent to the exclusive jurisdiction of such courts, and waive
any right to challenge jurisdiction or venue in such courts with regard to any
suit, action, or proceeding under or in connection with the Agreement.

15.2 Equitable Remedies. A breach of the provisions of any of Sections 14.2,
14.3 or 14.4 will cause the Corporation irreparable harm, and the Corporation
will therefore be entitled to issuance of immediate, as well as permanent,
injunctive relief restraining Grantee, and each and every person and entity
acting in concert or participating with Grantee, from initiation and/or
continuation of such breach.

15.3 Tolling Period. If it becomes necessary or desirable for the Corporation to
seek compliance with the provisions of Section 14.2 by legal proceedings, the
period during which Grantee shall comply with said provisions will extend for a
period of twelve (12) months from the date the Corporation institutes legal
proceedings for injunctive or other relief.

15.4 No Waiver. Failure of PNC to demand strict compliance with any of the
terms, covenants or conditions of the Agreement will not be deemed a waiver of
such term, covenant or condition, nor will any waiver or relinquishment of any
such term, covenant or condition on any occasion or on multiple occasions be
deemed a waiver or relinquishment of such term, covenant or condition.

15.5 Severability. The restrictions and obligations imposed by Sections 14.2,
14.3 and 14.4 are separate and severable, and it is the intent of Grantee and
PNC that if any restriction or obligation imposed by any of these provisions is
deemed by a court of competent jurisdiction to be void for any reason
whatsoever, the remaining provisions, restrictions and obligations will remain
valid and binding upon Grantee.

15.6 Reform. In the event any of Sections 14.2, 14.3 and 14.4 are determined by
a court of competent jurisdiction to be unenforceable because unreasonable
either as to length of time or area to which said restriction applies, it is the
intent of Grantee and PNC that said court reduce and reform the provisions
thereof so as to apply the greatest limitations considered enforceable by the
court.

15.7 Waiver of Jury Trial. Each of Grantee and PNC hereby waives any right to
trial by jury with regard to any suit, action or proceeding under or in
connection with any of Sections 14.2, 14.3 and 14.4.

15.8 Applicable Law. Notwithstanding anything in the Agreement, PNC will not be
required to comply with any term, covenant or condition of the Agreement if and
to the extent prohibited by law, including but not limited to federal banking
and securities regulations, or as otherwise directed by one or more regulatory
agencies having jurisdiction over PNC or any of its subsidiaries. Further, to
the extent, if any, applicable to Grantee, Grantee agrees to reimburse PNC for
any amounts Grantee may be required to reimburse PNC or its subsidiaries
pursuant to Section 304 of the Sarbanes-Oxley Act of 2002, and agrees that PNC
need not comply with any term, covenant or condition of the Agreement to the
extent that doing so would require that Grantee reimburse PNC or its
subsidiaries for such amounts pursuant to Section 304 of the Sarbanes-Oxley Act
of 2002.

15.9. Compliance with Internal Revenue Code Section 409A. It is the intention of
the parties that the Award and the Agreement comply with the provisions of
Section 409A of the Internal Revenue Code to the extent, if any, that such
provisions are applicable to the Agreement, and the Agreement will be
administered by PNC in a manner consistent with this intent.



--------------------------------------------------------------------------------

If any payments or benefits hereunder may be deemed to constitute nonconforming
deferred compensation subject to taxation under the provisions of Section 409A,
Grantee agrees that PNC may, without the consent of Grantee, modify the
Agreement and the Award to the extent and in the manner PNC deems necessary or
advisable or take such other action or actions, including an amendment or action
with retroactive effect, that PNC deems appropriate in order either to preclude
any such payments or benefits from being deemed “deferred compensation” within
the meaning of Section 409A or to provide such payments or benefits in a manner
that complies with the provisions of Section 409A such that they will not be
taxable thereunder.

16. Acceptance of Award; PNC Right to Cancel. If Grantee does not accept the
Award by executing and delivering a copy of the Agreement to PNC, without
altering or changing the terms thereof in any way, within thirty (30) days of
receipt by Grantee of a copy of the Agreement, PNC may, in its sole discretion,
withdraw its offer and cancel the Award at any time prior to Grantee’s delivery
to PNC of a copy of the Agreement executed by Grantee. Otherwise, upon execution
and delivery of the Agreement by both PNC and Grantee, the Agreement is
effective as of the Award Date and the Restricted Shares will be issued as soon
thereafter as administratively practicable.

Grantee will not have any of the rights of a shareholder with respect to the
Restricted Shares as set forth in Section 4, and will not have the right to vote
or to receive dividends in connection with such shares, until the date the
Agreement is effective and the Restricted Shares are issued in accordance with
this Section 16.

In the event that one or more record dates for dividends on PNC common stock
occur after the Award Date but before the Agreement is effective in accordance
with this Section 16 and the Restricted Shares are issued, then upon the
effectiveness of the Agreement, the Corporation will make a cash payment to
Grantee equivalent to the amount of the dividends Grantee would have received
had the Restricted Shares been issued on the Award Date. Any such amount will be
payable in accordance with applicable regular payroll practice as in effect from
time to time for similarly situated employees.

IN WITNESS WHEREOF, PNC has caused the Agreement to be signed on its behalf as
of the Award Date.

 

THE PNC FINANCIAL SERVICES GROUP, INC. By:  

 

  Chairman and Chief Executive Officer ATTEST: By:  

 

  Corporate Secretary ACCEPTED AND AGREED TO by GRANTEE

 

Grantee



--------------------------------------------------------------------------------

ANNEX A

CERTAIN DEFINITIONS

* * *

A.1 “Agreement,” “Award,” and “Award Date.” “Agreement” means the Restricted
Stock Award Agreement between PNC and Grantee evidencing the Award made to
Grantee pursuant to the Plan. “Award” means the Award made to Grantee pursuant
to the Plan and evidenced by the Agreement. “Award Date” means the Award Date
set forth on page 1 of the Agreement and is the date as of which the Restricted
Shares are authorized to be granted by the Committee or its delegate in
accordance with the Plan.

A.2 “Anticipatory Termination.” If Grantee’s employment with the Corporation is
terminated by the Corporation other than for Cause, death or Disability prior to
the date on which a Change of Control occurs, and if it is reasonably
demonstrated by Grantee that such termination of employment (i) was at the
request of a third party that has taken steps reasonably calculated to effect a
Change of Control or (ii) otherwise arose in connection with or anticipation of
a Change of Control, such a termination of employment is an “Anticipatory
Termination.”

For purposes of this definition, “Cause” shall mean:

(a) the willful and continued failure of Grantee to substantially perform
Grantee’s duties with the Corporation (other than any such failure resulting
from incapacity due to physical or mental illness), after a written demand for
substantial performance is delivered to Grantee by the Board or the CEO which
specifically identifies the manner in which the Board or the CEO believes that
Grantee has not substantially performed Grantee’s duties; or

(b) the willful engaging by Grantee in illegal conduct or gross misconduct that
is materially and demonstrably injurious to PNC or any of its subsidiaries.

For purposes of the preceding clauses (a) and (b), no act or failure to act, on
the part of Grantee, shall be considered willful unless it is done, or omitted
to be done, by Grantee in bad faith and without reasonable belief that Grantee’s
action or omission was in the best interests of the Corporation. Any act, or
failure to act, based upon the instructions or prior approval of the Board, the
CEO or Grantee’s superior or based upon the advice of counsel for the
Corporation, shall be conclusively presumed to be done, or omitted to be done,
by Grantee in good faith and in the best interests of the Corporation.

The cessation of employment of Grantee will be deemed to be a termination of
Grantee’s employment with the Corporation for Cause for purposes of the
Agreement only if and when there shall have been delivered to Grantee, as part
of the notice of Grantee’s termination, a copy of a resolution duly adopted by
the affirmative vote of not less than a majority of the entire membership of the
Board, at a Board meeting called and held for the purpose of considering such
termination, finding on the basis of clear and convincing evidence that, in the
good faith opinion of the Board, Grantee is guilty of conduct described in
clause (a) or clause (b) above and, in either case, specifying the particulars
thereof in detail. Such resolution shall be adopted only after (i) reasonable
notice of such Board meeting is provided to Grantee, together with written
notice that PNC believes that Grantee is guilty of conduct described in clause
(a) or clause (b) above and, in either case, specifying the particulars thereof
in detail, and (ii) Grantee is given an opportunity, together with counsel, to
be heard before the Board.

A.3 “Awarded Shares.” Provided that the Restricted Shares are then outstanding
and have not been forfeited, Restricted Shares become “Awarded Shares” when all
of the following have occurred: (a) the Continued Employment Performance Goal or
Goals applicable to such Restricted Shares have been achieved or are deemed to
have been achieved pursuant to the terms of the Agreement; (b) the Restricted
Period or Periods applicable to such Restricted Shares have terminated; and
(c) if the Committee has acted to suspend the vesting of the Restricted Shares
pursuant to Section 7.2(b) of the Agreement, the terms of such suspension have
been satisfied and the Restricted Shares have not been forfeited.

A.4 “Board” means the Board of Directors of PNC.



--------------------------------------------------------------------------------

A.5 “Cause.” Except as otherwise provided in Section A.2, “Cause” means:

(a) the willful and continued failure of Grantee to substantially perform
Grantee’s duties with the Corporation (other than any such failure resulting
from incapacity due to physical or mental illness), after a written demand for
substantial performance is delivered to Grantee by PNC that specifically
identifies the manner in which it is believed that Grantee has not substantially
performed Grantee’s duties;

(b) a material breach by Grantee of (1) any code of conduct of PNC or one of its
subsidiaries or (2) other written policy of PNC or a subsidiary, in either case
required by law or established to maintain compliance with applicable law;

(c) any act of fraud, misappropriation, material dishonesty, or embezzlement by
Grantee against PNC or one of its subsidiaries or any client or customer of PNC
or a subsidiary;

(d) any conviction (including a plea of guilty or of nolo contendere) of Grantee
for, or entry by Grantee into a pre-trial disposition with respect to, the
commission of a felony; or

(e) entry of any order against Grantee, by any governmental body having
regulatory authority with respect to the business of PNC or any of its
subsidiaries, that relates to or arises out of Grantee’s employment or other
service relationship with the Corporation.

Except as otherwise provided in Section A.2, the cessation of employment of
Grantee will be deemed to have been a termination of Grantee’s employment with
the Corporation for Cause for purposes of the Agreement only if and when the CEO
or his or her designee (or, if Grantee is the CEO, the Board) determines that
Grantee is guilty of conduct described in clause (a), (b) or (c) above or that
an event described in clause (d) or (e) above has occurred with respect to
Grantee and, if so, determines that the termination of Grantee’s employment with
the Corporation will be deemed to have been for Cause.

A.6 “CEO” means the chief executive officer of PNC.

A.7 “Change of Control” means:

(a) Any individual, entity or group (within the meaning of Section 13(d)(3) or
14(d)(2) of the Securities Exchange Act of 1934, as amended (the “Exchange
Act”)) (a “Person”) becomes the beneficial owner (within the meaning of Rule
13d-3 promulgated under the Exchange Act) of 20% or more of either (A) the
then-outstanding shares of common stock of PNC (the “Outstanding PNC Common
Stock”) or (B) the combined voting power of the then-outstanding voting
securities of PNC entitled to vote generally in the election of directors (the
“Outstanding PNC Voting Securities”); provided, however, that, for purposes of
this Section A.7(a), the following acquisitions shall not constitute a Change of
Control: (1) any acquisition directly from PNC, (2) any acquisition by PNC,
(3) any acquisition by any employee benefit plan (or related trust) sponsored or
maintained by PNC or any company controlled by, controlling or under common
control with PNC (an “Affiliated Company”), (4) any acquisition pursuant to an
Excluded Combination (as defined in Section A.7(c)) or (5) an acquisition of
beneficial ownership representing between 20% and 40%, inclusive, of the
Outstanding PNC Voting Securities or Outstanding PNC Common Stock shall not be
considered a Change of Control if the Incumbent Board as of immediately prior to
any such acquisition approves such acquisition either prior to or immediately
after its occurrence;

(b) Individuals who, as of the date hereof, constitute the Board (the “Incumbent
Board”) cease for any reason to constitute at least a majority of the Board
(excluding any Board seat that is vacant or otherwise unoccupied); provided,
however, that any individual becoming a director subsequent to the date hereof
whose election, or nomination for election by PNC’s shareholders, was approved
by a vote of at least two-thirds of the directors then comprising the Incumbent
Board shall be considered as though such individual was a member of the
Incumbent Board, but excluding, for this purpose, any such individual whose
initial assumption of office occurs as a result of an actual or threatened
election contest with respect to the election or removal of directors or other
actual or threatened solicitation of proxies or consents by or on behalf of a
Person other than the Board;



--------------------------------------------------------------------------------

(c) Consummation of a reorganization, merger, statutory share exchange or
consolidation or similar transaction involving PNC or any of its subsidiaries, a
sale or other disposition of all or substantially all of the assets of PNC, or
the acquisition of assets or stock of another entity by PNC or any of its
subsidiaries (each, a “Business Combination”), excluding, however, a Business
Combination following which all or substantially all of the individuals and
entities that were the beneficial owners of the Outstanding PNC Common Stock and
the Outstanding PNC Voting Securities immediately prior to such Business
Combination beneficially own, directly or indirectly, more than 60% of the
then-outstanding shares of common stock (or, for a non-corporate entity,
equivalent securities) and the combined voting power of the then-outstanding
voting securities entitled to vote generally in the election of directors (or,
for a non-corporate entity, equivalent governing body), as the case may be, of
the entity resulting from such Business Combination (including, without
limitation, an entity that, as a result of such transaction, owns PNC or all or
substantially all of PNC’s assets either directly or through one or more
subsidiaries) in substantially the same proportions as their ownership
immediately prior to such Business Combination of the Outstanding PNC Common
Stock and the Outstanding PNC Voting Securities, as the case may be (such a
Business Combination, an “Excluded Combination”); or

(d) Approval by the shareholders of PNC of a complete liquidation or dissolution
of PNC.

A.8 “Committee” means the Personnel and Compensation Committee of the Board or
such person or persons as may be designated or appointed by that committee as
its delegate or designee.

A.9 “Competitive Activity” means any participation in, employment by, ownership
of any equity interest exceeding one percent (1%) in, or promotion or
organization of, any Person other than PNC or any of its subsidiaries
(a) engaged in business activities similar to some or all of the business
activities of PNC or any subsidiary as of Grantee’s Termination Date or
(b) engaged in business activities which Grantee knows PNC or any subsidiary
intends to enter within the first twelve (12) months after Grantee’s Termination
Date or, if later and if applicable, after the date specified in clause (ii) of
Section A.14(a), in either case whether Grantee is acting as agent, consultant,
independent contractor, employee, officer, director, investor, partner,
shareholder, proprietor or in any other individual or representative capacity
therein.

A.10 “Consolidated Subsidiary” means a corporation, bank, partnership, business
trust, limited liability company or other form of business organization that
(1) is a consolidated subsidiary of PNC under generally accepted accounting
principles and (2) satisfies the definition of “service recipient” under
Section 409A of the Internal Revenue Code.

A.11 “Continued Employment Performance Goal” means: (a) with respect to shares
in the First Tranche of Restricted Shares, the Three-Year Continued Employment
Performance Goal; (b) with respect to shares in the Second Tranche of Restricted
Shares, the Four-Year Continued Employment Performance Goal; and (c) with
respect to shares in the Third Tranche of Restricted Shares, the Five-Year
Continued Employment Performance Goal, as applicable.

A.12 “Corporation” means PNC and its Consolidated Subsidiaries.

A.13 “Designated Person” will be either: (a) the Committee or its delegate, if
Grantee was a member of the Corporate Executive Group (or equivalent successor
classification) or was subject to the reporting requirements of Section 16(a) of
the Exchange Act with respect to PNC securities when he or she ceased to be an
employee of the Corporation; or (b) the Chief Human Resources Officer of PNC, if
Grantee is not within one of the groups specified in Section A.13(a).



--------------------------------------------------------------------------------

A.14 “Detrimental Conduct” means:

(a) Grantee has engaged, without the prior written consent of PNC (with consent
to be given at PNC’s sole discretion), in any Competitive Activity in the
continental United States at any time during the period commencing on Grantee’s
Termination Date and extending through (and including) the first
(1st) anniversary of the later of (i) Grantee’s Termination Date and, if
different, (ii) the first date after Grantee’s Termination Date as of which
Grantee ceases to have a service relationship with the Corporation;

(b) any act of fraud, misappropriation, or embezzlement by Grantee against PNC
or one of its subsidiaries or any client or customer of PNC or one of its
subsidiaries; or

(c) any conviction (including a plea of guilty or of nolo contendere) of Grantee
for, or any entry by Grantee into a pre-trial disposition with respect to, the
commission of a felony that relates to or arises out of Grantee’s employment or
other service relationship with the Corporation.

Grantee will be deemed to have engaged in Detrimental Conduct for purposes of
the Agreement only if and when the Committee (if Grantee was an “executive
officer” of PNC as defined in SEC Regulation S-K when he or she ceased to be an
employee of the Corporation) or the CEO or his or her designee (if Grantee was
not such an executive officer), whichever is applicable, determines that Grantee
has engaged in conduct described in clause (a) or clause (b) above or that an
event described in clause (c) above has occurred with respect to Grantee, and,
if so, determines that Grantee will be deemed to have engaged in Detrimental
Conduct.

A.15 “Disabled” or “Disability” means, except as may otherwise be required by
Section 409A of the Internal Revenue Code, that Grantee either (i) is unable to
engage in any substantial gainful activity by reason of any medically
determinable physical or mental impairment that can be expected to result in
death or can be expected to last for a continuous period of not less than 12
months, or (ii) is, by reason of any medically determinable physical or mental
impairment that can be expected to result in death or can be expected to last
for a continuous period of not less than 12 months, receiving (and has received
for at least three months) income replacement benefits under any
Corporation-sponsored disability benefit plan. If Grantee has been determined to
be eligible for Social Security disability benefits, Grantee shall be presumed
to be Disabled as defined herein.

A.16 “Fair Market Value” as it relates to a share of PNC common stock as of any
given date means the average of the reported high and low trading prices on the
New York Stock Exchange (or such successor reporting system as PNC may select)
for a share of PNC common stock on such date, or, if no PNC common stock trades
have been reported on such exchange for that day, the average of such prices on
the next preceding day and the next following day for which there were reported
trades.

A.17 “Five-Year Continued Employment Performance Goal” means, subject to early
achievement if so determined by the Committee or its delegate or to deemed
achievement pursuant to Section 7.3, Section 7.4, Section 7.6, or Section 8 of
the Agreement, if applicable, that Grantee has been continuously employed by the
Corporation for the period from the Award Date through (and including) the day
immediately preceding the first of the following to occur: (a) the fifth
(5th) anniversary of the Award Date; (b) the date of Grantee’s death; and
(c) the day a Change of Control is deemed to have occurred.

A.18 “Four-Year Continued Employment Performance Goal” means, subject to early
achievement if so determined by the Committee or its delegate or to deemed
achievement pursuant to Section 7.3, Section 7.4, Section 7.6, or Section 8 of
the Agreement, if applicable, that Grantee has been continuously employed by the
Corporation for the period from the Award Date through (and including) the day
immediately preceding the first of the following to occur: (a) the fourth
(4th) anniversary of the Award Date; (b) the date of Grantee’s death; and
(c) the day a Change of Control is deemed to have occurred.

A.19 “GAAP” or “generally accepted accounting principles” means accounting
principles generally accepted in the United States of America.

A.20 “Grantee” means the person to whom the Restricted Stock Award is granted,
and is identified as Grantee on page 1 of the Agreement.



--------------------------------------------------------------------------------

A.21 “Internal Revenue Code” means the Internal Revenue Code of 1986 as amended,
and the rules and regulations promulgated thereunder.

A.22 “PNC” means The PNC Financial Services Group, Inc.

A.23 “Restricted Period.” The applicable Restricted Period for Restricted Shares
means, subject to early termination if so determined by the Committee or its
delegate or pursuant to Section 7.6 of the Agreement, if applicable, the period
set forth in the applicable subsection below:

(a) For First Tranche Shares: with respect to shares in the First Tranche of
Restricted Shares, the period from the Award Date through (and including) the
earlier of: (i) the date of Grantee’s death; (ii) the day immediately preceding
the day a Change of Control is deemed to have occurred; and (iii) the day
immediately preceding the third (3rd) anniversary of the Award Date or, if
later, the last day of any extension of the Restricted Period pursuant to
Section 7.4(a) of the Agreement, if applicable;

(b) For Second Tranche Shares: with respect to shares in the Second Tranche of
Restricted Shares, the period from the Award Date through (and including) the
earlier of: (i) the date of Grantee’s death; (ii) the day immediately preceding
the day a Change of Control is deemed to have occurred; and (iii) the day
immediately preceding the fourth (4th) anniversary of the Award Date or, if
later, the last day of any extension of the Restricted Period pursuant to
Section 7.4(a) of the Agreement, if applicable; and

(c) For Third Tranche Shares: with respect to shares in the Third Tranche of
Restricted Shares, the period from the Award Date through (and including) the
earlier of: (i) the date of Grantee’s death; (ii) the day immediately preceding
the day a Change of Control is deemed to have occurred; and (iii) the day
immediately preceding the fifth (5th) anniversary of the Award Date or, if
later, the last day of any extension of the Restricted Period pursuant to
Section 7.4(a) of the Agreement, if applicable.

A.24 “SEC” means the United States Securities and Exchange Commission.

A.25 “Service relationship” or “having a service relationship with the
Corporation” means being engaged by the Corporation in any capacity for which
Grantee receives compensation from the Corporation, including but not limited to
acting for compensation as an employee, consultant, independent contractor,
officer, director or advisory director.

A.26 “Termination Date” means Grantee’s last date of employment with the
Corporation. If Grantee is employed by a Consolidated Subsidiary that ceases to
be a subsidiary of PNC or ceases to be a consolidated subsidiary of PNC under
generally accepted accounting principles and Grantee does not continue to be
employed by PNC or a Consolidated Subsidiary, then for purposes of the
Agreement, Grantee’s employment with the Corporation terminates effective at the
time this occurs.

A.27 “Three-Year Continued Employment Performance Goal” means, subject to early
achievement if so determined by the Committee or its delegate or to deemed
achievement pursuant to Section 7.3, Section 7.4, Section 7.6, or Section 8 of
the Agreement, if applicable, that Grantee has been continuously employed by the
Corporation for the period from the Award Date through (and including) the day
immediately preceding the first of the following to occur: (a) the third
(3rd) anniversary of the Award Date; (b) the date of Grantee’s death; and
(c) the day a Change of Control is deemed to have occurred.

A.28 “Tranche(s)” or “First, Second or Third Tranche” have the meanings set
forth in Section 2 of the Agreement.

A.29 “Unvested Shares” means any Restricted Shares that are outstanding but have
not yet become Awarded Shares in accordance with the terms of the Agreement.